Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 1 of 328 PageID #: 25385




                         EXHIBIT 13
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 2 of 328 PageID #: 25386




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

   SZ DJI TECHNOLOGY CO., LTD.               )
   AND DJI EUROPE B.V.,                      )
                                             )
                  Plaintiffs,                )
                                             )
     v.                                      ) C.A. No. 16-706-LPS
                                             ) (CONSOLIDATED)
   AUTEL ROBOTICS USA LLC AND                )
   AUTEL AERIAL TECHNOLOGY CO.,              )
   LTD.,                                     )
                                             )
                  Defendants.                )

                                             )
   AUTEL ROBOTICS USA LLC AND                )
   AUTEL AERIAL TECHNOLOGY CO.,              )
   LTD.,                                     )
                                             )
                  Counterclaim Plaintiffs,   )
                                             )
     v.                                      )
                                             )
   SZ DJI TECHNOLOGY CO., LTD.,              )
   DJI EUROPE B.V., AND DJI                  )
   TECHNOLOGY INC.,                          )
                                             )
                  Counterclaim Defendants.   )


    DEFENDANTS’ MOTION IN LIMINE NO. 1 TO PRECLUDE PLAINTIFFS FROM
                    CALLING UNTIMELY WITNESSES
              LEXIE MA AND RICHARD DISSMANN AT TRIAL

   Dated: July 21, 2021                          YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP

   OF COUNSEL:                                   Anne Shea Gaza (No. 4093)
   Timothy C. Bickham                            Robert M. Vrana (No. 5666)
   Hui Shen, Ph.D.                               Samantha G. Wilson (No. 5816)
   Craig A. Hoovler                              Beth A. Swadley (No. 6331)
   STEPTOE & JOHNSON LLP                         Rodney Square
   1330 Connecticut Avenue, NW                   1000 North King Street
   Washington, DC 20036                          Wilmington, DE 19801
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 3 of 328 PageID #: 25387




   (202) 429-3000                           (302) 571-6600
   tbickham@steptoe.com                     agaza@ycst.com
   hshen@steptoe.com                        rvrana@ycst.com
   choovler@steptoe.com                     swilson@ycst.com
                                            bswadley@ycst.com
   Stephen Yang
   STEPTOE & JOHNSON LLP                    Attorneys for Autel Robotics USA LLC and
   1114 Avenue of the Americas              Autel Aerial Technology Co., Ltd. (n/k/a
   New York, NY 10036                       Autel Robotics Co., Ltd.)
   (212) 506-3907
   syang@steptoe.com

   Anna M. Targowska
   STEPTOE & JOHNSON LLP
   227 West Monroe Street
   Suite 4700
   Chicago, IL 60606
   (312) 577-1300
   atargowska@steptoe.com

   Fan Liang
   BROAD & BRIGHT
   Room 1508, 15th Floor
   Tower C, Ocean Office Park
   No. 5 jinghuananjie, Chaoyang District
   Beijing 100020, China
   +86 10 8513 1852
   alex_liang@broadbright.com
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 4 of 328 PageID #: 25388




         Autel moves to preclude DJI’s late-disclosed witnesses, Lexie Ma and Richard Dissmann,

  from testifying at trial. DJI’s counsel has indicated that DJI intends to introduce the company

  through Ms. Ma and may offer Mr. Dissmann to explain certain German proceedings1. But DJI’s

  identification of these witnesses comes far too late – years late. Though Ms. Ma appears to be a

  high-ranking, seven-year DJI employee, and by DJI’s admission has relevant knowledge of many

  aspects of DJI’s business, “especially with respect to the United States,” (Ex. B at 6), DJI never

  identified her during fact discovery. As to Mr. Dissmann, it remains unclear what, if any, relevant

  and non-prejudicial issues he could testify to.

         Fact discovery ended almost two years ago on September 27, 2019. (D.I. 390). Without

  any prior notice to Autel, DJI disclosed Ms. Ma for the very first time in this case in a supplement

  to its Initial disclosures on April 27, 2021, and Mr. Dissmann on its proposed trial witness list on

  June 29, 2021. Ex. B at 6; Ex. C (Witness List). This was untimely and in violation of the case’s

  scheduling orders and at least FRCP 26(a). See, e.g, B. Braun Melsungen AG v. Terumo Med.

  Corp., 749 F. Supp. 2d 210, 221 (D. Del. 2010) (Stark, J.); Integra LifeSciences Corp. v.

  Hyperbranch Med. Tech., Inc., C.A. No. 15-819-LPS-CJB, 2018 WL 3814614, at *1 (D. Del. Mar.

  23, 2018)2; see also Liqwd, Inc. v. L'Oreal USA, Inc., C.A. No. 17-14-JFB-SRF, 2019 WL

  7945247, at *1-2 (D. Del. June 25, 2019) (substantial justification and harmlessness of untimely

  disclosure are considered according to the timeliness of the party’s actions). Both witnesses should

  be excluded from testifying at trial under FRCP 37(c)(1) and the Pennypack factors, all of which


  1
    For the same reason, any reference to these German proceedings should be precluded at trial as
  there has been no indication of its relevance, or what it even entails.
  2
    Additionally, “[c]ourts applying the Pennypack factors in the case of sophisticated, complex
  litigation involving parties represented by competent counsel have been less indulgent in their
  application and more willing to exclude evidence without a strict showing that each of the
  Pennypack factors has been satisfied.” Bridgestone Sports Co. Ltd. v. Acushnet Co., C.A. No.
  05-132 JJF, 2007 WL 521894, at *4 (D. Del. Feb. 15, 2007).


                                                    1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 5 of 328 PageID #: 25389




  weigh in favor of exclusion, as explained below.

    I.   Ms. Ma Should Be Precluded from Testifying at Trial.

          Surprise or Prejudice to Autel. DJI’s late disclosure of Ms. Ma, a new fact witness who

  would testify live at trial, nearly two years after the close of fact discovery was not only a surprise

  but presents a clear prejudice to Autel. DJI served its first Rule 26(a) disclosures over four years

  ago, listing ten DJI individuals (excluding five outside counsel knowledgeable about the asserted

  patents’ prosecution), but not Ms. Ma although she was a DJI employee at the time and had

  become the “Head of Consumer Marketing, North America” in May 2019, four months before fact

  discovery closed. Ex. D at 2-5; see also Ex. A. DJI then twice-updated these disclosures in 2018

  and again in 2019, but again without identifying Ms. Ma. Ex. E at 3-5; Ex. F at 3-10; Ex. G at 3-

  9. Autel expended significant resources during fact discovery deposing identified witnesses, but

  had no chance to depose Ms. Ma or seek discovery into her records. In fact, the only records DJI

  has produced from Ms. Ma – all within the last month – are self-serving documents dating back to

  2014 and 2015, such as pictures showing Ms. Ma posing with DJI products. Ex. H (samples from

  DJI’s 6/10/2021 production); Ex. I (file names for DJI 6/10/2021 production). Thus, any testimony

  and the new documents, especially from Ms. Ma regarding DJI’s products, secondary

  considerations, corporate accolades, or corporate citizenship – which testimony could span more

  than seven years of her association with DJI and all of which have never been disclosed to or

  explored by Autel – would be highly prejudicial. Autel has had no chance, and has no time, to

  properly prepare for her cross examination or even deposition.

         Autel’s Inability to Cure Prejudice; Disruption to Order & Efficiency of Trial. Adding

  Ms. Ma to the case at this juncture will disrupt the trial schedule. With trial starting in less than a

  month, and having received none of Ms. Ma’s documents except for some of her pictures, Autel

  cannot properly cure its prejudice. Autel should not be penalized in the middle of trial preparations,
                                                    2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 6 of 328 PageID #: 25390




  over a witness that DJI has long known about and apparently hidden from discovery. See, e.g.,

  Liqwd, 2019 WL 7945247, at *2 (party “did not timely disclose trial witnesses and there is no way

  to cure the prejudice at this late date”).

            Potential Bad Faith or Willfulness in Failing to Comply. DJI has offered no reasonable

  explanation for disclosing Ms. Ma years after the close of discovery, citing during the meet &

  confer conference vaguely only the natural come-and-go of DJI employees as a justification. But

  the timing of its disclosure belies that claim, especially when those employees disclosed by DJI

  who left did so years ago, before close of fact discovery. See, e.g., Ex. J at 1 (Guardant Health,

  Inc. v. Found. Med., Inc. C.A. No. 17-1616-LPS-CJB (D. Del. Apr. 28, 2020) (“The Court has to

  infer that FMI made a knowing decision to take months and months to disclose a new witness,

  well after the fact discovery cutoff, presumably thinking that such delay would be countenanced.”).

            Importance of the Testimony Sought to Be Excluded. DJI has not suggested that Ms.

  Ma’s testimony is critical to any issues in the case, only that she would introduce the company to

  the jury. Yet DJI is free to use any of its remaining employees it had properly disclosed as

  corporate witness. Furthermore, an “introduction” to the jury is simply not the type of evidence

  that “might ultimately” lead to a different judgment as contemplated by the Third Circuit. See

  Meyers v. Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904 (3d Cir. 1977).

      II.   Mr. Dissmann Should Be Precluded from Testifying at Trial.

            Each of the Pennypack factors applies with equal, if not more, force to Mr. Dissmann. He

  was never included in Rule 26(a) disclosures, the scope of any relevant testimony remains

  unknown, and, in any event, any alleged relevance of German proceedings DJI may cite is far

  outweighed by the prejudice to Autel (FRE 403).3


  3
      See n.1, supra.

                                                   3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 7 of 328 PageID #: 25391




   Dated: July 21, 2021                         YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP

   OF COUNSEL:                                  /s/ Anne Shea Gaza
   Timothy C. Bickham                           Anne Shea Gaza (No. 4093)
   Hui Shen, Ph.D.                              Robert M. Vrana (No. 5666)
   Craig A. Hoovler                             Samantha G. Wilson (No. 5816)
   STEPTOE & JOHNSON LLP                        Beth A. Swadley (No. 6331)
   1330 Connecticut Avenue, NW                  Rodney Square
   Washington, DC 20036                         1000 North King Street
   (202) 429-3000                               Wilmington, DE 19801
   tbickham@steptoe.com                         (302) 571-6600
   hshen@steptoe.com                            agaza@ycst.com
   choovler@steptoe.com                         rvrana@ycst.com
                                                swilson@ycst.com
   Stephen Yang                                 bswadley@ycst.com
   STEPTOE & JOHNSON LLP
   1114 Avenue of the Americas                  Attorneys for Autel Robotics USA LLC and
   New York, NY 10036                           Autel Aerial Technology Co., Ltd. (n/k/a
   (212) 506-3907                               Autel Robotics Co., Ltd.)
   syang@steptoe.com

   Anna M. Targowska
   STEPTOE & JOHNSON LLP
   227 West Monroe Street
   Suite 4700
   Chicago, IL 60606
   (312) 577-1300
   atargowska@steptoe.com

   Fan Liang
   BROAD & BRIGHT
   Room 1508, 15th Floor
   Tower C, Ocean Office Park
   No. 5 jinghuananjie, Chaoyang District
   Beijing 100020, China
   +86 10 8513 1852
   alex_liang@broadbright.com




                                            4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 8 of 328 PageID #: 25392




             LIST OF EXHIBITS TO AUTEL’S MOTION IN LIMINE NO. 1

   Exhibit    Description

   A          Lexie Ma’s Linked-In Profile

   B          DJI’s Fourth Supplemental Initial Disclosures dated April 27, 2021

   C          Plaintiffs’ Witness List served on June 29, 2021

   D          DJI’s Initial Disclosures dated February 24, 2017

   E          DJI’s Supplemental Initial Disclosures dated May 11, 2018

   F          DJI’s Second Supplemental Initial Disclosures dated July 13, 2018

   G          DJI’s Third Supplemental Initial Disclosures dated April 12, 2019

   H          Example Documents from DJI’s June 10, 2021 production (photos of Lexie Ma
              with DJI in 2014, 2015 and 2016 produced on 6-10-2021 and labeled
              DJIATL_2000001, DJIATL_2000002, DJIATL_2000004 and
              DJIATL_2000014)

   I          File names for documents included in DJI’s June 10, 2021 production, including
              samples reproduced in Exhibit H (highlighted)

   J          Oral Order in 17-cv-01616 dated 4-28-2020 regarding Motion in Limine
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 9 of 328 PageID #: 25393




                                CERTIFICATE OF SERVICE

         I, Anne Shea Gaza, hereby certify that on July 16, 2021, I caused a true and correct

  copy of the foregoing document to be served on the following counsel in the manner indicated:

  BY E-MAIL
  Kelly E. Farnan                                 Jody C. Barillare
  Christine D. Haynes                             Amy M. Dudash
  RICHARDS LAYTON & FINGER, PA                    MORGAN, LEWIS & BOCKIUS LLP
  One Rodney Square                               1201 N. Market Street, Suite 2201
  920 North King Street                           Wilmington, DE 19801
  Wilmington, DE 19801                            jody.barillare@morganlewis.com
  farnan@rlf.com                                  amy.dudash@morganlewis.com
  haynes@rlf.com

  Sherry X. Wu                                    Jon R. Roellke
  David M. Farnum                                 Willard K. Tom
  ANOVA LAW GROUP, PLLC                           Ryan M. Kantor
  21351 Gentry Drive, Suite 150                   Hang Zheng
  Sterling, VA 20166                              J. Kevin Fee
  sherry.wu@anovalaw.com                          JiaZhen (Ivon) Guo
  david.farnum@anovalaw.com                       MORGAN, LEWIS & BOCKIUS, LLP
                                                  1111 Pennsylvania Avenue, NW
  Attorneys for SZ DJI Technology Co., Ltd.       Washington, DC 20004
  and DJI Europe B.V.                             jon.roellke@morganlewis.com
                                                  willard.tom@morganlewis.com
                                                  ryan.kantor@morganlewis.com
                                                  hang.zheng@morganlewis.com
                                                  kevin.fee@morganlewis.com
                                                  ivon.guo@morganlewis.com

                                                  Qingyu Yin
                                                  Smith R. Brittingham IV
                                                  FINNEGAN HENDERSON FARABOW
                                                  GARRETT & DUNNER LLP
                                                  901 New York Avenue N.W.
                                                  Washington, DC 10001
                                                  qingyu.yin@finnegan.com
                                                  smith.brittingham@finnegan.com

                                                  Michael J. Lyons
                                                  Ahren Hsu-Hoffman
                                                  Thomas Y. Nolan
                                                  MORGAN, LEWIS & BOCKIUS, LLP
                                                  1400 Page Mill Road
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 10 of 328 PageID #: 25394




                                         Palo Alto, CA 94304
                                         michael.lyons@morganlewis.com
                                         ahren.hsu-hoffman@morganlewis.com
                                         thomas.nolan@morganlewis.com

                                         Attorneys for SZ DJI Technology Co., Ltd.,
                                         DJI Europe B.V., and DJI Technology, Inc.

  Dated: July 21, 2021                   YOUNG CONAWAY STARGATT &
                                         TAYLOR, LLP

                                         /s/ Anne Shea Gaza
                                         Anne Shea Gaza (No. 4093)
                                         Robert M. Vrana (No. 5666)
                                         Samantha G. Wilson (No. 5816)
                                         Beth A. Swadley (No. 6331)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, DE 19801
                                         (302) 571-6600
                                         agaza@ycst.com
                                         rvrana@ycst.com
                                         swilson@ycst.com
                                         bswadley@ycst.com

                                         Attorneys for Autel Robotics USA LLC and
                                         Autel Aerial Technology Co., Ltd. (n/k/a
                                         Autel Robotics Co., Ltd.)
                                EXHIBIT A


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 11 of 328 PageID #: 25395
       Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 12 of 328 PageID #: 25396

Contact
                                  Lexie (Hui) Ma
www.linkedin.com/in/lexie-hui-    Head of Consumer Marketing, North America at DJI
ma-993a4364 (LinkedIn)            United States

Top Skills                        Experience
Microsoft Excel
Mandarin                          DJI
Microsoft Office                  7 years

                                  Head of Consumer Marketing, North America
Languages                         May 2019 - Present (2 years 3 months)
                                  Washington D.C. Metro Area / Los Angeles
English (Full Professional)
Mandarin (Native or Bilingual)
                                  Head of Consumer Drone Business Unit
Cantonese (Full Professional)
                                  January 2018 - April 2019 (1 year 4 months)
                                  Shenzhen, Guangdong, China


                                  PR and Marketing Manager
                                  August 2014 - December 2017 (3 years 5 months)
                                  Shenzhen, Guangdong, China


                                  Edelman
                                  Technology Practice
                                  2014 - 2014 (less than a year)




                                  Education
                                  The University of Hong Kong
                                  Bachelor of Social Sciences, Double major in Psychology and Fine
                                  Arts · (2011 - 2014)


                                  Harvard Business School Online
                                  CORe Credential of Readiness · (2020 - 2021)


                                  University of Cambridge
                                  Pembroke King's Exchange Programme · (2013 - 2013)


                                  Mount Holyoke College
                                  Exchange Programme · (2013 - 2013)


                                  Zhejiang University
                                  Prep year · (2010 - 2011)
                                                                   Page 1 of 2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 13 of 328 PageID #: 25397




                                                      Page 2 of 2
                                EXHIBIT B


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 14 of 328 PageID #: 25398
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 15 of 328 PageID #: 25399




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   SZ DJI TECHNOLOGY CO., LTD.
   and DJI EUROPE B.V.,

                 Plaintiffs,

                 v.                                          C.A. No. 16-706-LPS
                                                                (Consolidated)
   AUTEL ROBOTICS USA LLC, and
   AUTEL AERIAL TECHNOLOGY CO.,
   LTD.,

                 Defendants.


   AUTEL ROBOTICS USA LLC, and AUTEL
   AERIAL TECHNOLOGY CO., LTD.,

                 Counterclaim Plaintiffs,

                 v.

   SZ DJI TECHNOLOGY CO., LTD., DJI
   EUROPE B.V., and DJI TECHNOLOGY,
   INC.,

                 Counterclaim Defendants.



                DJI’S FOURTH SUPPLEMENTAL INITIAL DISCLOSURES

         Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiffs and Counterclaim

  Defendants SZ DJI Technology Co., Ltd. and DJI Europe B.V. and Counterclaim Defendant DJI

  Technology, Inc. (collectively, “DJI”) hereby serve the following fourth supplemental initial

  disclosures to Defendants and Counterclaim Plaintiffs Autel Robotics USA LLC and Autel

  Robotics Co., Ltd. (f/k/a Autel Aerial Technology Co., Ltd.) (collectively, “Autel” or

  “Counterclaim Plaintiffs”).   These disclosures are based upon information presently and
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 16 of 328 PageID #: 25400




  reasonably known and available to DJI as of the date hereof, and currently within its possession,

  custody or control. DJI reserves the right to supplement or amend these disclosures in the future

  as appropriate, as provided in Rule 26(e), as additional information becomes available during the

  course of the above-captioned case.

         These initial disclosures are made without waiving: (1) the right to object on the grounds

  of competency, privilege, relevancy, materiality, hearsay, or any other proper ground; (2) the right

  to the use of any such information, for any purpose, in whole or in part, in any subsequent

  proceeding in this action or any other action; (3) the right to object on any and all grounds, at any

  time, to any other discovery request or proceeding involving or relating to the subject matter of

  these disclosures; and (4) the right to amend, modify, clarify, or supplement the information

  contained herein in the event it obtains additional information, to the extent required by the Federal

  Rules of Civil Procedure.

         Subject to and without waiving the foregoing reservations, DJI makes the following

  supplemental initial disclosures.

         1.      Identities of Individuals Likely to Have Discoverable Information That May
                 Be Used to Support DJI’s Claims or Defenses.

         All individuals listed below whose contact information states “DJI’s Counsel” are

  employees or former employees of DJI and may be contacted only through trial counsel for DJI at

  Morgan, Lewis & Bockius LLP. The general subject matter listed for each individual does not in

  any way limit DJI’s right to question or call any individual listed to testify regarding any other

  subject.

         In addition to the persons listed below, DJI reserves the right to rely upon all individuals

  and/or entities listed in Autel’s initial disclosures and any supplements or amendments thereto.

  DJI expressly reserves the right to identify or call as witnesses other individuals in addition to


                                                    2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 17 of 328 PageID #: 25401




  those identified herein, if it discovers that such individuals have or might have knowledge of

  matters relevant to this action. DJI also expressly reserves the right to identify and call expert

  witnesses in accordance with Federal Rule of Civil Procedure 26(a)(2) and any scheduling order

  entered in this action.

            Name                  Contact Information                        Subject

   Tao Wang                 DJI’s Counsel                        Named inventor for U.S. Patent
                                                                 Nos. 9,016,617, 9,284,049,
                                                                 9,321,530, and D691,514, and is
                                                                 likely to have knowledge about
                                                                 the claimed inventions.

   Shaojie Chen             DJI’s Counsel                        Named inventor for U.S. Patent
                                                                 Nos. 9,016,617, 9,284,049,
                                                                 9,321,530 and D691,514, and is
                                                                 likely to have knowledge about
                                                                 the claimed inventions. Mr.
                                                                 Chen is no longer employed by
                                                                 DJI.

   Tao Zhao                 DJI’s Counsel                        Named inventor for U.S. Patent
                                                                 Nos. 9,016,617, 9,284,049, and
                                                                 9,321,530, and is likely to have
                                                                 knowledge about the claimed
                                                                 inventions.

   Zhi Gang Ou              DJI’s Counsel                        Named inventor for U.S. Patent
                                                                 Nos. 9,016,617, 9,284,049, and
                                                                 9,321,530, and is likely to have
                                                                 knowledge about the claimed
                                                                 inventions. Mr. Ou is no longer
                                                                 employed by DJI.

   Yin Cheung               DJI’s Counsel                     Prosecution of the application for
                                                              U.S. Patent No. 9,016,617.
   Elaine K. Lee            Wilson Sonsini Goodrich         & Prosecution of the applications
                            Rosati                            for U.S. Patent Nos. 9,016,617,
                            650 Page Mill Road                9,284,049, and 9,321,530.
                            Palo Alto, CA 94304-1050




                                                  3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 18 of 328 PageID #: 25402




          Name                  Contact Information                   Subject

   Karen Wong             Wilson Sonsini Goodrich &       Prosecution of the application for
                          Rosati                          U.S. Patent No. 9,016,617.
                          650 Page Mill Road
                          Palo Alto, CA 94304-1050
   Connie Cheng           Perkins Coie                    Prosecution of the application for
                          1201 Third Avenue, Suite 4900   U.S. Patent No. 9,016,617.
                          Seattle, WA 98101-3099

   Hin Meng Au            Wilson Sonsini Goodrich     & Prosecution of the applications
                          Rosati                        for U.S. Patent Nos. 9,284,049,
                          650 Page Mill Road            and 9,321,530.
                          Palo Alto, CA 94304-1050

   Feng Ma                Syncoda LLC                     Prosecution of the applications
                          208 Euphoria Cir.               for U.S. Patent Nos. 9,284,049
                          Cary, NC 27519                  and 9,321,530.

   Yuanyuan (Elsa) Ma     DJI’s Counsel                   DJI’s sales, financials (sales,
                                                          margins, and costs), and pricing,
                                                          including for DJI's accused
                                                          products. Ms. Ma is no longer
                                                          employed by DJI.

   Chaowei        (Allen) DJI’s Counsel                   DJI’s business, marketing,
   Zheng                                                  distribution, potential sales
                                                          channels, customers, markets,
                                                          competition, and products,
                                                          including for DJI's accused
                                                          products.

                                                          Communication with DJI’s
                                                          customers and potential
                                                          customers.

                                                          Key features and commercial
                                                          success of DJI’s products.

                                                          Competition and competitors to
                                                          DJI.

                                                          Mr. Zheng is no longer
                                                          employed by DJI.



                                              4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 19 of 328 PageID #: 25403




          Name              Contact Information                  Subject

   Ye (Allen) Han      DJI’s Counsel                DJI’s business, marketing,
                                                    distribution, potential sales
                                                    channels, customers, markets,
                                                    competition, and products.

                                                    Communication with DJI’s
                                                    customers and potential
                                                    customers.

                                                    Key features and commercial
                                                    success of DJI’s products.

                                                    Competition and competitors to
                                                    DJI.

   Zhe (Philip) Wang   DJI’s Counsel                Technical and design aspects of
                                                    DJI products.

                                                    Bases for damages.

                                                    Previous litigation involving
                                                    asserted patents (China
                                                    included).

                                                    Revenue and profits/losses
                                                    attributable to sales of products
                                                    using patented technology.

                                                    Sales information related to DJI
                                                    products.

                                                    License and licensing activities
                                                    and royalties information.

                                                    Secondary considerations of
                                                    nonobviousness.

                                                    Valuation of asserted patents.

                                                    DJI’s pricing.

                                                    DJI document retention policy.




                                         5
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 20 of 328 PageID #: 25404




          Name              Contact Information                 Subject

                                                    Mr. Wang is no longer employed
                                                    by DJI.

   Michael Perry       DJI’s Counsel                DJI’s business, marketing,
                                                    distribution, potential sales
                                                    channels, customers, markets,
                                                    competition, and products,
                                                    including for DJI's accused
                                                    products.

                                                    Communication with DJI’s
                                                    customers and potential
                                                    customers.

                                                    Key features and commercial
                                                    success of DJI’s products.

                                                    Competition and competitors to
                                                    DJI.

                                                    Mr. Perry is no longer employed
                                                    by DJI.

   Lexie Ma            DJI’s Counsel                DJI’s business, marketing,
                                                    distribution, potential sales
                                                    channels, customers, markets,
                                                    competition, and products,
                                                    especially with respect to the
                                                    United States.

                                                    Communication with DJI’s
                                                    customers and potential
                                                    customers.

                                                    Key features and commercial
                                                    success of DJI’s products.

                                                    Competition and competitors to
                                                    DJI.

   Litian Zhang        DJI’s Counsel                Technical and design aspects of
                                                    DJI products accused of
                                                    infringing U.S. Patent No.
                                                    7,979,174.

                                         6
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 21 of 328 PageID #: 25405




           Name                 Contact Information                Subject

   Bin Jiang               DJI’s Counsel              Technical and design aspects of
                                                      DJI products accused of
                                                      infringing U.S. Patent No.
                                                      9,260,184.
   Rongming Xiong          DJI’s Counsel              Technical and design aspects of
                                                      DJI products accused of
                                                      infringing U.S. Patent No.
                                                      9,979,000.
   Individuals at each                                Knowledge of: (i) the design,
   Autel entity named in                              development, functionality, and
   this suit                                          operation of Defendants’ accused
                                                      products; (ii) past and potential
                                                      future sales, revenues, and
                                                      profits relating to Defendants’
                                                      accused products; (iii)
                                                      advertising and promotion of
                                                      Defendants’ accused products;
                                                      (iv) advantages and benefits
                                                      offered by Defendants’ accused
                                                      products over the prior art and/or
                                                      competing products; (v)
                                                      customer implementations and
                                                      uses of Defendants’ accused
                                                      products and interactions with
                                                      customers regarding same; (vi)
                                                      the value of the patented
                                                      inventions; (vii) the marketplace
                                                      for Defendants’ accused products
                                                      and competing products; (viii)
                                                      notice of the patents-in-suit; and
                                                      (ix) willful infringement of the
                                                      patents-in-suit.

                                                      In addition, knowledge of: (i)
                                                      operations of Counterclaim-
                                                      Plaintiffs; (ii) Counterclaim-
                                                      Plaintiffs’ claims and purported
                                                      damages in this action; (iii)
                                                      licensing policies and practices
                                                      of Counterclaim Plaintiffs; (iv)
                                                      the disclosure of prior art to the
                                                      USPTO; (v) ownership of
                                                      Counterclaim Plaintiffs’ asserted
                                                      patents; (vi) marking of

                                             7
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 22 of 328 PageID #: 25406




           Name               Contact Information                      Subject

                                                           Counterclaim Plaintiffs’ asserted
                                                           patents on practicing products;
                                                           (vii) predecessor-in-interest to
                                                           Counterclaim Plaintiffs’ asserted
                                                           patents; and (viii) licensees of
                                                           Counterclaim Plaintiffs’ asserted
                                                           patents.

   Kingsley O.C.         Honeywell International Inc.      Named inventor for U.S. Patent
   Fregene               101 Columbia Road                 No. 7,979,174 and is likely to
                         P.O. Box 2245                     have knowledge about the
                         Morristown, NJ 07962-2245         claimed inventions.

   Michael R. Elgersma   Honeywell International Inc.      Named inventor for U.S. Patent
                         101 Columbia Road                 No. 7,979,174 and is likely to
                         P.O. Box 2245                     have knowledge about the
                         Morristown, NJ 07962-2245         claimed inventions.

   Samar Dajani-Brown    Honeywell International Inc.      Named inventor for U.S. Patent
                         101 Columbia Road                 No. 7,979,174 and is likely to
                         P.O. Box 2245                     have knowledge about the
                         Morristown, NJ 07962-2245         claimed inventions.

   Stephen G. Pratt      Honeywell International Inc.      Named inventor for U.S. Patent
                         101 Columbia Road                 No. 7,979,174 and is likely to
                         P.O. Box 2245                     have knowledge about the
                         Morristown, NJ 07962-2245         claimed inventions.

   Scott V. Lundberg     Fogg & Powers LLC                 Scott Lundberg signed filings
                         4600 West 77th Street Suite 305   with the USPTO during
                         Minneapolis, MN 55435             prosecution of U.S. Patent No.
                                                           7,979,174 and is likely to have
                                                           knowledge about prosecution of
                                                           U.S. Patent No. 7,979,174.

   Jay A. Wahlquist      International Business Machines   Jay Wahlquist signed filings with
                         Corporation                       the USPTO during prosecution
                         3605 HWY 52 N                     of U.S. Patent No. 7,979,174 and
                         Rochester, MN 55901               is likely to have knowledge
                                                           about prosecution of U.S. Patent
                                                           No. 7,979,174.




                                              8
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 23 of 328 PageID #: 25407




           Name              Contact Information                    Subject

   Representatives of   5810 W. 78th Street, Ste. 100   Prosecution of the application for
   Fogg & Powers LLC    Minneapolis, MN 55439           U.S. Patent No. 7,979,174.

   Representatives of   101 Columbia Road               Previous owner of U.S. Patent
   Honeywell            Law Dept. AB2                   No. 7,979,174 and is likely to
   International Inc.   Morristown, NJ 07962            have information regarding its
                                                        ownership.

   Kurt Luther          Honeywell International Inc.    Assistant General Counsel of
                        101 Columbia Road               Honeywell International, Inc.
                        Law Dept. AB2                   and signatory of the Honeywell
                        Morristown, NJ 07962            Patent Purchase Agreement
                                                        regarding U.S. Patent No.
                                                        7,979,174. Mr. Luther may have
                                                        information regarding the
                                                        ownership of the ’174 patent.

   Orville Olm          Draganfly Innovations Inc.      Named inventor for U.S. Patent
                        2108 St. George Avenue          No. 9,260,184 and is likely to
                        Saskatoon, SK S7M 0K7           have knowledge about the
                        Canada                          claimed inventions.

   Greg Wood            Draganfly Innovations Inc.      Named inventor for U.S. Patent
                        2108 St. George Avenue          No. 9,260,184 and is likely to
                        Saskatoon, SK S7M 0K7           have knowledge about the
                        Canada                          claimed inventions.

   Zenon Dragan         Draganfly Innovations Inc.      Named inventor for U.S. Patent
                        2108 St. George Avenue          No. 9,260,184 and is likely to
                        Saskatoon, SK S7M 0K7           have knowledge about the
                        Canada                          claimed inventions. Mr. Dragan
                                                        also may have information
                                                        regarding the ownership of the
                                                        ’184 patent.

   Joseph A. Rhoa       Nixon & Vanderhye, P.C.         Joseph A. Rhoa signed filings
                        901 N. Glebe Road               with the USPTO during
                        Arlington, VA 22203             prosecution of U.S. Patent No.
                                                        9,260,184 and is likely to have
                                                        knowledge about prosecution of
                                                        U.S. Patent No. 9,260,184.




                                             9
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 24 of 328 PageID #: 25408




           Name                 Contact Information                       Subject

   Representatives of      901 N. Glebe Road                  Prosecution of the application for
   Nixon & Vanderhye       Arlington, VA 22203                U.S. Patent No. 9,260,184.
   P.C.
   Representatives of      224 South Michigan Ave             Prosecution of the applications
   Ladas & Parry LLP       Suite 1600                         for U.S. Patent Nos. 7,979,174
                           Chicago, IL 60604                  and 9,260,184.

   Representatives at      2108 St. George Avenue             Previous owner of U.S. Patent
   Draganfly Innovations   Saskatoon, SK S7M 0K7              No. 9,260,184 and is likely to
   Inc.                    Canada                             have information regarding its
                                                              ownership.

   Glen Hawker             Draganfly Innovations Inc.         Executive Chairman of the
                           2108 St. George Avenue             Board of Draganfly Innovations
                           Saskatoon, SK S7M 0K7              Inc. and signatory of the Autel
                           Canada                             Patent Purchase Agreement
                                                              regarding U.S. Patent No.
                                                              9,260,184. Mr. Hawker may
                                                              have information regarding the
                                                              ownership of the ’184 patent.

   Longxue Qiu             9th Floor, Building B1, Zhiyuan,   Named inventor for U.S. Patent
                           Xueyuan Road                       No. 9,979,000 and is likely to
                           Xili, Nanshan District             have knowledge about the
                           Shenzhen, Guangdong 518055         claimed invention.
                           China
   Xingwen Wu              9th Floor, Building B1, Zhiyuan,   Named inventor for U.S. Patent
                           Xueyuan Road                       No. 9,979,000 and is likely to
                           Xili, Nanshan District             have knowledge about the
                           Shenzhen, Guangdong 518055         claimed invention.
                           China
   Richard John Streit     Ladas & Parry LLP                  Richard John Streit signed filings
                           224 South Michigan Ave., Suite     with the USPTO during
                           1600                               prosecution of U.S. Patent No.
                           Chicago, IL 60604                  9,979,000 and is likely to have
                                                              knowledge about prosecution of
                                                              U.S. Patent No. 9,979,000.
   Hermine Valizadeh       Ladas & Parry LLP                  Hermine Valizadeh signed
                           224 South Michigan Ave., Suite     filings with the USPTO during
                           1600                               prosecution of U.S. Patent No.
                           Chicago, IL 60604                  9,979,000 and is likely to have
                                                              knowledge about prosecution of
                                                              U.S. Patent No. 9,979,000.


                                               10
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 25 of 328 PageID #: 25409




           Name                    Contact Information                         Subject

   Adam Vincent             Ladas & Parry LLP                     Adam Vincent Litteken signed
   Litteken                 224 South Michigan Ave., Suite        filings with the USPTO during
                            1600                                  prosecution of U.S. Patent No.
                            Chicago, IL 60604                     9,979,000 and is likely to have
                                                                  knowledge about prosecution of
                                                                  U.S. Patent No. 9,979,000.
   Ladas & Parry LLP        224 South Michigan Ave., Suite        Ladas & Parry LLP is or was
                            1600                                  listed at the USPTO as counsel-
                            Chicago, IL 60604                     of-record for U.S. Patent No.
                                                                  9,979,000 and is likely to have
                                                                  knowledge about prosecution of
                                                                  U.S. Patent No. 9,979,000.

         Other individuals not specifically known to DJI at this time may possess relevant

  information, particularly information related to the non-infringement, unenforceability and/or

  invalidity of U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000 (“Autel Asserted Patents”).

  Such individuals may include, but are not limited to: (1) authors of prior art publications and

  patents relevant to the subject matter of the Autel Asserted Patents; (2) individuals having

  knowledge of any prior art use, sale, offer for sale, or invention relevant to the subject matter of

  the Autel Asserted Patents; (3) individuals having knowledge of the level of ordinary skill in the

  art to which the alleged inventions pertain; (4) individuals having knowledge of any license to the

  Autel Asserted Patents, any offer to license the Autel Asserted Patents, or any refusal to license

  the Autel Asserted Patents; (5) individuals having knowledge of the circumstances or manner in

  which the alleged inventions are disclosed in the Autel Asserted Patents; (6) individuals having

  knowledge of the inventorship, ownership, or rights in the Autel Asserted Patents and/or the

  subject matter of the Autel Asserted Patents; (7) individuals affiliated with prosecuting attorneys

  during the time that each attorney’s respective firm was involved in the prosecution of the Autel

  Asserted Patents; (8) individuals having knowledge of the operation and development of the

  accused DJI products; and (9) licensees of the Autel Asserted Patents.

                                                  11
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 26 of 328 PageID #: 25410




          2.       Documents and Things in the Possession, Custody, or Control of DJI That
                   May Be Used to Support DJI’s Claims.

          DJI has in its possession, custody or control the following categories of documents,

  electronically stored information, and tangible things that DJI may use to support its claims. The

  disclosure provided herein is based upon information reasonably available at this time. Documents

  protected by attorney-client and attorney work product privileges are not identified, categorized,

  or included herein. By disclosing the following categories of documents, DJI does not waive any

  objections that it has or may have to the production or admissibility of these documents. Moreover,

  by disclosing the following categories of documents, DJI does not waive any objections that it has

  or may have to producing these documents. Further, by disclosing the following categories of

  documents, DJI does not admit or deny that any such documents exist. DJI expressly reserves the

  right to identify additional documents, electronically stored information, and/or tangible things, if

  it discovers that such additional documents, electronically stored information, and/or tangible

  things are relevant to this action.

                  Documents relating to U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530, and
                   D691,514 including their prosecution file histories, and foreign counterparts
                   thereto;

                  Documents relating to DJI’s advertising, marketing and sales of its products
                   embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530, and
                   D691,514;

                  Documents and things relating to the development and manufacture of DJI’s
                   products embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049,
                   9,321,530, and D691,514;

                  Documents relating to U.S. Patent Nos. 7,979,174 9,260,184, and 9,979,000,
                   including their prosecution file histories and foreign counterparts thereto;

                  Prior art to U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                  Documents relating to the design, development, features, production, distribution
                   and operation of the devices accused of infringing U.S. Patent Nos. 7,979,174
                   9,260,184, and 9,979,000;

                                                   12
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 27 of 328 PageID #: 25411




                 Documents relating to the sales and finances of the devices accused of infringing
                  U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                 Documents relating to the marketing and advertising of the devices accused of
                  infringing U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                 Documents relating to Autel’s advertising, marketing and sales of its products;

                 License agreements relating to U.S. Patent Nos. 7,979,174, 9,260,184, and
                  9,979,000;

                 Documents relating to assignment(s) of U.S. Patent Nos. 7,979,174, 9,260,184, and
                  9,979,000;

                 Documents identified in Autel’s initial disclosures, discovery responses and any
                  amendments thereto;

                 Documents relating to the commercial unmanned vehicle industry and technology;

                 Communications between DJI and Autel; and

                 Communications between Autel and third parties.

         These documents, to the extent their locations are known, are located either at the offices

  of DJI or its counsel.

         3.       Computation of Damages

         DJI is currently seeking both an injunction and damages in the case. DJI seeks damages

  adequate to compensate for Defendants’ infringement. DJI anticipates seeking its lost profits,

  including any lost sales, price erosion, and lost convoyed sales and derivative sales, as damages

  for Defendants’ infringement of DJI’s Patents-in-Suit for all past, current and future time periods

  during which Defendants are liable for such infringement. In the event DJI is not awarded its lost

  profits, DJI will seek damages in the form of a reasonable royalty for Defendants’ infringement of

  DJI’s Patents-in-Suits for all past, current and future time periods during which Defendants are

  liable for such infringement. In either event, DJI will seek interest and costs as fixed by the Court.

  DJI has provided a detailed computation of damages in Michele M. Riley’s Expert Reports on


                                                   13
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 28 of 328 PageID #: 25412




  Damages dated December 22, 2017, February 16, 2018, December 27, 2019, February 3, 2020,

  and March 25, 2020 and will provide any supplemental computation of damages after any

  additional damages-related discovery, including information relating to sales of Defendants’

  accused products, is made available by Defendants and after such information has been evaluated

  by an expert witness. As this is an exceptional case, DJI also seeks reasonable and necessary

  attorneys’ fees. DJI further seeks treble damages to compensate DJI for Defendants’ willful

  infringement. To the extent allowable by law, DJI seeks its attorneys’ fees, costs, expenses, and

  pre- and post-judgment interest, and such other relief as the Court may deem appropriate either at

  law or in equity.

         In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(iii), DJI has made

  available for inspection and copying, as required under Rule 34, the documents or other evidentiary

  material, unless privileged or protected from disclosure, on which DJI’s damages computation is

  based and will make additional documents available, if any exist. DJI will also produce documents

  relating to its attorneys’ fees, costs, and expenses in connection with its request for such an award

  at the appropriate time.

         DJI has already provided its expert report on damages for U.S. Patent Nos. 9,016,617,

  9,284,049, 9,321,530, and D691,514. DJI will provide any expert reports on damages for U.S.

  Patent Nos. 7,979,174 9,260,184, and 9,979,000 in accordance with the schedule in this Action.

         4.      Insurance Agreements

         Upon current information and belief, DJI is unaware of any insurance agreement under

  which an insurance business may be liable to satisfy all or part of a possible judgment in this action

  or to indemnify or reimburse for payments made to satisfy any such judgment.




                                                   14
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 29 of 328 PageID #: 25413




  Dated: April 27, 2021


                                            /s/ Amy M. Dudash
   Michael J. Lyons                         Amy M. Dudash (#5741)
   Ahren C. Hsu-Hoffman                     MORGAN, LEWIS & BOCKIUS LLP
   MORGAN, LEWIS & BOCKIUS LLP              1201 N. Market Street, Suite 1201
   1400 Page Mill Rd                        Wilmington, Delaware 19801
   Palo Alto, California 94303              T. (302) 574-3000
   T. (650) 843-4000                        E. amy.dudash@morganlewis.com
   E. michael.lyons@morganlewis.com
   E. ahren.hsu-hoffman@morganlewis.com     Kelly E. Farnan (#4395)
                                            Christine D. Haynes (#4697)
   J. Kevin Fee                             RICHARDS, LAYTON & FINGER, P.A.
   Hang Zheng                               920 N. King Street
   MORGAN, LEWIS & BOCKIUS LLP              Wilmington, Delaware 19801
   1111 Pennsylvania Ave., NW               T. (302) 651-7700
   Washington, D.C. 20004-2541              E. Farnan@rlf.com
   T. (202) 739-3000                        E. Haynes@rlf.com
   E. kevin.fee@morganlewis.com
   E. hang.zheng@morganlewis.com            Attorneys for Plaintiffs and Counterclaim
                                            Defendants SZ DJI Technology Co. Ltd. and
                                            DJI Europe B.V. and Counterclaim
                                            Defendant DJI Technology, Inc.




                                          15
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 30 of 328 PageID #: 25414




                                    CERTIFICATE OF SERVICE

            I hereby certify that on April 27, 2021, a true and correct copy of the foregoing document

   was served, via e-mail, on the following:

    Anne Shea Gaza                                    Timothy C. Bickham
    Robert M. Vrana                                    Andrew Xue
    Samantha G. Wilson                                Steptoe & Johnson LLP
    Young Conaway Stargatt & Taylor, LLP              1330 Connecticut Avenue, NW
    1000 North King Street                            Washington DC 20036
    Wilmington, DE 19801                              tbickham@steptoe.com
    agaza@ycst.com                                    axue@steptoe.com
    rvrana@ycst.com
    swilson@ycst.com                                  Katherine Johnson
                                                      Steptoe & Johnson LLP
    Jamie Lucia                                       227 West Monroe Street
    Steptoe & Johnson LLP                             Suite 4700
    One Market Street                                 Chicago, IL 60606
    Steuart Tower, Suite 1800                         kjohnson@steptoe.com
    San Francisco, CA 94105
    jlucia@steptoe.com


                                                                /s/ Amy M. Dudash
                                                                Amy M. Dudash (#5741)




  DB2/ 39312455.3
                                EXHIBIT C


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 31 of 328 PageID #: 25415
      Exhibit 4P
      Plaintiffs’ Witness List
                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

        SZ DJI TECHNOLOGY CO., LTD. and DJI
        EUROPE B.V.,

                                 Plaintiffs,

        v.

        AUTEL ROBOTICS USA LLC and AUTEL                                C.A. No. 16-706-LPS
        AERIAL TECHNOLOGY CO., LTD.,                                       (Consolidated)

                Defendants/Counterclaim Plaintiffs,

        v.

        DJI TECHNOLOGY INC., SZ DJI
        TECHNOLOGY CO., LTD., and DJI
        EUROPE B.V.,

                       Counterclaim Defendants.


                                                  EXHIBIT 4P

                                          PLAINTIFFS’ WITNESS LIST




Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 32 of 328 PageID #: 25416
       Exhibit 4P
       Plaintiffs’ Witness List
                  Pursuant to Local Rule 16.3(c)(7), DJI hereby respectfully submits its list of witnesses it

       expects it may call to testify at trial live or by deposition, without prejudice to the right to

       remove or add any witness. DJI reserves the right to call any rebuttal witness not identified on

       its list, as may be necessary. If a witness designated as appearing live is unable to appear, DJI

       reserves the right to designate deposition testimony for such witness.

                  DJI reserves the right to supplement, amend, or modify its witness list prior to or during

       trial based on case developments and/or in light of any order regarding the scope of the trial. DJI

       includes in this witness list individuals who may be listed on Defendants’ witness list, and

       otherwise reserves the right to call any witness that appears on Defendants’ witness list, without

       waiving any right to object to Defendants’ presentation of such witnesses at trial, without

       waiving any objections to the admissibility of such testimony, and without waiving the right to

       move for the exclusion of any such testimony. If Defendants challenge the authenticity of any

       documents, articles, or things presented by DJI at trial, DJI reserves the right to call additional

       witnesses as may be required solely for document authentication. DJI also reserves the right to

       substitute witnesses should one of the individuals listed in this disclosure not be available at the

       time of trial. The inclusion of a witness on this list does not require DJI to call that witness to

       testify.

                  Subject to, and without waiving the foregoing rights and objections, at this time DJI

       identifies the following
Case 1:16-cv-00706-LPS   Documentpreliminary  list of trial
                                  624-8 Filed 08/20/21      witnesses
                                                         Page 33 of 328itPageID
                                                                          may call   to testify
                                                                                #: 25417          before the jury:

          I.      WITNESSES PLAINTIFFS EXPECT TO CALL

                  A.     Fact Witnesses

                         1.      Cheng, Zhuanpeng (deposition)

                         2.      Dissmann, Richard (live)
      Exhibit 4P
      Plaintiffs’ Witness List
                      3.      Juntian, Jiang (deposition)

                      4.      Liang, Zeng (deposition)

                      5.      Longxue, Qiu (deposition)

                      6.      Ma, Lexie (live)

                      7.      McIrvin, Stephen (deposition)

                      8.      Pan, Xiangxi (deposition)

                      9.      Perry, Michael (deposition)

                      10.     Powell, Jeff (deposition)

                      11.     Songtao, Chang (deposition)

                      12.     Wang, Zhe (Philip) (live or by deposition)

                      13.     Zhang, Yun (deposition)

                      14.     Zhao, Tao (live or by deposition)

              B.      Expert Witnesses

                      1.      Michael Braasch (live)

                      2.      Jason Janét (live)

                      3.      Michele Riley (live)

              DJI provides the following statements regarding the subject matter on which it will ask

      the Court to recognize each expert’s expertise.

                           Expert
Case 1:16-cv-00706-LPS Document                                     Subject
                                624-8 Filed 08/20/21 Page 34 of 328 PageID #: Matter
                                                                              25418  of Expertise
        Michael Braasch                                     Design patent infringement and validity;
                                                            aviation technology, including unmanned
                                                            aerial vehicles.
        Jason Janét                                         Patent infringement and validity; aviation
                                                            technology, including unmanned aerial
                                                            vehicles.
        Michele Riley                                       Damages for patent infringement, including
                                                            reasonable royalty and lost profits.
                                EXHIBIT D


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 35 of 328 PageID #: 25419
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 36 of 328 PageID #: 25420




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  SZ DJI TECHNOLOGY CO., LTD.
  and DJI EUROPE B.V.,

                 Plaintiffs,

         v.                                          C.A. No. 16-706-LPS-CJB
  AUTEL ROBOTICS USA LLC,
  AUTEL AERIAL TECHNOLOGY CO.,
  LTD., and AUTEL INTELLIGENT
  TECHNOLOGY CO., LTD.,

                 Defendants.


   SZ DJI TECHNOLOGY CO., LTD. AND DJI EUROPE B.V.’s INITIAL DISCLOSURES

         Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiffs SZ DJI Technology Co.,

  Ltd. and DJI Europe B.V. (collectively, “DJI”) hereby serve the following initial disclosures to

  Defendants Autel Robotics USA LLC, Autel Aerial Technology Co., Ltd. and Autel Intelligent

  Technology Co., Ltd. (collectively, “Autel”). These disclosures are based upon information

  presently and reasonably known and available to DJI as of the date hereof, and currently within

  its possession, custody or control.     DJI reserves the right to supplement or amend these

  disclosures in the future as appropriate, as provided in Rule 26(e), as additional information

  becomes available during the course of the above-captioned case.

         These initial disclosures are made without waiving: (1) the right to object on the grounds

  of competency, privilege, relevancy, materiality, hearsay, or any other proper ground; (2) the

  right to the use of any such information, for any purpose, in whole or in part, in any subsequent

  proceeding in this action or any other action; (3) the right to object on any and all grounds, at any

  time, to any other discovery request or proceeding involving or relating to the subject matter of
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 37 of 328 PageID #: 25421




  these disclosures; and (4) the right to amend, modify, clarify, or supplement the information

  contained herein in the event it obtains additional information, to the extent required by the

  Federal Rules of Civil Procedure.

          Subject to and without waiving the foregoing reservations, DJI makes the following

  initial disclosures.

          1.      Identities of Individuals Likely to Have Discoverable Information That May
                  Be Used to Support DJI’s Claims or Defenses.

          All individuals listed below whose contact information states “Anova” are employees or

  former employees of DJI and may be contacted only through trial counsel for DJI at Anova Law

  Group PLLC. The general subject matter listed for each individual does not in any way limit

  DJI’s right to question or call any individual listed to testify regarding any other subject.

          In addition to the persons listed below, DJI reserves the right to rely upon all individuals

  and/or entities listed in Autel’s initial disclosures. DJI expressly reserves the right to identify or

  call as witnesses other individuals in addition to those identified herein, if it discovers that such

  individuals have or might have knowledge of matters relevant to this action. DJI also expressly

  reserves the right to identify and call expert witnesses in accordance with Federal Rule of Civil

  Procedure 26(a)(2) and any scheduling order entered in this action.

  Name                      Contact Information                     Subject

  Tao Wang                  Anova                                   Named inventor for U.S. Patent
                                                                    Nos.     9,016,617,     9,284,049,
                                                                    9,321,530 and D691,514, and is
                                                                    likely to have knowledge about
                                                                    the claimed inventions.
  Shaojie Chen              Anova                                   Named inventor for U.S. Patent
                                                                    Nos.     9,016,617,     9,284,049,
                                                                    9,321,530 and D691,514, and is
                                                                    likely to have knowledge about
                                                                    the claimed inventions.

                                                    2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 38 of 328 PageID #: 25422




  Name                 Contact Information                Subject

  Tao Zhao             Anova                              Named inventor for U.S. Patent
                                                          Nos. 9,016,617, 9,284,049, and
                                                          9,321,530, and is likely to have
                                                          knowledge about the claimed
                                                          inventions.
  Zhigang Ou           Anova                              Named inventor for U.S. Patent
                                                          Nos. 9,016,617, 9,284,049, and
                                                          9,321,530, and is likely to have
                                                          knowledge about the claimed
                                                          inventions.
  Yin Cheung           DJI Research LLC                   Prosecution of the application for
                       435 Portage Avenue                 U.S. Patent No. 9,016,617.
                       Palo Alto, CA 94306
  Elaine Lee (Kim)     Wilson Sonsini Goodrich & Rosati Prosecution of the applications for
                       650 Page Mill Road               U.S. Patent Nos. 9,016,617,
                       Palo Alto, CA 94304-1050         9,284,049, and 9,321,530.

  Karen Wong           Wilson Sonsini Goodrich & Rosati   Prosecution of the application for
                       650 Page Mill Road                 U.S. Patent No. 9,016,617.
                       Palo Alto, CA 94304-1050
  Connie Cheng         Wilson Sonsini Goodrich & Rosati   Prosecution of the application for
                       701 Fifth Avenue, Suite 5100       U.S. Patent No. 9,016,617.
                       Seattle, WA 98104

  Hin Meng Au          Wilson Sonsini Goodrich & Rosati Prosecution of the applications for
                       650 Page Mill Road               U.S. Patent Nos. 9,284,049 and
                       Palo Alto, CA 94304-1050         9,321,530.

  Feng Ma              Foley & Lardner LLP                Prosecution of the applications for
                       3000 K Street, N.W. Ste. 500       U.S. Patent Nos. 9,284,049 and
                       Washington, DC 20007               9,321,530.

  Yuanyuan (Elsa) Ma   Anova                              DJI’s sales, financials (sales,
                                                          margins, and costs), and pricing.

  Ting Liu             Anova                              DJI’s sales, financials (sales,
                                                          margins, and costs), and pricing.




                                             3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 39 of 328 PageID #: 25423




  Name                    Contact Information       Subject

  Michael Perry          Anova                      DJI’s business, marketing,
                                                    distribution, potential sales
                                                    channels, customers, markets,
                                                    competition, and products.

                                                    Communication with DJI’s
                                                    customers and potential
                                                    customers.

                                                    Key features and commercial
                                                    success of DJI’s products.

                                                    Competition and competitors to
                                                    DJI.

  Chaowen         (Danny) Anova                     DJI’s business, marketing,
  Zheng                                             distribution, potential sales
                                                    channels, customers, markets,
                                                    competition, and products.

                                                    Communication with DJI’s
                                                    customers and potential
                                                    customers.

                                                    Key features and commercial
                                                    success of DJI’s products.

                                                    Competition and competitors to
                                                    DJI.

  Fazhan Chen                                       Design and development of the
                                                    accused products and Autel’s
                                                    knowledge of DJI’s patent
                                                    portfolio.




                                                4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 40 of 328 PageID #: 25424




  Name                     Contact Information                   Subject

  Individuals at each                                            Knowledge of: (i) the design,
  Autel entity named in                                          development, functionality, and
  this suit                                                      operation of Defendants’ accused
                                                                 products; (ii) past and potential
                                                                 future sales, revenues, and profits
                                                                 relating to Defendants’ accused
                                                                 products; (iii) advertising and
                                                                 promotion       of      Defendants’
                                                                 accused products; (iv) advantages
                                                                 and      benefits     offered   by
                                                                 Defendants’ accused products
                                                                 over the prior art and/or
                                                                 competing products; (v) customer
                                                                 implementations and uses of
                                                                 Defendants’ accused products and
                                                                 interactions     with     customers
                                                                 regarding same; (vi) the value of
                                                                 the patented inventions; (vii) the
                                                                 marketplace for Defendants’
                                                                 accused products and competing
                                                                 products; (viii) notice of the
                                                                 patents-in-suit; and (ix) willful
                                                                 infringement of the patents-in-
                                                                 suit.


         2.      Documents and Things in the Possession, Custody, or Control of DJI That
                 May Be Used to Support DJI’s Claims.

         DJI has in its possession, custody or control the following categories of documents,

  electronically stored information, and tangible things that DJI may use to support its claims. The

  disclosure provided herein is based upon information reasonably available at this time.

  Documents protected by attorney-client and attorney work product privileges are not identified,

  categorized, or included herein. By disclosing the following categories of documents, DJI does

  not waive any objections that it has or may have to the production or admissibility of these

  documents. Moreover, by disclosing the following categories of documents, DJI does not waive


                                                  5
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 41 of 328 PageID #: 25425




  any objections that it has or may have to producing these documents. Further, by disclosing the

  following categories of documents, DJI does not admit or deny that any such documents exist.

  DJI expressly reserves the right to identify additional documents, electronically stored

  information, and/or tangible things, if it discovers that such additional documents, electronically

  stored information, and/or tangible things are relevant to this action.

              • Documents relating to U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530 and
                D691,514, including their prosecution file histories, and foreign counterparts
                thereto;

              • Documents relating to DJI’s advertising, marketing and sales of its products
                embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530 and
                D691,514;

              • Documents and things relating to the development and manufacture of DJI’s
                products embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049,
                9,321,530 and D691,514;

              • Documents identified in Autel’s initial disclosures, discovery responses and any
                amendments thereto;

              • Documents relating to the commercial unmanned vehicle industry and
                technology;

              • Communications between DJI and Autel; and

              • Communications between Autel and third parties.

         These documents, to the extent their locations are known, are located either at the offices

  of DJI or its counsel.

         3.      Computation of Damages

         DJI is currently seeking both an injunction and damages in the case. DJI seeks damages

  adequate to compensate for Defendants’ infringement. DJI anticipates seeking its lost profits,

  including any lost sales, price erosion, and lost convoyed sales and derivative sales, as damages

  for Defendants’ infringement of the Patents-in-Suit for all past, current and future time periods

                                                    6
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 42 of 328 PageID #: 25426




  during which Defendants are liable for such infringement. In the event DJI is not awarded its

  lost profits, DJI will seek damages in the form of a reasonable royalty for Defendants’

  infringement of the Patents-in-Suits for all past, current and future time periods during which

  Defendants are liable for such infringement. In either event, DJI will seek interest and costs as

  fixed by the Court. DJI will provide a detailed computation of damages after damages-related

  discovery, including information relating to sales of Defendants’ accused products, is made

  available by Defendants and after such information has been evaluated by an expert witness. As

  this is an exceptional case, DJI also seeks reasonable and necessary attorneys’ fees. DJI further

  seeks treble damages to compensate DJI for Defendants’ willful infringement. To the extent

  allowable by law, DJI seeks its attorneys’ fees, costs, expenses, and pre- and post-judgment

  interest on its claims, and such other relief as the Court may deem appropriate either at law or in

  equity.

            In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(iii), DJI will make

  available for inspection and copying, as required under Rule 34, the documents or other

  evidentiary material, unless privileged or protected from disclosure, on which DJI’s damages

  computation is based. DJI will also produce documents relating to its attorneys’ fees, costs, and

  expenses at the conclusion of this action when such an award is requested.

            4.    Insurance Agreements

            Upon current information and belief, DJI is unaware of any insurance agreement under

  which an insurance business may be liable to satisfy all or part of a possible judgment in this

  action or to indemnify or reimburse for payments made to satisfy any such judgment.




                                                  7
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 43 of 328 PageID #: 25427




                                             /s/ Christine D. Haynes
  Of Counsel                                 Kelly E. Farnan (#4395)
                                             Christine D. Haynes (#4697)
  David M. Farnum, Esq.                      RICHARDS, LAYTON & FINGER, P.A.
  Sherry X. Wu, Esq.                         920 N. King Street
  ANOVA LAW GROUP, PLLC                      Wilmington, Delaware 19801
  21351 Gentry Drive Ste 150                 (302) 651-7700
  Sterling, VA 20166                         Farnan@rlf.com
  david.farnum@anovalaw.com                  Haynes@rlf.com
  sherry.wu@anovalaw.com


  Jonathan M. James, Esq.
  PERKINS COIE LLP                           Attorneys for Plaintiffs
  2901 North Central Avenue Ste 2000         SZ DJI Technology Co. Ltd. and
  Phoenix, AZ 85012-2788                     DJI Europe B.V.
  JJames@perkinscoie.com

  Dated: February 24, 2017




                                         8
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 44 of 328 PageID #: 25428




                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 24, 2017, true and correct copies of the foregoing

  document were served, via e-mail, on the following:


  Anne Shea Gaza                                  John Caracappa
  Robert M. Vrana                                 Timothy C. Bickham
  Young Conaway Stargatt & Taylor, LLP            Beau Goodrick
  1000 North King Street                          1330 Connecticut Avenue, NW
  Wilmington, DE 19801                            Washington DC 20036


                                                   /s/ Christine D. Haynes
                                                   Christine D. Haynes (#4697)
                                                   haynes@rlf.com
                                EXHIBIT E


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 45 of 328 PageID #: 25429
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 46 of 328 PageID #: 25430




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


                                                       )
  SZ DJI TECHNOLOGY CO., LTD. and
                                                       )
  DJI EUROPE B.V.,
                                                       )
                     Plaintiffs,                       )
                                                       )
           v.
                                                       )
  AUTEL ROBOTICS USA LLC, and AUTEL                    )
  AERIAL TECHNOLOGY CO., LTD.,                         )
                                                           C.A. No. 16-706-LPS
                                                       )
                                                           (Consolidated)
                     Defendants.                       )
  AUTEL ROBOTICS USA LLC, and AUTEL                    )
                                                            JURY TRIAL DEMANDED
  ROBOTICS CO., LTD. (f/k/a AUTEL AERIAL               )
  TECHNOLOGY CO., LTD.),                               )
                                                       )
                      Counterclaim Plaintiffs,         )
                                                       )
           v.                                          )
                                                       )
  SZ DJI TECHNOLOGY CO., LTD., DJI                     )
  EUROPE B.V., and DJI TECHNOLOGY INC.                 )
                                                       )
                      Counterclaim Defendants.         )


                      SZ DJI TECHNOLOGY CO., LTD. AND DJI EUROPE B.V.’S
                              SUPPLEMENTAL INITIAL DISCLOSURES

           Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiffs SZ DJI Technology Co.,

  Ltd. and DJI Europe B.V. (collectively, “DJI”) hereby serve the following supplemental initial

  disclosures to Defendants Autel Robotics USA LLC and Autel Intelligent Technology Co., Ltd.

  (collectively, “Autel”). These disclosures are based upon information presently and reasonably

  known and available to DJI as of the date hereof, and currently within its possession, custody or

  control.      DJI reserves the right to supplement or amend these disclosures in the future as




  RLF1 19312898v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 47 of 328 PageID #: 25431




  appropriate, as provided in Rule 26(e), as additional information becomes available during the

  course of the above-captioned case.

           These initial disclosures are made without waiving: (1) the right to object on the grounds

  of competency, privilege, relevancy, materiality, hearsay, or any other proper ground; (2) the

  right to the use of any such information, for any purpose, in whole or in part, in any subsequent

  proceeding in this action or any other action; (3) the right to object on any and all grounds, at any

  time, to any other discovery request or proceeding involving or relating to the subject matter of

  these disclosures; and (4) the right to amend, modify, clarify, or supplement the information

  contained herein in the event it obtains additional information, to the extent required by the

  Federal Rules of Civil Procedure.

           Subject to and without waiving the foregoing reservations, DJI makes the following

  initial disclosures.

           1.        Identities of Individuals Likely to Have Discoverable Information That May
                     Be Used to Support DJI’s Claims or Defenses.

           All individuals listed below whose contact information states “Anova” are employees or

  former employees of DJI and may be contacted only through trial counsel for DJI at Anova Law

  Group PLLC. The general subject matter listed for each individual does not in any way limit

  DJI’s right to question or call any individual listed to testify regarding any other subject.

           In addition to the persons listed below, DJI reserves the right to rely upon all individuals

  and/or entities listed in Autel’s initial disclosures. DJI expressly reserves the right to identify or

  call as witnesses other individuals in addition to those identified herein, if it discovers that such

  individuals have or might have knowledge of matters relevant to this action. DJI also expressly

  reserves the right to identify and call expert witnesses in accordance with Federal Rule of Civil

  Procedure 26(a)(2) and any scheduling order entered in this action.


  RLF1 19312898v.1                                  2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 48 of 328 PageID #: 25432




            Name            Contact Information                        Subject

  Tao Wang             Anova                              Named inventor for U.S. Patent
                                                          Nos. 9,016,617, 9,284,049,
                                                          9,321,530, D691,514, and
                                                          9,284,040, and is likely to have
                                                          knowledge about the claimed
                                                          inventions.
  Shaojie Chen         Anova                              Named inventor for U.S. Patent
                                                          Nos. 9,016,617, 9,284,049,
                                                          9,321,530 and D691,514, and is
                                                          likely to have knowledge about
                                                          the claimed inventions.
  Tao Zhao             Anova                              Named inventor for U.S. Patent
                                                          Nos. 9,016,617, 9,284,049,
                                                          9,321,530, 9,284,040 and
                                                          9,592,744, and is likely to have
                                                          knowledge about the claimed
                                                          inventions.
  Zhi Gang Ou          Anova                              Named inventor for U.S. Patent
                                                          Nos. 9,016,617, 9,284,049,
                                                          9,321,530 and 9,284,040, and is
                                                          likely to have knowledge about
                                                          the claimed inventions.
  Yin Cheung           DJI Research LLC                   Prosecution of the application for
                       435 Portage Avenue                 U.S. Patent No. 9,016,617 and
                       Palo Alto, CA 94306                9,592,744.
  Elaine Lee (Kim)     Wilson Sonsini Goodrich & Rosati   Prosecution of the applications for
                       650 Page Mill Road                 U.S. Patent Nos. 9,016,617,
                       Palo Alto, CA 94304-1050           9,284,049, 9,321,530, 9,284,040
                                                          and 9,592,744.
  Karen Wong           Wilson Sonsini Goodrich & Rosati   Prosecution of the application for
                       650 Page Mill Road                 U.S. Patent No. 9,016,617 and
                       Palo Alto, CA 94304-1050           9,592,744.
  Connie Cheng         Wilson Sonsini Goodrich & Rosati   Prosecution of the application for
                       701 Fifth Avenue, Suite 5100       U.S. Patent No. 9,016,617.
                       Seattle, WA 98104

  Hin Meng Au          Wilson Sonsini Goodrich & Rosati   Prosecution of the applications for
                       650 Page Mill Road                 U.S. Patent Nos. 9,284,049,
                       Palo Alto, CA 94304-1050           9,321,530 and 9,592,744.




  RLF1 19312898v.1                         3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 49 of 328 PageID #: 25433




            Name               Contact Information                 Subject

  Feng Ma              Foley & Lardner LLP            Prosecution of the applications for
                       3000 K Street, N.W. Ste. 500   U.S. Patent Nos. 9,284,049 and
                       Washington, DC 20007           9,321,530.

  Yuanyuan (Elsa) Ma   Anova                          DJI’s sales, financials (sales,
                                                      margins, and costs), and pricing.

  Ting Liu             Anova                          DJI’s sales, financials (sales,
                                                      margins, and costs), and pricing.

  Michael Perry        Anova                          DJI’s business, marketing,
                                                      distribution, potential sales
                                                      channels, customers, markets,
                                                      competition, and products.

                                                      Communication with DJI’s
                                                      customers and potential
                                                      customers.

                                                      Key features and commercial
                                                      success of DJI’s products.

                                                      Competition and competitors to
                                                      DJI.

  Chaowen (Danny)      Anova                          DJI’s business, marketing,
  Zheng                                               distribution, potential sales
                                                      channels, customers, markets,
                                                      competition, and products.

                                                      Communication with DJI’s
                                                      customers and potential
                                                      customers.

                                                      Key features and commercial
                                                      success of DJI’s products.

                                                      Competition and competitors to
                                                      DJI.




  RLF1 19312898v.1                          4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 50 of 328 PageID #: 25434




            Name                    Contact Information                       Subject

  Individuals at each                                            Knowledge of: (i) the design,
  Autel entity named in                                          development, functionality, and
  this suit                                                      operation of Defendants’ accused
                                                                 products; (ii) past and potential
                                                                 future sales, revenues, and profits
                                                                 relating to Defendants’ accused
                                                                 products; (iii) advertising and
                                                                 promotion of Defendants’
                                                                 accused products; (iv) advantages
                                                                 and benefits offered by
                                                                 Defendants’ accused products
                                                                 over the prior art and/or
                                                                 competing products; (v) customer
                                                                 implementations and uses of
                                                                 Defendants’ accused products and
                                                                 interactions with customers
                                                                 regarding same; (vi) the value of
                                                                 the patented inventions; (vii) the
                                                                 marketplace for Defendants’
                                                                 accused products and competing
                                                                 products; (viii) notice of the
                                                                 patents-in-suit; and (ix) willful
                                                                 infringement of the patents-in-
                                                                 suit.


           2.        Documents and Things in the Possession, Custody, or Control of DJI That
                     May Be Used to Support DJI’s Claims.

           DJI has in its possession, custody or control the following categories of documents,

  electronically stored information, and tangible things that DJI may use to support its claims. The

  disclosure provided herein is based upon information reasonably available at this time.

  Documents protected by attorney-client and attorney work product privileges are not identified,

  categorized, or included herein. By disclosing the following categories of documents, DJI does

  not waive any objections that it has or may have to the production or admissibility of these

  documents. Moreover, by disclosing the following categories of documents, DJI does not waive




  RLF1 19312898v.1                                5
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 51 of 328 PageID #: 25435




  any objections that it has or may have to producing these documents. Further, by disclosing the

  following categories of documents, DJI does not admit or deny that any such documents exist.

  DJI expressly reserves the right to identify additional documents, electronically stored

  information, and/or tangible things, if it discovers that such additional documents, electronically

  stored information, and/or tangible things are relevant to this action.

                •    Documents relating to U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530,
                     D691,514, 9,284,040 and 9,592,744 including their prosecution file histories, and
                     foreign counterparts thereto;

                •    Documents relating to DJI’s advertising, marketing and sales of its products
                     embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530,
                     D691,514, 9,284,040 and 9,592,744;

                •    Documents and things relating to the development and manufacture of DJI’s
                     products embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049,
                     9,321,530, D691,514, 9,284,040 and 9,592,744;

                •    Documents identified in Autel’s initial disclosures, discovery responses and any
                     amendments thereto;

                •    Documents relating to the commercial unmanned vehicle industry and
                     technology;

                •    Communications between DJI and Autel; and

                •    Communications between Autel and third parties.

           These documents, to the extent their locations are known, are located either at the offices

  of DJI or its counsel.

           3.        Computation of Damages

           DJI is currently seeking both an injunction and damages in the case. DJI seeks damages

  adequate to compensate for Defendants’ infringement. DJI anticipates seeking its lost profits,

  including any lost sales, price erosion, and lost convoyed sales and derivative sales, as damages

  for Defendants’ infringement of the Patents-in-Suit for all past, current and future time periods



  RLF1 19312898v.1                                   6
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 52 of 328 PageID #: 25436




  during which Defendants are liable for such infringement. In the event DJI is not awarded its

  lost profits, DJI will seek damages in the form of a reasonable royalty for Defendants’

  infringement of the Patents-in-Suits for all past, current and future time periods during which

  Defendants are liable for such infringement. In either event, DJI will seek interest and costs as

  fixed by the Court. DJI will provide a detailed computation of damages after damages-related

  discovery, including information relating to sales of Defendants’ accused products, is made

  available by Defendants and after such information has been evaluated by an expert witness. As

  this is an exceptional case, DJI also seeks reasonable and necessary attorneys’ fees. DJI further

  seeks treble damages to compensate DJI for Defendants’ willful infringement. To the extent

  allowable by law, DJI seeks its attorneys’ fees, costs, expenses, and pre- and post-judgment

  interest on its claims, and such other relief as the Court may deem appropriate either at law or in

  equity.

            In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(iii), DJI will make

  available for inspection and copying, as required under Rule 34, the documents or other

  evidentiary material, unless privileged or protected from disclosure, on which DJI’s damages

  computation is based. DJI will also produce documents relating to its attorneys’ fees, costs, and

  expenses at the conclusion of this action when such an award is requested.

            DJI has already provided its expert report on damages for the 9,016,617, 9,284,049,

  9,321,530, and D691,514 patents. DJI will provide its expert report on damages for 9,284,040

  and 9,592,744 in accordance with the schedule in this Action.




  RLF1 19312898v.1                                7
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 53 of 328 PageID #: 25437




           4.        Insurance Agreements

           Upon current information and belief, DJI is unaware of any insurance agreement under

  which an insurance business may be liable to satisfy all or part of a possible judgment in this

  action or to indemnify or reimburse for payments made to satisfy any such judgment.




                                                    /s/ Christine D. Haynes
  Of Counsel                                        Kelly E. Farnan (#4395)
                                                    Christine D. Haynes (#4697)
  David M. Farnum, Esq.                             RICHARDS, LAYTON & FINGER, P.A.
  Sherry X. Wu, Esq.                                920 N. King Street
  ANOVA LAW GROUP, PLLC                             Wilmington, Delaware 19801
  21351 Gentry Drive Ste 150                        (302) 651-7700
  Sterling, VA 20166                                Farnan@rlf.com
  david.farnum@anovalaw.com                         Haynes@rlf.com
  sherry.wu@anovalaw.com
                                                    Attorneys for Plaintiffs
                                                    SZ DJI Technology Co. Ltd. and
                                                    DJI Europe B.V.


  Dated: May 11, 2018




  RLF1 19312898v.1                              8
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 54 of 328 PageID #: 25438




                                   CERTIFICATE OF SERVICE

           I hereby certify that on May 11, 2018, true and correct copies of the foregoing document

  were served, via e-mail, on the following:


  Anne Shea Gaza                                    John Caracappa
  Robert M. Vrana                                   Timothy C. Bickham
  Samantha G. Wilson                                Scott M. Richey
  Young Conaway Stargatt & Taylor, LLP              Beau Goodrick
  1000 North King Street                            Michael E. Flynn-O'Brien
  Wilmington, DE 19801                              Steptoe & Johnson LLP
                                                    1330 Connecticut Avenue, NW
                                                    Washington DC 20036


                                                     /s/ Christine D. Haynes
                                                     Christine D. Haynes (#4697)
                                                     haynes@rlf.com




  RLF1 19312898v.1
                                EXHIBIT F


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 55 of 328 PageID #: 25439
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 56 of 328 PageID #: 25440




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


   SZ DJI TECHNOLOGY CO., LTD.
   and DJI EUROPE B.V.,

                   Plaintiffs,

            v.                                    C.A. No. 16-706-LPS-CJB
   AUTEL ROBOTICS USA LLC, and                    (Consolidated)
   AUTEL AERIAL TECHNOLOGY CO.,
   LTD.,

                   Defendants.


   AUTEL ROBOTICS USA LLC, and AUTEL
   AERIAL TECHNOLOGY CO., LTD.

                   Counterclaim Plaintiffs,

                   v.

   SZ DJI TECHNOLOGY CO., LTD., DJI
   EUROPE B.V., and DJI TECHNOLOGY,
   INC.,

                   Counterclaim Defendants.



                   DJI’S SECOND SUPPLEMENTAL INITIAL DISCLOSURES

           Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiffs and Counterclaim

  Defendants SZ DJI Technology Co., Ltd. and DJI Europe B.V. and Counterclaim Defendant DJI

  Technology, Inc. (collectively, “DJI”) hereby serve the following second supplemental initial

  disclosures to Defendants and Counterclaim Plaintiffs Autel Robotics USA LLC and Autel

  Robotics Co., Ltd. (f/k/a Autel Aerial Technology Co., Ltd.) (collectively, “Autel” or

  “Counterclaim Plaintiffs”).     These disclosures are based upon information presently and



 DB1/ 98221167.2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 57 of 328 PageID #: 25441




   reasonably known and available to DJI as of the date hereof, and currently within its possession,

   custody or control. DJI reserves the right to supplement or amend these disclosures in the future

   as appropriate, as provided in Rule 26(e), as additional information becomes available during the

   course of the above-captioned case.

            These initial disclosures are made without waiving: (1) the right to object on the grounds

   of competency, privilege, relevancy, materiality, hearsay, or any other proper ground; (2) the right

   to the use of any such information, for any purpose, in whole or in part, in any subsequent

   proceeding in this action or any other action; (3) the right to object on any and all grounds, at any

   time, to any other discovery request or proceeding involving or relating to the subject matter of

   these disclosures; and (4) the right to amend, modify, clarify, or supplement the information

   contained herein in the event it obtains additional information, to the extent required by the Federal

   Rules of Civil Procedure.

            Subject to and without waiving the foregoing reservations, DJI makes the following

   supplemental initial disclosures.

            1.      Identities of Individuals Likely to Have Discoverable Information That May
                    Be Used to Support DJI’s Claims or Defenses.

            All individuals listed below whose contact information states “DJI’s Counsel” are

   employees or former employees of DJI and may be contacted only through trial counsel for DJI at

   Morgan, Lewis & Bockius LLP or Anova Law Group PLLC. The general subject matter listed for

   each individual does not in any way limit DJI’s right to question or call any individual listed to

   testify regarding any other subject.

            In addition to the persons listed below, DJI reserves the right to rely upon all individuals

   and/or entities listed in Autel’s initial disclosures and any supplements or amendments thereto.

   DJI expressly reserves the right to identify or call as witnesses other individuals in addition to


  DB1/ 98221167.2                                    2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 58 of 328 PageID #: 25442




   those identified herein, if it discovers that such individuals have or might have knowledge of

   matters relevant to this action. DJI also expressly reserves the right to identify and call expert

   witnesses in accordance with Federal Rule of Civil Procedure 26(a)(2) and any scheduling order

   entered in this action.

              Name                 Contact Information                        Subject

    Tao Wang                 DJI’s Counsel                     Named inventor for U.S. Patent
                                                               Nos. 9,016,617, 9,284,049,
                                                               9,321,530, D691,514, and
                                                               9,284,040, and is likely to have
                                                               knowledge about the claimed
                                                               inventions.
    Shaojie Chen             DJI’s Counsel                     Named inventor for U.S. Patent
                                                               Nos. 9,016,617, 9,284,049,
                                                               9,321,530 and D691,514, and is
                                                               likely to have knowledge about
                                                               the claimed inventions.
    Tao Zhao                 DJI’s Counsel                     Named inventor for U.S. Patent
                                                               Nos. 9,016,617, 9,284,049,
                                                               9,321,530, 9,284,040 and
                                                               9,592,744, and is likely to have
                                                               knowledge about the claimed
                                                               inventions.
    Zhi Gang Ou              DJI’s Counsel                     Named inventor for U.S. Patent
                                                               Nos. 9,016,617, 9,284,049,
                                                               9,321,530 and 9,284,040, and is
                                                               likely to have knowledge about
                                                               the claimed inventions.
    Yin Cheung               DJI’s Counsel                     Prosecution of the application for
                                                               U.S. Patent No. 9,016,617 and
                                                               9,592,744.
    Elaine Lee (Kim)         Wilson Sonsini Goodrich         & Prosecution of the applications
                             Rosati                            for U.S. Patent Nos. 9,016,617,
                             650 Page Mill Road                9,284,049, 9,321,530, 9,284,040
                             Palo Alto, CA 94304-1050          and 9,592,744.

    Karen Wong               Wilson Sonsini Goodrich         & Prosecution of the application for
                             Rosati                            U.S. Patent No. 9,016,617 and
                             650 Page Mill Road                9,592,744.
                             Palo Alto, CA 94304-1050




  DB1/ 98221167.2                                  3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 59 of 328 PageID #: 25443




              Name             Contact Information                     Subject

    Connie Cheng         University     of    Washington Prosecution of the application for
                         Entrepreneurial Law Clinic       U.S. Patent No. 9,016,617.
                         William H. Gates Hall, Suite 265
                         P. O. Box 85110
                         Seattle, WA 98145

    Hin Meng Au          Wilson Sonsini Goodrich        & Prosecution of the applications
                         Rosati                           for U.S. Patent Nos. 9,284,049,
                         650 Page Mill Road               9,321,530 and 9,592,744.
                         Palo Alto, CA 94304-1050

    Feng Ma              Foley & Lardner LLP               Prosecution of the applications
                         3000 K Street, N.W. Ste. 500      for U.S. Patent Nos. 9,284,049
                         Washington, DC 20007              and 9,321,530.

    Yuanyuan (Elsa) Ma   DJI’s Counsel                     DJI’s sales, financials (sales,
                                                           margins, and costs), and pricing,
                                                           including for DJI's accused
                                                           products.

    Ting Liu             DJI’s Counsel                     DJI’s sales, financials (sales,
                                                           margins, and costs), and pricing.

    Michael Perry        DJI’s Counsel                     DJI’s business, marketing,
                                                           distribution, potential sales
                                                           channels, customers, markets,
                                                           competition, and products,
                                                           including for DJI's accused
                                                           products.

                                                           Communication with DJI’s
                                                           customers and potential
                                                           customers.

                                                           Key features and commercial
                                                           success of DJI’s products.

                                                           Competition and competitors to
                                                           DJI.




  DB1/ 98221167.2                             4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 60 of 328 PageID #: 25444




              Name          Contact Information                 Subject

    Chaowen (Danny)    DJI’s Counsel                DJI’s business, marketing,
    Zheng                                           distribution, potential sales
                                                    channels, customers, markets,
                                                    competition, and products.

                                                    Communication with DJI’s
                                                    customers and potential
                                                    customers.

                                                    Key features and commercial
                                                    success of DJI’s products.

                                                    Competition and competitors to
                                                    DJI.

    Litian Zhang       DJI’s Counsel                Technical and design aspects of
                                                    DJI products accused of
                                                    infringing U.S. Patent No.
                                                    7,979,174.
    Bin Jiang          DJI’s Counsel                Technical and design aspects of
                                                    DJI products accused of
                                                    infringing U.S. Patent No.
                                                    9,260,184.
    Rongming Xiong     DJI’s Counsel                Technical and design aspects of
                                                    DJI products accused of
                                                    infringing U.S. Patent No.
                                                    9,979,000.




  DB1/ 98221167.2                        5
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 61 of 328 PageID #: 25445




              Name          Contact Information                  Subject

    Individuals at each                             Knowledge of: (i) the design,
    Autel entity named in                           development, functionality, and
    this suit                                       operation of Defendants’ accused
                                                    products; (ii) past and potential
                                                    future sales, revenues, and
                                                    profits relating to Defendants’
                                                    accused products; (iii)
                                                    advertising and promotion of
                                                    Defendants’ accused products;
                                                    (iv) advantages and benefits
                                                    offered by Defendants’ accused
                                                    products over the prior art and/or
                                                    competing products; (v)
                                                    customer implementations and
                                                    uses of Defendants’ accused
                                                    products and interactions with
                                                    customers regarding same; (vi)
                                                    the value of the patented
                                                    inventions; (vii) the marketplace
                                                    for Defendants’ accused products
                                                    and competing products; (viii)
                                                    notice of the patents-in-suit; and
                                                    (ix) willful infringement of the
                                                    patents-in-suit.

                                                    In addition, knowledge of: (i)
                                                    operations of Counterclaim-
                                                    Plaintiffs; (ii) Counterclaim-
                                                    Plaintiffs’ claims and purported
                                                    damages in this action; (iii)
                                                    licensing policies and practices
                                                    of Counterclaim Plaintiffs; (iv)
                                                    the disclosure of prior art to the
                                                    USPTO; (v) ownership of
                                                    Counterclaim Plaintiffs’ asserted
                                                    patents; (vi) marking of
                                                    Counterclaim Plaintiffs’ asserted
                                                    patents on practicing products;
                                                    (vii) predecessor-in-interest to
                                                    Counterclaim Plaintiffs’ asserted
                                                    patents; and (viii) licensees of
                                                    Counterclaim Plaintiffs’ asserted
                                                    patents.



  DB1/ 98221167.2                        6
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 62 of 328 PageID #: 25446




              Name             Contact Information                      Subject

    Kingsley O.C.         Honeywell International Inc.      Named inventor for U.S. Patent
    Fregene               101 Columbia Road                 No. 7,979,174 and is likely to
                          P.O. Box 2245                     have knowledge about the
                          Morristown, NJ 07962-2245         claimed inventions.
    Michael R. Elgersma   Honeywell International Inc.      Named inventor for U.S. Patent
                          101 Columbia Road                 No. 7,979,174 and is likely to
                          P.O. Box 2245                     have knowledge about the
                          Morristown, NJ 07962-2245         claimed inventions.

    Samar Dajani-Brown    Honeywell International Inc.      Named inventor for U.S. Patent
                          101 Columbia Road                 No. 7,979,174 and is likely to
                          P.O. Box 2245                     have knowledge about the
                          Morristown, NJ 07962-2245         claimed inventions.

    Stephen G. Pratt      Honeywell International Inc.      Named inventor for U.S. Patent
                          101 Columbia Road                 No. 7,979,174 and is likely to
                          P.O. Box 2245                     have knowledge about the
                          Morristown, NJ 07962-2245         claimed inventions.

    Scott V. Lundberg     Fogg & Powers LLC                 Scott Lundberg signed filings
                          4600 West 77th Street Suite 305   with the USPTO during
                          Minneapolis, MN 55435             prosecution of U.S. Patent No.
                                                            7,979,174 and is likely to have
                                                            knowledge about prosecution of
                                                            U.S. Patent No. 7,979,174.
    Jay A. Wahlquist      International Business Machines   Jay Wahlquist signed filings with
                          Corporation                       the USPTO during prosecution
                          3605 HWY 52 N                     of U.S. Patent No. 7,979,174 and
                          Rochester, MN 55901               is likely to have knowledge
                                                            about prosecution of U.S. Patent
                                                            No. 7,979,174.
    Representatives of    5810 W. 78th Street, Ste. 100     Prosecution of the application for
    Fogg & Powers LLC     Minneapolis, MN 55439             U.S. Patent No. 7,979,174.
    Representatives of    101 Columbia Road                 Previous owner of U.S. Patent
    Honeywell             Law Dept. AB2                     No. 7,979,174 and is likely to
    International Inc.    Morristown, NJ 07962              have information regarding its
                                                            ownership.




  DB1/ 98221167.2                              7
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 63 of 328 PageID #: 25447




              Name               Contact Information                   Subject

    Kurt Luther             Honeywell International Inc.   Assistant General Counsel of
                            101 Columbia Road              Honeywell International, Inc.
                            Law Dept. AB2                  and signatory of the Honeywell
                            Morristown, NJ 07962           Patent Purchase Agreement
                                                           regarding U.S. Patent No.
                                                           7,979,174. Mr. Luther may have
                                                           information regarding the
                                                           ownership of the ’174 patent.
    Orville Olm             Draganfly Innovations Inc.     Named inventor for U.S. Patent
                            2108 St. George Avenue         No. 9,260,184 and is likely to
                            Saskatoon, SK S7M 0K7          have knowledge about the
                            Canada                         claimed inventions.
    Greg Wood               Draganfly Innovations Inc.     Named inventor for U.S. Patent
                            2108 St. George Avenue         No. 9,260,184 and is likely to
                            Saskatoon, SK S7M 0K7          have knowledge about the
                            Canada                         claimed inventions.
    Zenon Dragan            Draganfly Innovations Inc.     Named inventor for U.S. Patent
                            2108 St. George Avenue         No. 9,260,184 and is likely to
                            Saskatoon, SK S7M 0K7          have knowledge about the
                            Canada                         claimed inventions. Mr. Dragan
                                                           also may have information
                                                           regarding the ownership of the
                                                           ’184 patent.
    Joseph A. Rhoa          Nixon & Vanderhye, P.C.        Joseph A. Rhoa signed filings
                            901 N. Glebe Road              with the USPTO during
                            Arlington, VA 22203            prosecution of U.S. Patent No.
                                                           9,260,184 and is likely to have
                                                           knowledge about prosecution of
                                                           U.S. Patent No. 9,260,184.
    Representatives of      901 N. Glebe Road              Prosecution of the application for
    Nixon & Vanderhye       Arlington, VA 22203            U.S. Patent No. 9,260,184.
    P.C.
    Representatives of      224 South Michigan Ave         Prosecution of the applications
    Ladas & Parry LLP       Suite 1600                     for U.S. Patent Nos. 7,979,174
                            Chicago, IL 60604              and 9,260,184.
    Representatives at      2108 St. George Avenue         Previous owner of U.S. Patent
    Draganfly Innovations   Saskatoon, SK S7M 0K7          No. 9,260,184 and is likely to
    Inc.                    Canada                         have information regarding its
                                                           ownership.




  DB1/ 98221167.2                                 8
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 64 of 328 PageID #: 25448




              Name             Contact Information                       Subject

    Glen Hawker           Draganfly Innovations Inc.         Executive Chairman of the
                          2108 St. George Avenue             Board of Draganfly Innovations
                          Saskatoon, SK S7M 0K7              Inc. and signatory of the Autel
                          Canada                             Patent Purchase Agreement
                                                             regarding U.S. Patent No.
                                                             9,260,184. Mr. Hawker may
                                                             have information regarding the
                                                             ownership of the ’184 patent.
    Longxue Qiu           9th Floor, Building B1, Zhiyuan,   Named inventor for U.S. Patent
                          Xueyuan Road                       No. 9,979,000 and is likely to
                          Xili, Nanshan District             have knowledge about the
                          Shenzhen, Guangdong 518055         claimed invention.
                          China
    Xingwen Wu            9th Floor, Building B1, Zhiyuan,   Named inventor for U.S. Patent
                          Xueyuan Road                       No. 9,979,000 and is likely to
                          Xili, Nanshan District             have knowledge about the
                          Shenzhen, Guangdong 518055         claimed invention.
                          China
    Richard John Streit   Ladas & Parry LLP                  Richard John Streit signed filings
                          224 South Michigan Ave., Suite     with the USPTO during
                          1600                               prosecution of U.S. Patent No.
                          Chicago, IL 60604                  9,979,000 and is likely to have
                                                             knowledge about prosecution of
                                                             U.S. Patent No. 9,979,000.
    Hermine Valizadeh     Ladas & Parry LLP                  Hermine Valizadeh signed
                          224 South Michigan Ave., Suite     filings with the USPTO during
                          1600                               prosecution of U.S. Patent No.
                          Chicago, IL 60604                  9,979,000 and is likely to have
                                                             knowledge about prosecution of
                                                             U.S. Patent No. 9,979,000.
    Adam Vincent          Ladas & Parry LLP                  Adam Vincent Litteken signed
    Litteken              224 South Michigan Ave., Suite     filings with the USPTO during
                          1600                               prosecution of U.S. Patent No.
                          Chicago, IL 60604                  9,979,000 and is likely to have
                                                             knowledge about prosecution of
                                                             U.S. Patent No. 9,979,000.
    Ladas & Parry LLP     224 South Michigan Ave., Suite     Ladas & Parry LLP is or was
                          1600                               listed at the USPTO as counsel-
                          Chicago, IL 60604                  of-record for U.S. Patent No.
                                                             9,979,000 and is likely to have
                                                             knowledge about prosecution of
                                                             U.S. Patent No. 9,979,000.




  DB1/ 98221167.2                              9
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 65 of 328 PageID #: 25449




            Other individuals not specifically known to DJI at this time may possess relevant

   information, particularly information related to the non-infringement, unenforceability and/or

   invalidity of U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000 (“Autel Asserted Patents”).

   Such individuals may include, but are not limited to: (1) authors of prior art publications and

   patents relevant to the subject matter of the Autel Asserted Patents; (2) individuals having

   knowledge of any prior art use, sale, offer for sale, or invention relevant to the subject matter of

   the Autel Asserted Patents; (3) individuals having knowledge of the level of ordinary skill in the

   art to which the alleged inventions pertain; (4) individuals having knowledge of any license to the

   Autel Asserted Patents, any offer to license the Autel Asserted Patents, or any refusal to license

   the Autel Asserted Patents; (5) individuals having knowledge of the circumstances or manner in

   which the alleged inventions are disclosed in the Autel Asserted Patents; (6) individuals having

   knowledge of the inventorship, ownership, or rights in the Autel Asserted Patents and/or the

   subject matter of the Autel Asserted Patents; (7) individuals affiliated with prosecuting attorneys

   during the time that each attorney’s respective firm was involved in the prosecution of the Autel

   Asserted Patents; (8) individuals having knowledge of the operation and development of the

   accused DJI products; and (9) licensees of the Autel Asserted Patents.

            2.      Documents and Things in the Possession, Custody, or Control of DJI That
                    May Be Used to Support DJI’s Claims.

            DJI has in its possession, custody or control the following categories of documents,

   electronically stored information, and tangible things that DJI may use to support its claims. The

   disclosure provided herein is based upon information reasonably available at this time. Documents

   protected by attorney-client and attorney work product privileges are not identified, categorized,

   or included herein. By disclosing the following categories of documents, DJI does not waive any

   objections that it has or may have to the production or admissibility of these documents. Moreover,


  DB1/ 98221167.2                                  10
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 66 of 328 PageID #: 25450




   by disclosing the following categories of documents, DJI does not waive any objections that it has

   or may have to producing these documents. Further, by disclosing the following categories of

   documents, DJI does not admit or deny that any such documents exist. DJI expressly reserves the

   right to identify additional documents, electronically stored information, and/or tangible things, if

   it discovers that such additional documents, electronically stored information, and/or tangible

   things are relevant to this action.

                   Documents relating to U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530,
                    D691,514, 9,284,040 and 9,592,744 including their prosecution file histories, and
                    foreign counterparts thereto;

                   Documents relating to DJI’s advertising, marketing and sales of its products
                    embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530,
                    D691,514, 9,284,040 and 9,592,744;

                   Documents and things relating to the development and manufacture of DJI’s
                    products embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049,
                    9,321,530, D691,514, 9,284,040 and 9,592,744;

                   Documents relating to U.S. Patent Nos. 7,979,174 9,260,184, and 9,979,000,
                    including their prosecution file histories and foreign counterparts thereto;

                   Prior art to U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                   Documents relating to the design, development, features, production, distribution
                    and operation of the devices accused of infringing U.S. Patent Nos. 7,979,174
                    9,260,184, and 9,979,000;

                   Documents relating to the sales and finances of the devices accused of infringing
                    U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                   Documents relating to the marketing and advertising of the devices accused of
                    infringing U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                   Documents relating to Autel’s advertising, marketing and sales of its products;

                   License agreements relating to U.S. Patent Nos. 7,979,174, 9,260,184, and
                    9,979,000;

                   Documents relating to assignment(s) of U.S. Patent Nos. 7,979,174, 9,260,184, and
                    9,979,000;


  DB1/ 98221167.2                                   11
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 67 of 328 PageID #: 25451




                    Documents identified in Autel’s initial disclosures, discovery responses and any
                     amendments thereto;

                    Documents relating to the commercial unmanned vehicle industry and technology;

                    Communications between DJI and Autel; and

                    Communications between Autel and third parties.

            These documents, to the extent their locations are known, are located either at the offices

   of DJI or its counsel.

            3.       Computation of Damages

            DJI is currently seeking both an injunction and damages in the case. DJI seeks damages

   adequate to compensate for Defendants’ infringement. DJI anticipates seeking its lost profits,

   including any lost sales, price erosion, and lost convoyed sales and derivative sales, as damages

   for Defendants’ infringement of DJI’s Patents-in-Suit for all past, current and future time periods

   during which Defendants are liable for such infringement. In the event DJI is not awarded its lost

   profits, DJI will seek damages in the form of a reasonable royalty for Defendants’ infringement of

   DJI’s Patents-in-Suits for all past, current and future time periods during which Defendants are

   liable for such infringement. In either event, DJI will seek interest and costs as fixed by the Court.

   DJI will provide a detailed computation of damages after damages-related discovery, including

   information relating to sales of Defendants’ accused products, is made available by Defendants

   and after such information has been evaluated by an expert witness. As this is an exceptional case,

   DJI also seeks reasonable and necessary attorneys’ fees. DJI further seeks treble damages to

   compensate DJI for Defendants’ willful infringement. To the extent allowable by law, DJI seeks

   its attorneys’ fees, costs, expenses, and pre- and post-judgment interest, and such other relief as

   the Court may deem appropriate either at law or in equity.




  DB1/ 98221167.2                                   12
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 68 of 328 PageID #: 25452




            In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(iii), DJI will make

   available for inspection and copying, as required under Rule 34, the documents or other evidentiary

   material, unless privileged or protected from disclosure, on which DJI’s damages computation is

   based. DJI will also produce documents relating to its attorneys’ fees, costs, and expenses in

   connection with its request for such an award at the appropriate time.

            DJI has already provided its expert report on damages for U.S. Patent Nos. 9,016,617,

   9,284,049, 9,321,530, and D691,514. DJI will provide any expert reports on damages for U.S.

   Patent Nos. 9,284,040, 9,592,744, 7,979,174 9,260,184, and 9,979,000 in accordance with the

   schedule in this Action.

            4.      Insurance Agreements

            Upon current information and belief, DJI is unaware of any insurance agreement under

   which an insurance business may be liable to satisfy all or part of a possible judgment in this action

   or to indemnify or reimburse for payments made to satisfy any such judgment.




  DB1/ 98221167.2                                   13
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 69 of 328 PageID #: 25453




   Dated: July 13, 2018

    Of Counsel
                                          /s/ Amy M. Dudash
    David M. Farnum, Esq.                 Jody C. Barillare (#5107)
    Sherry X. Wu, Esq.                    Amy M. Dudash (#5741)
    ANOVA LAW GROUP, PLLC                 MORGAN, LEWIS & BOCKIUS LLP
    21351 Gentry Drive Ste 150            1007 Orange Street, Suite 501
    Sterling, VA 20166                    Wilmington, Delaware 19801
    E. david.farnum@anovalaw.com          T. (302) 574-3000
    E. sherry.wu@anovalaw.com             E. jody.barillare@morganlewis.com
                                          E. amy.dudash@morganlewis.com
    Willard K. Tom
    Jon R. Roellke                        Kelly E. Farnan (#4395)
    Bradford A. Cangro                    Christine D. Haynes (#4697)
    MORGAN, LEWIS & BOCKIUS LLP           RICHARDS, LAYTON & FINGER, P.A.
    1111 Pennsylvania Ave., NW            920 N. King Street
    Washington, D.C. 20004-2541           Wilmington, Delaware 19801
    T. (202) 739-3000                     T. (302) 651-7700
    E. willard.tom@morganlewis.com        E. Farnan@rlf.com
    E. jon.roellke@morganlewis.com        E. Haynes@rlf.com
    E. bradford.cangro@morganlewis.com

                                          Attorneys for Plaintiffs and Counterclaim
                                          Defendants SZ DJI Technology Co. Ltd. and
                                          DJI Europe B.V. and Counterclaim
                                          Defendant DJI Technology, Inc.




  DB1/ 98221167.2                        14
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 70 of 328 PageID #: 25454




                                 CERTIFICATE OF SERVICE

          I, Amy M. Dudash, hereby certify that on July 13, 2018, a copy of DJI’s Second

  Supplemental Initial Disclosures was served via electronic mail on the following counsel of

  record for Plaintiff:

   Anne Shea Gaza                                  Timothy C. Bickham
   Robert M. Vrana                                 John Caracappa
   Samantha G. Wilson                              Jonathan B. Sallet
   Young Conaway Stargatt & Taylor, LLP            Scott M. Richey
   1000 North King Street                          Steptoe & Johnson LLP
   Wilmington, DE 19801                            1330 Connecticut Avenue, NW
   agaza@ycst.com                                  Washington DC 20036
   rvrana@ycst.com                                 tbickham@steptoe.com
   swilson@ycst.com                                jcaracap@steptoe.com
                                                   jsallet@steptoe.com
   Michael Flynn-O’Brien                           srichey@steptoe.com
   Steptoe & Johnson LLP
   One Market Street
   Steuart Tower, Suite 1800
   San Francisco, CA 94105
   mflynnobrien@steptoe.com

                                                             /s/ Amy M. Dudash
                                                             Amy M. Dudash (#5741)
                                EXHIBIT G


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 71 of 328 PageID #: 25455
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 72 of 328 PageID #: 25456




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


   SZ DJI TECHNOLOGY CO., LTD.
   and DJI EUROPE B.V.,

                   Plaintiffs,

            v.                                      C.A. No. 16-706-LPS-CJB
   AUTEL ROBOTICS USA LLC, and                      (Consolidated)
   AUTEL AERIAL TECHNOLOGY CO.,
   LTD.,

                   Defendants.


   AUTEL ROBOTICS USA LLC, and AUTEL
   AERIAL TECHNOLOGY CO., LTD.

                   Counterclaim Plaintiffs,

                   v.

   SZ DJI TECHNOLOGY CO., LTD., DJI
   EUROPE B.V., and DJI TECHNOLOGY,
   INC.,

                   Counterclaim Defendants.



                   DJI’S THIRD SUPPLEMENTAL INITIAL DISCLOSURES

           Pursuant to Federal Rule of Civil Procedure 26(a)(1), and Paragraph 6 of the Stipulation

  and [Proposed] Third Amended Scheduling Order (D.I. 348), Plaintiffs and Counterclaim

  Defendants SZ DJI Technology Co., Ltd. and DJI Europe B.V. (collectively, “DJI”) hereby serve

  the following third supplemental initial disclosures to Defendants and Counterclaim Plaintiffs

  Autel Robotics USA LLC and Autel Robotics Co., Ltd. (f/k/a Autel Aerial Technology Co., Ltd.)

  (collectively, “Autel” or “Counterclaim Plaintiffs”). These disclosures are based upon information



 DB2/ 36295742.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 73 of 328 PageID #: 25457




   presently and reasonably known and available to DJI as of the date hereof, and currently within its

   possession, custody or control. DJI reserves the right to supplement or amend these disclosures in

   the future as appropriate, as provided in Rule 26(e), as additional information becomes available

   during the course of the above-captioned case.

            These initial disclosures are made without waiving: (1) the right to object on the grounds

   of competency, privilege, relevancy, materiality, hearsay, or any other proper ground; (2) the right

   to the use of any such information, for any purpose, in whole or in part, in any subsequent

   proceeding in this action or any other action; (3) the right to object on any and all grounds, at any

   time, to any other discovery request or proceeding involving or relating to the subject matter of

   these disclosures; and (4) the right to amend, modify, clarify, or supplement the information

   contained herein in the event it obtains additional information, to the extent required by the Federal

   Rules of Civil Procedure.

            Subject to and without waiving the foregoing reservations, DJI makes the following

   supplemental initial disclosures.

            1.      Identities of Individuals Likely to Have Discoverable Information That May
                    Be Used to Support DJI’s Claims or Defenses.

            All individuals listed below whose contact information states “DJI’s Counsel” are

   employees or former employees of DJI and may be contacted only through trial counsel for DJI at

   Morgan, Lewis & Bockius LLP. The general subject matter listed for each individual does not in

   any way limit DJI’s right to question or call any individual listed to testify regarding any other

   subject.

            In addition to the persons listed below, DJI reserves the right to rely upon all individuals

   and/or entities listed in Autel’s initial disclosures and any supplements or amendments thereto.

   DJI expressly reserves the right to identify or call as witnesses other individuals in addition to


  DB2/ 36295742.1                                    2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 74 of 328 PageID #: 25458




   those identified herein, if it discovers that such individuals have or might have knowledge of

   matters relevant to this action. DJI also expressly reserves the right to identify and call expert

   witnesses in accordance with Federal Rule of Civil Procedure 26(a)(2) and any scheduling order

   entered in this action.

              Name                 Contact Information                        Subject

    Tao Wang                 DJI’s Counsel                     Named inventor for U.S. Patent
                                                               Nos. 9,016,617, 9,284,049,
                                                               9,321,530, and D691,514, and is
                                                               likely to have knowledge about
                                                               the claimed inventions.
    Shaojie Chen             DJI’s Counsel                     Named inventor for U.S. Patent
                                                               Nos. 9,016,617, 9,284,049,
                                                               9,321,530 and D691,514, and is
                                                               likely to have knowledge about
                                                               the claimed inventions.
    Tao Zhao                 DJI’s Counsel                     Named inventor for U.S. Patent
                                                               Nos. 9,016,617, 9,284,049, and
                                                               9,321,530, and is likely to have
                                                               knowledge about the claimed
                                                               inventions.
    Zhi Gang Ou              DJI’s Counsel                     Named inventor for U.S. Patent
                                                               Nos. 9,016,617, 9,284,049, and
                                                               9,321,530, and is likely to have
                                                               knowledge about the claimed
                                                               inventions.
    Yin Cheung               DJI’s Counsel                     Prosecution of the application for
                                                               U.S. Patent No. 9,016,617.
    Elaine Lee (Kim)         Wilson Sonsini Goodrich         & Prosecution of the applications
                             Rosati                            for U.S. Patent Nos. 9,016,617,
                             650 Page Mill Road                9,284,049, and 9,321,530.
                             Palo Alto, CA 94304-1050

    Karen Wong               Wilson Sonsini Goodrich         & Prosecution of the application for
                             Rosati                            U.S. Patent No. 9,016,617.
                             650 Page Mill Road
                             Palo Alto, CA 94304-1050




  DB2/ 36295742.1                                  3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 75 of 328 PageID #: 25459




              Name                 Contact Information                     Subject

    Connie Cheng             University     of    Washington Prosecution of the application for
                             Entrepreneurial Law Clinic       U.S. Patent No. 9,016,617.
                             William H. Gates Hall, Suite 265
                             P. O. Box 85110
                             Seattle, WA 98145

    Hin Meng Au              Wilson Sonsini Goodrich        & Prosecution of the applications
                             Rosati                           for U.S. Patent Nos. 9,284,049,
                             650 Page Mill Road               and 9,321,530.
                             Palo Alto, CA 94304-1050

    Feng Ma                  Foley & Lardner LLP               Prosecution of the applications
                             3000 K Street, N.W. Ste. 500      for U.S. Patent Nos. 9,284,049
                             Washington, DC 20007              and 9,321,530.

    Yuanyuan (Elsa) Ma       DJI’s Counsel                     DJI’s sales, financials (sales,
                                                               margins, and costs), and pricing,
                                                               including for DJI's accused
                                                               products.

    Chaowei          (Allen) DJI’s Counsel                     DJI’s business, marketing,
    Zheng                                                      distribution, potential sales
                                                               channels, customers, markets,
                                                               competition, and products,
                                                               including for DJI's accused
                                                               products.

                                                               Communication with DJI’s
                                                               customers and potential
                                                               customers.

                                                               Key features and commercial
                                                               success of DJI’s products.

                                                               Competition and competitors to
                                                               DJI.




  DB2/ 36295742.1                                 4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 76 of 328 PageID #: 25460




              Name          Contact Information                 Subject

    Ye (Allen) Han     DJI’s Counsel                DJI’s business, marketing,
                                                    distribution, potential sales
                                                    channels, customers, markets,
                                                    competition, and products.

                                                    Communication with DJI’s
                                                    customers and potential
                                                    customers.

                                                    Key features and commercial
                                                    success of DJI’s products.

                                                    Competition and competitors to
                                                    DJI.

    Litian Zhang       DJI’s Counsel                Technical and design aspects of
                                                    DJI products accused of
                                                    infringing U.S. Patent No.
                                                    7,979,174.
    Bin Jiang          DJI’s Counsel                Technical and design aspects of
                                                    DJI products accused of
                                                    infringing U.S. Patent No.
                                                    9,260,184.
    Rongming Xiong     DJI’s Counsel                Technical and design aspects of
                                                    DJI products accused of
                                                    infringing U.S. Patent No.
                                                    9,979,000.




  DB2/ 36295742.1                        5
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 77 of 328 PageID #: 25461




              Name          Contact Information                  Subject

    Individuals at each                             Knowledge of: (i) the design,
    Autel entity named in                           development, functionality, and
    this suit                                       operation of Defendants’ accused
                                                    products; (ii) past and potential
                                                    future sales, revenues, and
                                                    profits relating to Defendants’
                                                    accused products; (iii)
                                                    advertising and promotion of
                                                    Defendants’ accused products;
                                                    (iv) advantages and benefits
                                                    offered by Defendants’ accused
                                                    products over the prior art and/or
                                                    competing products; (v)
                                                    customer implementations and
                                                    uses of Defendants’ accused
                                                    products and interactions with
                                                    customers regarding same; (vi)
                                                    the value of the patented
                                                    inventions; (vii) the marketplace
                                                    for Defendants’ accused products
                                                    and competing products; (viii)
                                                    notice of the patents-in-suit; and
                                                    (ix) willful infringement of the
                                                    patents-in-suit.

                                                    In addition, knowledge of: (i)
                                                    operations of Counterclaim-
                                                    Plaintiffs; (ii) Counterclaim-
                                                    Plaintiffs’ claims and purported
                                                    damages in this action; (iii)
                                                    licensing policies and practices
                                                    of Counterclaim Plaintiffs; (iv)
                                                    the disclosure of prior art to the
                                                    USPTO; (v) ownership of
                                                    Counterclaim Plaintiffs’ asserted
                                                    patents; (vi) marking of
                                                    Counterclaim Plaintiffs’ asserted
                                                    patents on practicing products;
                                                    (vii) predecessor-in-interest to
                                                    Counterclaim Plaintiffs’ asserted
                                                    patents; and (viii) licensees of
                                                    Counterclaim Plaintiffs’ asserted
                                                    patents.



  DB2/ 36295742.1                        6
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 78 of 328 PageID #: 25462




              Name             Contact Information                      Subject

    Kingsley O.C.         Honeywell International Inc.      Named inventor for U.S. Patent
    Fregene               101 Columbia Road                 No. 7,979,174 and is likely to
                          P.O. Box 2245                     have knowledge about the
                          Morristown, NJ 07962-2245         claimed inventions.
    Michael R. Elgersma   Honeywell International Inc.      Named inventor for U.S. Patent
                          101 Columbia Road                 No. 7,979,174 and is likely to
                          P.O. Box 2245                     have knowledge about the
                          Morristown, NJ 07962-2245         claimed inventions.

    Samar Dajani-Brown    Honeywell International Inc.      Named inventor for U.S. Patent
                          101 Columbia Road                 No. 7,979,174 and is likely to
                          P.O. Box 2245                     have knowledge about the
                          Morristown, NJ 07962-2245         claimed inventions.

    Stephen G. Pratt      Honeywell International Inc.      Named inventor for U.S. Patent
                          101 Columbia Road                 No. 7,979,174 and is likely to
                          P.O. Box 2245                     have knowledge about the
                          Morristown, NJ 07962-2245         claimed inventions.

    Scott V. Lundberg     Fogg & Powers LLC                 Scott Lundberg signed filings
                          4600 West 77th Street Suite 305   with the USPTO during
                          Minneapolis, MN 55435             prosecution of U.S. Patent No.
                                                            7,979,174 and is likely to have
                                                            knowledge about prosecution of
                                                            U.S. Patent No. 7,979,174.
    Jay A. Wahlquist      International Business Machines   Jay Wahlquist signed filings with
                          Corporation                       the USPTO during prosecution
                          3605 HWY 52 N                     of U.S. Patent No. 7,979,174 and
                          Rochester, MN 55901               is likely to have knowledge
                                                            about prosecution of U.S. Patent
                                                            No. 7,979,174.
    Representatives of    5810 W. 78th Street, Ste. 100     Prosecution of the application for
    Fogg & Powers LLC     Minneapolis, MN 55439             U.S. Patent No. 7,979,174.
    Representatives of    101 Columbia Road                 Previous owner of U.S. Patent
    Honeywell             Law Dept. AB2                     No. 7,979,174 and is likely to
    International Inc.    Morristown, NJ 07962              have information regarding its
                                                            ownership.




  DB2/ 36295742.1                              7
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 79 of 328 PageID #: 25463




              Name               Contact Information                   Subject

    Kurt Luther             Honeywell International Inc.   Assistant General Counsel of
                            101 Columbia Road              Honeywell International, Inc.
                            Law Dept. AB2                  and signatory of the Honeywell
                            Morristown, NJ 07962           Patent Purchase Agreement
                                                           regarding U.S. Patent No.
                                                           7,979,174. Mr. Luther may have
                                                           information regarding the
                                                           ownership of the ’174 patent.
    Orville Olm             Draganfly Innovations Inc.     Named inventor for U.S. Patent
                            2108 St. George Avenue         No. 9,260,184 and is likely to
                            Saskatoon, SK S7M 0K7          have knowledge about the
                            Canada                         claimed inventions.
    Greg Wood               Draganfly Innovations Inc.     Named inventor for U.S. Patent
                            2108 St. George Avenue         No. 9,260,184 and is likely to
                            Saskatoon, SK S7M 0K7          have knowledge about the
                            Canada                         claimed inventions.
    Zenon Dragan            Draganfly Innovations Inc.     Named inventor for U.S. Patent
                            2108 St. George Avenue         No. 9,260,184 and is likely to
                            Saskatoon, SK S7M 0K7          have knowledge about the
                            Canada                         claimed inventions. Mr. Dragan
                                                           also may have information
                                                           regarding the ownership of the
                                                           ’184 patent.
    Joseph A. Rhoa          Nixon & Vanderhye, P.C.        Joseph A. Rhoa signed filings
                            901 N. Glebe Road              with the USPTO during
                            Arlington, VA 22203            prosecution of U.S. Patent No.
                                                           9,260,184 and is likely to have
                                                           knowledge about prosecution of
                                                           U.S. Patent No. 9,260,184.
    Representatives of      901 N. Glebe Road              Prosecution of the application for
    Nixon & Vanderhye       Arlington, VA 22203            U.S. Patent No. 9,260,184.
    P.C.
    Representatives of      224 South Michigan Ave         Prosecution of the applications
    Ladas & Parry LLP       Suite 1600                     for U.S. Patent Nos. 7,979,174
                            Chicago, IL 60604              and 9,260,184.
    Representatives at      2108 St. George Avenue         Previous owner of U.S. Patent
    Draganfly Innovations   Saskatoon, SK S7M 0K7          No. 9,260,184 and is likely to
    Inc.                    Canada                         have information regarding its
                                                           ownership.




  DB2/ 36295742.1                                 8
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 80 of 328 PageID #: 25464




              Name             Contact Information                       Subject

    Glen Hawker           Draganfly Innovations Inc.         Executive Chairman of the
                          2108 St. George Avenue             Board of Draganfly Innovations
                          Saskatoon, SK S7M 0K7              Inc. and signatory of the Autel
                          Canada                             Patent Purchase Agreement
                                                             regarding U.S. Patent No.
                                                             9,260,184. Mr. Hawker may
                                                             have information regarding the
                                                             ownership of the ’184 patent.
    Longxue Qiu           9th Floor, Building B1, Zhiyuan,   Named inventor for U.S. Patent
                          Xueyuan Road                       No. 9,979,000 and is likely to
                          Xili, Nanshan District             have knowledge about the
                          Shenzhen, Guangdong 518055         claimed invention.
                          China
    Xingwen Wu            9th Floor, Building B1, Zhiyuan,   Named inventor for U.S. Patent
                          Xueyuan Road                       No. 9,979,000 and is likely to
                          Xili, Nanshan District             have knowledge about the
                          Shenzhen, Guangdong 518055         claimed invention.
                          China
    Richard John Streit   Ladas & Parry LLP                  Richard John Streit signed filings
                          224 South Michigan Ave., Suite     with the USPTO during
                          1600                               prosecution of U.S. Patent No.
                          Chicago, IL 60604                  9,979,000 and is likely to have
                                                             knowledge about prosecution of
                                                             U.S. Patent No. 9,979,000.
    Hermine Valizadeh     Ladas & Parry LLP                  Hermine Valizadeh signed
                          224 South Michigan Ave., Suite     filings with the USPTO during
                          1600                               prosecution of U.S. Patent No.
                          Chicago, IL 60604                  9,979,000 and is likely to have
                                                             knowledge about prosecution of
                                                             U.S. Patent No. 9,979,000.
    Adam Vincent          Ladas & Parry LLP                  Adam Vincent Litteken signed
    Litteken              224 South Michigan Ave., Suite     filings with the USPTO during
                          1600                               prosecution of U.S. Patent No.
                          Chicago, IL 60604                  9,979,000 and is likely to have
                                                             knowledge about prosecution of
                                                             U.S. Patent No. 9,979,000.
    Ladas & Parry LLP     224 South Michigan Ave., Suite     Ladas & Parry LLP is or was
                          1600                               listed at the USPTO as counsel-
                          Chicago, IL 60604                  of-record for U.S. Patent No.
                                                             9,979,000 and is likely to have
                                                             knowledge about prosecution of
                                                             U.S. Patent No. 9,979,000.




  DB2/ 36295742.1                              9
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 81 of 328 PageID #: 25465




            Other individuals not specifically known to DJI at this time may possess relevant

   information, particularly information related to the non-infringement, unenforceability and/or

   invalidity of U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000 (“Autel Asserted Patents”).

   Such individuals may include, but are not limited to: (1) authors of prior art publications and

   patents relevant to the subject matter of the Autel Asserted Patents; (2) individuals having

   knowledge of any prior art use, sale, offer for sale, or invention relevant to the subject matter of

   the Autel Asserted Patents; (3) individuals having knowledge of the level of ordinary skill in the

   art to which the alleged inventions pertain; (4) individuals having knowledge of any license to the

   Autel Asserted Patents, any offer to license the Autel Asserted Patents, or any refusal to license

   the Autel Asserted Patents; (5) individuals having knowledge of the circumstances or manner in

   which the alleged inventions are disclosed in the Autel Asserted Patents; (6) individuals having

   knowledge of the inventorship, ownership, or rights in the Autel Asserted Patents and/or the

   subject matter of the Autel Asserted Patents; (7) individuals affiliated with prosecuting attorneys

   during the time that each attorney’s respective firm was involved in the prosecution of the Autel

   Asserted Patents; (8) individuals having knowledge of the operation and development of the

   accused DJI products; and (9) licensees of the Autel Asserted Patents.

            2.      Documents and Things in the Possession, Custody, or Control of DJI That
                    May Be Used to Support DJI’s Claims.

            DJI has in its possession, custody or control the following categories of documents,

   electronically stored information, and tangible things that DJI may use to support its claims. The

   disclosure provided herein is based upon information reasonably available at this time. Documents

   protected by attorney-client and attorney work product privileges are not identified, categorized,

   or included herein. By disclosing the following categories of documents, DJI does not waive any

   objections that it has or may have to the production or admissibility of these documents. Moreover,


  DB2/ 36295742.1                                  10
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 82 of 328 PageID #: 25466




   by disclosing the following categories of documents, DJI does not waive any objections that it has

   or may have to producing these documents. Further, by disclosing the following categories of

   documents, DJI does not admit or deny that any such documents exist. DJI expressly reserves the

   right to identify additional documents, electronically stored information, and/or tangible things, if

   it discovers that such additional documents, electronically stored information, and/or tangible

   things are relevant to this action.

                   Documents relating to U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530, and
                    D691,514 including their prosecution file histories, and foreign counterparts
                    thereto;

                   Documents relating to DJI’s advertising, marketing and sales of its products
                    embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049, 9,321,530, and
                    D691,514;

                   Documents and things relating to the development and manufacture of DJI’s
                    products embodying one or more of U.S. Patent Nos. 9,016,617, 9,284,049,
                    9,321,530, and D691,514;

                   Documents relating to U.S. Patent Nos. 7,979,174 9,260,184, and 9,979,000,
                    including their prosecution file histories and foreign counterparts thereto;

                   Prior art to U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                   Documents relating to the design, development, features, production, distribution
                    and operation of the devices accused of infringing U.S. Patent Nos. 7,979,174
                    9,260,184, and 9,979,000;

                   Documents relating to the sales and finances of the devices accused of infringing
                    U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                   Documents relating to the marketing and advertising of the devices accused of
                    infringing U.S. Patent Nos. 7,979,174, 9,260,184, and 9,979,000;

                   Documents relating to Autel’s advertising, marketing and sales of its products;

                   License agreements relating to U.S. Patent Nos. 7,979,174, 9,260,184, and
                    9,979,000;

                   Documents relating to assignment(s) of U.S. Patent Nos. 7,979,174, 9,260,184, and
                    9,979,000;


  DB2/ 36295742.1                                   11
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 83 of 328 PageID #: 25467




                    Documents identified in Autel’s initial disclosures, discovery responses and any
                     amendments thereto;

                    Documents relating to the commercial unmanned vehicle industry and technology;

                    Communications between DJI and Autel; and

                    Communications between Autel and third parties.

            These documents, to the extent their locations are known, are located either at the offices

   of DJI or its counsel.

            3.       Computation of Damages

            DJI is currently seeking both an injunction and damages in the case. DJI seeks damages

   adequate to compensate for Defendants’ infringement. DJI anticipates seeking its lost profits,

   including any lost sales, price erosion, and lost convoyed sales and derivative sales, as damages

   for Defendants’ infringement of DJI’s Patents-in-Suit for all past, current and future time periods

   during which Defendants are liable for such infringement. In the event DJI is not awarded its lost

   profits, DJI will seek damages in the form of a reasonable royalty for Defendants’ infringement of

   DJI’s Patents-in-Suits for all past, current and future time periods during which Defendants are

   liable for such infringement. In either event, DJI will seek interest and costs as fixed by the Court.

   DJI has provided a detailed computation of damages in Michele M. Riley’s Expert Report on

   Damages dated December 22, 2017 and will provide a supplemental computation of damages after

   additional damages-related discovery, including information relating to sales of Defendants’

   accused products, is made available by Defendants and after such information has been evaluated

   by an expert witness. As this is an exceptional case, DJI also seeks reasonable and necessary

   attorneys’ fees. DJI further seeks treble damages to compensate DJI for Defendants’ willful

   infringement. To the extent allowable by law, DJI seeks its attorneys’ fees, costs, expenses, and




  DB2/ 36295742.1                                   12
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 84 of 328 PageID #: 25468




   pre- and post-judgment interest, and such other relief as the Court may deem appropriate either at

   law or in equity.

            In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(iii), DJI has made

   available for inspection and copying, as required under Rule 34, the documents or other evidentiary

   material, unless privileged or protected from disclosure, on which DJI’s damages computation is

   based and will make additional documents available, if any exist. DJI will also produce documents

   relating to its attorneys’ fees, costs, and expenses in connection with its request for such an award

   at the appropriate time.

            DJI has already provided its expert report on damages for U.S. Patent Nos. 9,016,617,

   9,284,049, 9,321,530, and D691,514. DJI will provide any expert reports on damages for U.S.

   Patent Nos. 7,979,174 9,260,184, and 9,979,000 in accordance with the schedule in this Action.

            4.      Insurance Agreements

            Upon current information and belief, DJI is unaware of any insurance agreement under

   which an insurance business may be liable to satisfy all or part of a possible judgment in this action

   or to indemnify or reimburse for payments made to satisfy any such judgment.




  DB2/ 36295742.1                                   13
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 85 of 328 PageID #: 25469




   Dated: April 12, 2019

    Of Counsel
                                          /s/ Amy M. Dudash
    Willard K. Tom                        Jody C. Barillare (#5107)
    Jon R. Roellke                        Amy M. Dudash (#5741)
    Bradford A. Cangro                    MORGAN, LEWIS & BOCKIUS LLP
    MORGAN, LEWIS & BOCKIUS LLP           1007 Orange Street, Suite 501
    1111 Pennsylvania Ave., NW            Wilmington, Delaware 19801
    Washington, D.C. 20004-2541           T. (302) 574-3000
    T. (202) 739-3000                     E. jody.barillare@morganlewis.com
    E. willard.tom@morganlewis.com        E. amy.dudash@morganlewis.com
    E. jon.roellke@morganlewis.com
    E. bradford.cangro@morganlewis.com    Kelly E. Farnan (#4395)
                                          Christine D. Haynes (#4697)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          920 N. King Street
                                          Wilmington, Delaware 19801
                                          T. (302) 651-7700
                                          E. Farnan@rlf.com
                                          E. Haynes@rlf.com

                                          Attorneys for Plaintiffs and Counterclaim
                                          Defendants SZ DJI Technology Co. Ltd. and
                                          DJI Europe B.V. and Counterclaim
                                          Defendant DJI Technology, Inc.




  DB2/ 36295742.1                        14
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 86 of 328 PageID #: 25470




                                    CERTIFICATE OF SERVICE

            I hereby certify that on April 12, 2019, a true and correct copy of the foregoing document

   was served, via e-mail, on the following:

    Anne Shea Gaza                                    Timothy C. Bickham
    Robert M. Vrana                                   John Caracappa
    Samantha G. Wilson                                Jonathan B. Sallet
    Young Conaway Stargatt & Taylor, LLP              Scott M. Richey
    1000 North King Street                            Beau M. Goodrick
    Wilmington, DE 19801                              Steptoe & Johnson LLP
    agaza@ycst.com                                    1330 Connecticut Avenue, NW
    rvrana@ycst.com                                   Washington DC 20036
    swilson@ycst.com                                  tbickham@steptoe.com
                                                      jcaracap@steptoe.com
    Michael Flynn-O’Brien                             jsallet@steptoe.com
    Steptoe & Johnson LLP                             srichey@steptoe.com
    One Market Street                                 bgoodrick@steptoe.com
    Steuart Tower, Suite 1800
    San Francisco, CA 94105
    mflynnobrien@steptoe.com

                                                                /s/ Amy M. Dudash
                                                                Amy M. Dudash (#5741)




  DB2/ 36295742.1
                                EXHIBIT H


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 87 of 328 PageID #: 25471
     Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 88 of 328 PageID #: 25472




Annotation added by Autel: this photograph was produced by DJI on June 10, 2021 at BATES No. DJIATL_2000001
     Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 89 of 328 PageID #: 25473




Annotation added by Autel: this photograph was produced by DJI on June 10, 2021 at BATES No. DJIATL_2000002
     Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 90 of 328 PageID #: 25474




Annotation added by Autel: this photograph was produced by DJI on June 10, 2021 at BATES No. DJIATL_2000004
     Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 91 of 328 PageID #: 25475




Annotation added by Autel: this photograph was produced by DJI on June 10, 2021 at BATES No. DJIATL_2000014
                                  EXHIBIT I


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 92 of 328 PageID #: 25476
                                        File
    Doc ID        Produced on                                                            File Name
                                     Extension
DJIATL_2000001     6/10/2021            JPG        DJIATL_2000001_2014 Aug Flying Flame Wheel.JPG
DJIATL_2000002     6/10/2021            JPG        DJIATL_2000002_2014 Dec Flying Inspire 1.JPG
DJIATL_2000003     6/10/2021            JPG        DJIATL_2000003_2014 Dec Introducing DJI to Beijing Media.JPG
DJIATL_2000004     6/10/2021            JPG        DJIATL_2000004_2015 Feb Flying P2V+ in Australia(1).JPG
DJIATL_2000005     6/10/2021            JPG        DJIATL_2000005_2015 Feb Flying P2V+ in Australia.JPG
                                                   DJIATL_2000006_2015 Feb Taking Interviews (https_kknews.cc_zh-
DJIATL_2000006     6/10/2021            JPG        sg_game_8qqeben.html).JPG
DJIATL_2000007     6/10/2021            JPG        DJIATL_2000007_2015 March P3 Launch in London.JPG
DJIATL_2000008     6/10/2021            JPG        DJIATL_2000008_2015 Oct Speaking at Osmo Launch Event in Beijing(1).JPG
DJIATL_2000009     6/10/2021             jpg       DJIATL_2000009_2015 Oct Speaking at Osmo Launch Event in Beijing.jpg
DJIATL_2000010     6/10/2021            PNG        DJIATL_2000010_2015 Sep Local Newspaper.PNG
DJIATL_2000011     6/10/2021            JPG        DJIATL_2000011_2015 speaking at New Pilot Experience Event in Beijing.JPG
DJIATL_2000012     6/10/2021            JPG        DJIATL_2000012_2016 CES Getting interviewed at CES.JPG
DJIATL_2000013     6/10/2021            JPG        DJIATL_2000013_2016 CES.JPG
DJIATL_2000014     6/10/2021            PNG        DJIATL_2000014_2016 CES.PNG
                                                   DJIATL_2000015_2016 Introducing Mavic Pro to media at Mavic Pro Launch event in
DJIATL_2000015     6/10/2021            JPG        NY.JPG
DJIATL_2000016     6/10/2021            PNG        DJIATL_2000016_2016 Korea Flagship Store open.PNG
DJIATL_2000017     6/10/2021            JPG        DJIATL_2000017_2016 March P4 Launch Event in NY.JPG
DJIATL_2000018     6/10/2021            JPG        DJIATL_2000018_2016 March Proud Moment of P4 Launch.JPG
DJIATL_2000019     6/10/2021            JPG        DJIATL_2000019_2016 Nov Inspire 2 Launch in LA(1).JPG
DJIATL_2000020     6/10/2021            JPG        DJIATL_2000020_2016 Nov Inspire 2 Launch in LA.JPG

                                                   DJIATL_2000021_2016
         Case 1:16-cv-00706-LPS Document 624-8 Filed                       P4PageID
                                                     08/20/21 Page 93 of 328  Launch#:Shenzhen
                                                                                       25477

DJIATL_2000021     6/10/2021            png        (https___www.youtube.com_watch_v=6Z7xxKRLEdo&lc=UghI7ceZL74gmngCoAEC).png
DJIATL_2000022     6/10/2021            JPG        DJIATL_2000022_2016 Sep Mavic Pro Launch in NY.JPG
DJIATL_2000023     6/10/2021            JPG        DJIATL_2000023_2016 Speaking at SkyPixel event in Shanghai.JPG
DJIATL_2000024     6/10/2021            JPG        DJIATL_2000024_2017 Flying Mavic Pro at Singapore Trade show.JPG
DJIATL_2000025     6/10/2021            JPG        DJIATL_2000025_2017 Spark HK Bus Advertisement.JPG
DJIATL_2000026     6/10/2021            MP4        DJIATL_2000026_2017 Spark Launch billboard in NY.MP4
DJIATL_2000027      6/10/2021            JPG       DJIATL_2000027_2017 Spark Launch event in NY.JPG
DJIATL_2000028      6/10/2021            JPG       DJIATL_2000028_2018 Aug Mavic 2 NY Launch.JPG
DJIATL_2000029      6/10/2021            JPG       DJIATL_2000029_2018 Jan Mavic Air Launch in NY.JPG
DJIATL_2000030      6/10/2021            JPG       DJIATL_2000030_2018 Jan Mavic Air Launch.JPG
DJIATL_2000031      6/10/2021            JPG       DJIATL_2000031_2018 M2 Launch.JPG

DJIATL_2000032      6/10/2021           JPG        DJIATL_2000032_2018 Mavic 2 Launch working with Academy-winning Jimmy Chin.JPG
DJIATL_2000033      6/10/2021           JPG        DJIATL_2000033_2018 Nov Osmo Pocket Launch in NY.JPG
DJIATL_2000034      6/10/2021           JPG        DJIATL_2000034_2019 Oct Mavic Mini Launch in NY.JPG
DJIATL_2000035      6/10/2021           JPG        DJIATL_2000035_2019 RM S1 Media demo in NY.JPG
DJIATL_2000036      6/10/2021           mp4        DJIATL_2000036_A Cosmic Voyage with the DJI Mavic 2.mp4

DJIATL_2000037      6/10/2021            mp4       DJIATL_2000037_DJI Expedition Greenland Ski Mountaineering with Jimmy Chin.mp4

DJIATL_2000038      6/10/2021           mp4         DJIATL_2000038_DJI - Expedition Greenland_ Behind the Scenes with the Mavic 2.mp4
DJIATL_2000039      6/10/2021           mp4         DJIATL_2000039_DJI - Happy Holidays From Spark.mp4
                                                    DJIATL_2000040_DJI - Inspire 2 Made-For-Cinema Drone Amazes with Live Action
DJIATL_2000040       6/10/2021          mp4         Scene.mp4
DJIATL_2000041       6/10/2021          mp4         DJIATL_2000041_dji-spark-around-the-world.mp4
DJIATL_2000042       6/10/2021          mp4         DJIATL_2000042_Folder 4 - 1 DJI - Red Bull One Shot Behind the Scenes.mp4
                                                    DJIATL_2000043_Folder 4 - 2
DJIATL_2000043       6/10/2021          mp4         105885011_670445643503792_5730436933183865589_n.mp4
DJIATL_2000044       6/10/2021          mp4         DJIATL_2000044_Folder 4 - 3 ViewPoints Work from Home Compilation.mp4
DJIATL_2000045       6/10/2021          mp4         DJIATL_2000045_Folder 4 - 4 ViewPoints Work from Home Compilation.mp4
DJIATL_2000046       6/10/2021          mp4         DJIATL_2000046_Folder 4 - 5 marathon-1.mp4
DJIATL_2000047
          Case       6/10/2021
               1:16-cv-00706-LPS        mp4
                                 Document 624-8     DJIATL_2000047_Folder
                                                Filed 08/20/21 Page 94 of 3284PageID
                                                                               - 6 stay-home-stay-creative-winner-spotlight.mp4
                                                                                      #: 25478

DJIATL_2000048       6/10/2021           pdf        DJIATL_2000048_Folder 4 OsmoActionJimmyChin.pdf

DJIATL_2000049      6/10/2021           mp4        DJIATL_2000049_Folder 4 RR Freestyle StayHomeStayCreative - BlueConvert.com.mp4
DJIATL_2000050      6/10/2021           JPG        DJIATL_2000050_from 2016 CES.JPG
DJIATL_2000051      6/10/2021           mp4        DJIATL_2000051_Introducing the DJI Mavic 2.mp4
DJIATL_2000052      6/10/2021           mp4        DJIATL_2000052_Meet the DJI Smart Controller.mp4
DJIATL_2000053     6/10/2021             mp4        DJIATL_2000053_Transport Yourself with the DJI Mavic 2.mp4
DJIATL_2000054     6/10/2021             mp4        DJIATL_2000054_Try it All with the Mavic 2 - Control Time.mp4
DJIATL_2000055     6/10/2021             mp4        DJIATL_2000055_Try it All with the Mavic 2 - Flexible Optical Zoom.mp4
DJIATL_2000056     6/10/2021             mp4        DJIATL_2000056_Try it All with the Mavic 2 - See More with a Powerful Sensor.mp4
DJIATL_2000057     6/10/2021             mp4        DJIATL_2000057_DJI Introducing Spark.mp4
DJIATL_2000058     6/10/2021             mp4        DJIATL_2000058_DJI - Introducing the DJI Spark (NYC Event Livestream).mp4
                                                    DJIATL_2000059_DJI - Mavic - Adventure at Your Fingertips (Live Event) -
DJIATL_2000059     6/10/2021             mp4        BlueConvert.com.mp4
DJIATL_2000060     6/10/2021             mp4        DJIATL_2000060_DJI - Mavic - Adventure at Your Fingertips -Live Event.mp4
DJIATL_2000061     6/10/2021             mp4        DJIATL_2000061_DJI Mavic 2 Engineered to Amaze.mp4
DJIATL_2000062     6/10/2021             mp4        DJIATL_2000062_DJI - Mavic 2 - Grossglockner.mp4
DJIATL_2000063     6/10/2021             mp4        DJIATL_2000063_DJI - Phantom 4 Launch Reactions - BlueConvert.com.mp4
DJIATL_2000064     6/10/2021             mp4        DJIATL_2000064_DJI - Phantom 4 Launch Reactions.mp4
DJIATL_2000065     6/10/2021             mp4        DJIATL_2000065_DJI - Red Bull One Shot Behind the Scenes.mp4
DJIATL_2000066     6/10/2021             mp4        DJIATL_2000066_DJI - See the Bigger Picture - Aug 23, 2018.mp4
DJIATL_2000067     6/10/2021             mp4        DJIATL_2000067_DJI - Seize The Moment - May 24, 2017.mp4
DJIATL_2000068     6/10/2021             mp4        DJIATL_2000068_DJI - Spark - Born to Win.mp4
DJIATL_2000069     6/10/2021             mp4        DJIATL_2000069_DJI - Spark - Capture Every Moment.mp4
DJIATL_2000070     6/10/2021             mp4        DJIATL_2000070_DJI - Spark - NYC Launch Event Recap.mp4
DJIATL_2000071     6/10/2021             mp4        DJIATL_2000071_DJI - Spark - Possibilities.mp4
DJIATL_2000072     6/10/2021             mp4        DJIATL_2000072_DJI - Spark - Spark Your Imagination.mp4
                                                    DJIATL_2000073_DJI Inspire 2Made-For-CinemaDrone Amazes with Live Action Scene -
DJIATL_2000073     6/10/2021             mp4        BlueConvert.com.mp4
DJIATL_2000074     6/10/2021             mp4        DJIATL_2000074_DJI Mavic 2 - Rapid Recap.mp4
DJIATL_2000075     6/10/2021             mp4        DJIATL_2000075_720.mp4.mp4
         Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 95 of 328 PageID #: 25479
                                 EXHIBIT J


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 96 of 328 PageID #: 25480
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 97 of 328 PageID #: 25481




  ORAL ORDER: The Court, having reviewed Plaintiff Guardant Health, Inc.'s
  ("Guardant") discovery dispute motion in which it moves to preclude Defendant
  Foundation Medicine, Inc.'s ("FMI") CEO, Cindy Perettie, from testifying at trial, (the
  "Motion"), (D.I. 413 ), and the parties' letter briefs relating thereto, (D.I. 417; D.I. 420),
  and having heard telephonic argument on April 27, 2020, HEREBY GRANTS
  Guardant's Motion for the following reasons: (1) On March 19, 2020, FMI served
  amended initial disclosures adding an additional FMI witness, Ms. Perettie. Guardant
  requests that the Court preclude Ms. Perettie from testifying at trial, arguing that she
  should have been earlier disclosed pursuant to Federal Rule of Civil Procedure
  26(a)(1)(A). (D.I. 417 at 1) That is an understatement. FMI's disclosure was not only
  untimely, it was substantially untimely. According to FMI, the need to disclose a new
  witness who would "describe the company and its mission[,]" (D.I. 420 at 3), was
  prompted by the October 2019 departure of FMI's Chief Commercial Officer ("COO"),
  Thomas Civik, who, prior to his departure, was going to cover this ground at trial, (id. at
  1). However, FMI did not move to disclose a new witness then, or in a few weeks after
  Mr. Civik's departure. Instead, it claims that it needed to wait an additional three months,
  until January 2020, when a replacement COO was hired. Did it amend its disclosures
  then? No. Instead, according to FMI, this new hire simply prompted it to BEGIN a
  "thorough process" to decide whom it should designate, a process that took between
  two and three additional months to conclude, culminating in the March 19, 2020
  amended disclosures that identified Ms. Perettie (who has been with FMI since
  February 2019). (Id.) All of this delay occurred while the case was then in its late stages,
  heading toward trial. "Untimely" does not do this "process" justice. (2) The Pennypack
  factors militate in favor of Guardant's request. It is true that the second and third
  Pennypack factors probably lean in favor of FMI. The Court is not sure exactly what new
  discovery would be required as to Ms. Perettie, but it assumes that because the trial is
  now not set to occur until November 2020, that discovery could occur without displacing
  the trial date. (That said, adding any additional discovery to an already heavily-litigated
  case that is still undergoing additional depositions and document production well after
  the close of fact discovery, during the COVID-19 crisis, is not without challenge.). (See,
  e.g., D.I. 414 at 3-7) However, though the Pennypack factors may be very forgiving,
  they are not a sieve. And indeed, the remaining factors go against FMI. The first
  Pennypack factor, which considers surprise or prejudice, would clearly go Guardant's
  way, as Guardant was undoubtedly surprised to see FMI's CEO named on FMI's initial
  disclosures for the first time in March 2020 (for all of the reasons set out above) and
  would be prejudiced to have to respond to that disclosure at this late stage. With respect
  to the fourth Pennypack factor, while the Court would not use the term "bad faith," this is
  the second time that the Court has found that FMI made late disclosures in violation of
  Rule 26(a)(1)(A) (and Ms. Perettie is the fourth witness that FMI has untimely
  disclosed). (See D.I. 263); see Integra LifeScis. Corp. v. HyperBranch Med. Tech., Inc.,
  Civil Action No. 15-819-LPS-CJB, 2018 WL 3814614, at *3 (D. Del. Mar. 23, 2018). The
  Court has to infer that FMI made a knowing decision to take months and months to
  disclose a new witness, well after the fact discovery cutoff, presumably thinking that
  such delay would be countenanced. And the fifth Pennypack factor favors Guardant.
  FMI acknowledges that Ms. Perettie will not be testifying about the "technical issues at
  the heart of this litigation or offering expert testimony." (D.I. 420 at 2) While testimony
  describing the company "and its mission" will no doubt be helpful in this case, FMI has
                                   Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 98 of 328 PageID #: 25482




                                     two current employees (a Director of Product Development Informatics and Systems
                                     Integration and a Vice President of Finance) listed on its disclosures (as well as former
                                     employees who held high-level positions) who could address this topic at trial. (D.I. 417
                                     at 3; D.I. 420 at 1); (3) Accordingly, the Court finds that the Pennypack factors weigh in
                                     favor of grant of Guardant's Motion. Ordered by Judge Christopher J. Burke on
                                     4/28/2020. (mlc) (Entered: 04/28/2020)
                                     As of April 29, 2020, PACER did not contain a publicly available document associated
                                     with this docket entry. The text of the docket entry is shown above.

                                     Guardant Health, Inc. v. Foundation Medicine, Inc.
                                     1-17-cv-01616 (DDE), 4/28/2020, docket entry 423




Powered by TCPDF (www.tcpdf.org)
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 99 of 328 PageID #: 25483




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   SZ DJI TECHNOLOGY CO., LTD. and DJI
   EUROPE B.V.,

                       Plaintiffs,

   v.

   AUTEL ROBOTICS USA LLC and AUTEL                 C.A. No. 16-706-LPS
   AERIAL TECHNOLOGY CO., LTD.,                        (Consolidated)

         Defendants/Counterclaim Plaintiffs,

   v.

   DJI TECHNOLOGY INC., SZ DJI
   TECHNOLOGY CO., LTD., and DJI
   EUROPE B.V.,

                Counterclaim Defendants.


             DJI’S OPPOSITION TO AUTEL’S MOTION IN LIMINE NO. 1
         TO PRECLUDE TESTIMONY OF LEXIE MA AND RICHARD DISSMAN
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 100 of 328 PageID #: 25484




   I.        INTRODUCTION
             DJI respectfully requests that the Court deny Autel’s motion in limine no. 1 to preclude

   trial testimony from Lexie Ma (DJI’s Head of Consumer Marketing) and Richard Dissman (DJI’s

   patent counsel in a German proceeding involving a design patent-in-suit). Autel pays lip service

   to the Third Circuit’s demanding standard for evidentiary preclusion, but falls far short of meeting

   its burden to demonstrate that this extreme sanction is warranted. Autel then complains regarding

   DJI’s “late” disclosure of Ms. Ma and Mr. Dissman, but ignores its own eve-of-trial belated witness

   disclosures. Autel’s conclusory assertions fail to carry the significant burden to demonstrate that

   Ms. Ma and Mr. Dissman should be precluded from testifying.

   II.       ARGUMENT
             “[T]he exclusion of critical evidence is an ‘extreme’ sanction, not normally to be imposed

   absent a showing of willful deception or ‘flagrant disregard’ of a court order by the proponent of

   the evidence.” Myers v. Pennypack, 559 F.2d 894, 905 (3d Cir. 1997). “Courts in the Third Circuit

   should exercise particular restraint in considering motions to exclude evidence [,]” as “[t]he Third

   Circuit has, on several occasions, manifested a distinct aversion to the exclusion of important

   testimony absent evidence of extreme neglect or bad faith on the part of the proponent of the

   testimony.” ABB Air Preheater v. Regenerative Envtl. Equip., 167 F.R.D. 668, 671 (D.N.J. 1996).

             A.      The Court Should Permit Lexie Ma to Testify Regarding DJI, Products, and
                     Marketing.
             DJI intends to present Lexie Ma to testify at trial to introduce DJI as a company, introduce

   the products at issue in this case that DJI makes and sells, and describe the market conditions for

   DJI’s products and competing products from Autel and others.1 Her testimony introducing DJI

   and on these issues is important to providing the jury with context for the issues they will be asked

   to address in this case. The design patent infringement claims, for example, necessarily involve


   1
       Ms. Ma will not testify regarding technical features or engineering design of any products.
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 101 of 328 PageID #: 25485




   consideration of the parties’ competing products and how they are marketed to consumers. DJI

   disclosed Ms. Ma as having knowledge regarding these issues when DJI identified her on its Rule

   26 disclosures served in April 2021—over three months ago, prior to trial even being scheduled in

   this matter, and months before the parties’ pretrial disclosures. Autel criticizes DJI’s supposed

   lack of diligence in identification of Ms. Ma, but ignores that this case has been pending for nearly

   five years, and that, in that time, DJI (like Autel) has experienced employee turnover. Although

   Ms. Ma has been a DJI employee for a few years, the need to have her testify only recently became

   apparent when DJI’s formerly-identified witness on precisely the same topics as Ms. Ma left DJI.

   See Autel MIL No. 1, Ex. F (July 13, 2018 Disclosures identifying now former DJI employee

   Michael Perry as having knowledge regarding same topics as Ms. Ma). Autel also claims that Ms.

   Ma’s testimony is an unfair surprise. But, Autel knew DJI would have a witness testify on these

   topics at least as early as two years ago when DJI first identified a now-former DJI employee Mr.

   Perry as a witness with knowledge of DJI’s product marketing. See id.

          Autel’s claims of “clear prejudice” fall flat. Neither the supposed (1) inability to seek

   discovery into Ms. Ma’s documents or (2) inability to depose Ms. Ma demonstrate the requisite

   prejudice necessary for exclusion. First, Autel’s claim to entitlement to document discovery from

   Ms. Ma is contrary to this Court’s rules. DJI never disclosed Ms. Ma as an ESI custodian nor was

   it under an obligation to do so. Thus, no matter when Ms. Ma was disclosed as a potential witness,

   Autel would not be entitled to separate document discovery from her. Autel also ignores that

   during fact discovery, DJI produced dozens of marketing-related documents, including articles

   regarding the Accused Products—many of the documents that Ms. Ma will testify about a trial.

          Autel’s complaints regarding the supposed inability to depose Ms. Ma are likewise

   unfounded. In the over three months since DJI added Ms. Ma to its initial disclosures, Autel never




                                                    2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 102 of 328 PageID #: 25486




   sought to depose her. Had Autel done so, DJI would have made her available for deposition.

   Trying to benefit from its own lack of diligence, Autel now claims it is too late to take Ms. Ma’s

   deposition because doing so would “penalize” Autel’s trial preparations. In addition to glossing

   over its failure to seek a deposition in a timely fashion, Autel ignores that such deposition is

   unnecessary as Autel already deposed Mr. Perry, DJI’s earlier-identified marketing witness.

            Autel’s claims of bad faith are likewise unsupported. Autel criticizes DJI for pointing out

   employee attrition as support for DJI’s disclosure of Ms. Ma. But, Autel can hardly claim relying

   on employee turnover is bad faith given that this is precisely the rationale Autel provided to excuse

   its disclosure of witnesses within weeks of trial and months after DJI made its disclosure of Ms.

   Ma and Mr. Dissman. Far from acting in bad faith, DJI has sought to reach a reasonable

   compromise with Autel to account for both parties’ claimed need to substitute in different

   corporate witnesses for trial, seeking Autel’s agreement to let both Ms. Ma and a later-disclosed

   Autel CEO testify at trial. See Counsel Email Exchange, Ex. 1 hereto. But, Autel refused.2

          B.     The Court Should Permit Mr. Dissman to Testify Regarding Outcome of a
                 Related Proceeding.
          Autel’s request to exclude Mr. Dissman—DJI’s German patent attorney in a German

   litigation where Autel was found to infringe DJI’s German Design Registration that corresponds

   to the design patent-in-suit—should be summarily rejected. If Autel can introduce results from a

   Chinese litigation, then DJI should be permitted to rely on the outcome of the German litigation in

   order to rebut Autel’s claim that its infringement was not willful because it mistakenly thought the

   outcome in China somehow meant Autel could not be found to infringe in other countries.



   2
     Although DJI believes the Court should take an even-handed approach between the parties with
   respect to permitting reasonable, non-prejudicial witness substitution, the testimony of Joseph
   O’Hearn—a belatedly disclosed Autel engineer—is highly prejudicial to DJI for the reasons set
   forth in DJI’s MIL No. 1. Thus, no matter the outcome of Autel’s MIL No. 1, the Court should
   preclude Mr. O’Hearn from testifying.



                                                    3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 103 of 328 PageID #: 25487




    Dated: July 28, 2021                       Respectfully submitted,

                                               /s/Amy M. Dudash
    Michael J. Lyons                           Amy M. Dudash (#5741)
    Ahren C. Hsu-Hoffman                       MORGAN, LEWIS & BOCKIUS LLP
    Thomas Y. Nolan                            1201 N. Market Street, Suite 2201
    MORGAN, LEWIS & BOCKIUS LLP                Wilmington, Delaware 19801
    1400 Page Mill Rd                          T. (302) 574-3000
    Palo Alto, California 94303                E. amy.dudash@morganlewis.com
    T. (650) 843-4000
    E. michael.lyons@morganlewis.com           Kelly E. Farnan (#4395)
    E. ahren.hsu-hoffman@morganlewis.com       Christine D. Haynes (#4697)
                                               RICHARDS, LAYTON & FINGER, P.A.
                                               920 N. King Street
    J. Kevin Fee                               Wilmington, Delaware 19801
    Hang Zheng                                 T. (302) 651-7700
    JiaZhen (Ivon) Guo                         E. Farnan@rlf.com
    MORGAN, LEWIS & BOCKIUS LLP                E. Haynes@rlf.com
    1111 Pennsylvania Ave., NW
    Washington, D.C. 20004-2541                Attorneys for Plaintiffs
    T. (202) 739-3000                          SZ DJI Technology Co. Ltd. and
    E. kevin.fee@morganlewis.com               DJI Europe B.V.
    E. hang.zheng@morganlewis.com




                                           4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 104 of 328 PageID #: 25488




                           EXHIBIT 1
   Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 105 of 328 PageID #: 25489




From: Bickham, Timothy <tbickham@steptoe.com>
Sent: Tuesday, July 20, 2021 9:53 AM
To: Hsu-Hoffman, Ahren C. <ahren.hsu-hoffman@morganlewis.com>
Cc: Lyons, Michael J. <michael.lyons@morganlewis.com>; Nolan, Thomas Y. <thomas.nolan@morganlewis.com>
Subject: RE: DJI's MIL Topic #9 / Autel's MIL Topic #2

[EXTERNAL EMAIL]
Ahren,

Thank you for the proposal and Autel hopes that we can narrow the number of issues. Unfortunately we cannot agree
on this particular issue. We don't view the circumstances of the timing of the disclosures of Ms. Ma and Mr. Warnas, or
their scope of their potential testimony, as being equivalent.

Regards,
Tim

From: Bickham, Timothy
Sent: Tuesday, July 20, 2021 8:15 PM
To: Hsu-Hoffman, Ahren C. <ahren.hsu-hoffman@morganlewis.com>
Cc: Lyons, Michael J. <michael.lyons@morganlewis.com>; Nolan, Thomas Y. <thomas.nolan@morganlewis.com>
Subject: RE: DJI's MIL Topic #9 / Autel's MIL Topic #2

Ahren,

Thanks for the time yesterday afternoon and for your message below. I need to discuss the proposal but will try to get
back to you in the morning Pacific time.

Regards,
Tim



From: Hsu-Hoffman, Ahren C. <ahren.hsu-hoffman@morganlewis.com>
Sent: Tuesday, July 20, 2021 3:14 PM
To: Bickham, Timothy <tbickham@steptoe.com>
Cc: Lyons, Michael J. <michael.lyons@morganlewis.com>; Nolan, Thomas Y. <thomas.nolan@morganlewis.com>
Subject: DJI's MIL Topic #9 / Autel's MIL Topic #2

Tim,

Nice talking with you at the last meet and confer. As we discussed, Autel disclosed Randall Warnas as a proposed live
witness just a few days ago, while DJI disclosed Lexie Ma as a potential witness months ago, back in April. We each have
stated objections to these witnesses.

In the interest of trying to resolve as many disputes in advance and without the Court’s intervention, we write to
propose that the parties agree to terms that will allow each of these witnesses to introduce his and her respective
companies at trial. If Autel will agree to drop its objection to Lexi Ma testifying to introduce DJI as a company, talk at a
high, marketing level about the products her company makes and sells (those at issue in the case, of course), and

                                                              1
   Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 106 of 328 PageID #: 25490
describe the market conditions for DJI’s products and competing products from Autel and others, DJI will not object to
Mr. Warnas providing like-kind testimony concerning Autel and its products. We would agree that each witnesses’
testimony would be limited to these topics so, for example, Mr Warnas would not testify about his work at DJI or what
he learned there.

Please let us know if these terms are acceptable to Autel.

Best,
Ahren

Ahren C. Hsu-Hoffman
Morgan, Lewis & Bockius LLP
1400 Page Mill Road | Palo Alto, CA 94304
Direct: +1.650.843.7250 | Main: +1.650.843.4000 | Fax: +1.650.843.4001 | Mobile: +1.408.390.8409
ahren.hsu-hoffman@morganlewis.com | www.morganlewis.com
Assistant: Marilyn Jean Doris | +1.650.843.7578 | marilyn.doris@morganlewis.com




DISCLAIMER
This e-mail message is intended only for the personal use
of the recipient(s) named above. This message may be an
attorney-client communication and as such privileged and
confidential and/or it may include attorney work product.
If you are not an intended recipient, you may not review,
copy or distribute this message. If you have received this
communication in error, please notify us immediately by
e-mail and delete the original message.




                                                               2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 107 of 328 PageID #: 25491




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    SZ DJI TECHNOLOGY CO., LTD.               )
    AND DJI EUROPE B.V.,                      )
                                              )
                   Plaintiffs,                )
                                              )
      v.                                      ) C.A. No. 16-706-LPS
                                              ) (CONSOLIDATED)
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Defendants.                )

                                              )
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Counterclaim Plaintiffs,   )
                                              )
      v.                                      )
                                              )
    SZ DJI TECHNOLOGY CO., LTD.,              )
    DJI EUROPE B.V., AND DJI                  )
    TECHNOLOGY INC.,                          )
                                              )
                   Counterclaim Defendants.   )


        DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION IN LIMINE NO. 1
         TO PRECLUDE PLAINTIFFS FROM CALLING UNTIMELY WITNESSES
                 LEXIE MA AND RICHARD DISSMANN AT TRIAL

    Dated: July 31, 2021                          YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

    OF COUNSEL:                                   Anne Shea Gaza (No. 4093)
    Timothy C. Bickham                            Robert M. Vrana (No. 5666)
    Hui Shen, Ph.D.                               Samantha G. Wilson (No. 5816)
    Craig A. Hoovler                              Beth A. Swadley (No. 6331)
    STEPTOE & JOHNSON LLP                         Rodney Square
    1330 Connecticut Avenue, NW                   1000 North King Street
    Washington, DC 20036                          Wilmington, DE 19801
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 108 of 328 PageID #: 25492




    (202) 429-3000                           (302) 571-6600
    tbickham@steptoe.com                     agaza@ycst.com
    hshen@steptoe.com                        rvrana@ycst.com
    choovler@steptoe.com                     swilson@ycst.com
                                             bswadley@ycst.com
    Stephen Yang
    STEPTOE & JOHNSON LLP                    Attorneys for Autel Robotics USA LLC and
    1114 Avenue of the Americas              Autel Aerial Technology Co., Ltd. (n/k/a
    New York, NY 10036                       Autel Robotics Co., Ltd.)
    (212) 506-3907
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 109 of 328 PageID #: 25493




           Autel prepared its defenses based on the discovery record. Now, almost two years after fact

   discovery closed, DJI wants Ms. Ma to testify at trial even though she has been a DJI employee

   for seven years and she was only identified as having relevant knowledge three months ago.

           DJI’s argument that Ms. Ma merely replaces former employee Michael Perry does not

   justify its late disclosure. Mr. Perry was deposed in 2017 as a corporate representative. Mr. Perry

   left DJI shortly after his deposition and a year before fact discovery closed in 2019. D.I. 390. Yet,

   DJI waited three years to inform Autel of this change in circumstance. DJI also asserts Mr. Perry

   was not designated “on precisely the same topics as Ms. Ma,” but its own corporate disclosure

   contradicts that assertion. The description for Ms. Ma states that she has knowledge “especially

   with respect to the United States.” Mr. Perry’s does not. See Autel’s MIL 1, Ex. B at 6.

           DJI’s argument that Autel did not suffer any prejudice by its inability to depose Ms. Ma

   because “DJI never disclosed Ms. Ma as an ESI custodian” also does not justify the late disclosure

   and is a classic red herring. Had DJI disclosed Ms. Ma, Autel could have deposed her irrespective

   of ESI status. According to a case DJI cites, all these facts establish a “flagrant disregard of a Court

   order” which warrants exclusion. Opp. at 1 (citing Myers v. Pennypack, 559 F.2d 894, 905 (3d Cir.

   1997)); see also Liqwd, Inc. v. L’Oreal USA, Inc., C.A. No. 17-14-JFB-SRF, 2019 WL 7945247,

   at *1-2 (D. Del. June 25, 2019). DJI cites no other law to support a different outcome. Cooke v.

   Phelps, No. 17-CV-00781-CFC, 2019 WL 6307769, at *3 (D. Del. Nov. 25, 2019) (“[A]rguments

   raised in passing … but not squarely argued, are considered waived.”). Tellingly, DJI’s opposition

   does not address or distinguish any legal authority cited in Autel’s motion.

           Regarding Mr. Dissman, DJI does not argue for his inclusion but focuses only on the

   relevance of German proceedings to this case. Opp. at 3. Accordingly, Autel respectfully requests

   that the Court grant its motion to exclude both Ms. Ma and Mr. Dissman from testifying at trial.



                                                      1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 110 of 328 PageID #: 25494




    Dated: July 31, 2021                          YOUNG CONAWAY STARGATT
                                                  & TAYLOR, LLP

    OF COUNSEL:                                   /s/ Anne Shea Gaza
    Timothy C. Bickham                            Anne Shea Gaza (No. 4093)
    Hui Shen, Ph.D.                               Robert M. Vrana (No. 5666)
    Craig A. Hoovler                              Samantha G. Wilson (No. 5816)
    STEPTOE & JOHNSON LLP                         Beth A. Swadley (No. 6331)
    1330 Connecticut Avenue, NW                   Rodney Square
    Washington, DC 20036                          1000 North King Street
    (202) 429-3000                                Wilmington, DE 19801
    tbickham@steptoe.com                          (302) 571-6600
    hshen@steptoe.com                             agaza@ycst.com
    choovler@steptoe.com                          rvrana@ycst.com
                                                  swilson@ycst.com
    Stephen Yang                                  bswadley@ycst.com
    STEPTOE & JOHNSON LLP
    1114 Avenue of the Americas                   Attorneys for Autel Robotics USA
    New York, NY 10036                            LLC and Autel Aerial Technology
    (212) 506-3907                                Co., Ltd. (n/k/a Autel Robotics Co.,
    syang@steptoe.com                             Ltd.)

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com


    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com




                                             2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 111 of 328 PageID #: 25495




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    SZ DJI TECHNOLOGY CO., LTD.               )
    AND DJI EUROPE B.V.,                      )
                                              )
                   Plaintiffs,                )
                                              )
      v.                                      )   C.A. No. 16-706-LPS
                                              )   (CONSOLIDATED)
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )   CONTAINS
                   Defendants.                )   CONFIDENTIAL INFORMATION

                                              )
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Counterclaim Plaintiffs,   )
                                              )
      v.                                      )
                                              )
    SZ DJI TECHNOLOGY CO., LTD.,              )
    DJI EUROPE B.V., AND DJI                  )
    TECHNOLOGY INC.,                          )
                                              )
                   Counterclaim Defendants.   )

        DEFENDANTS’ MOTION IN LIMINE NO. 2 TO EXCLUDE UNSUPPORTED
      DJI EXPERT OPINIONS AND EVIDENCE NOT RELIED ON BY THE EXPERTS

    Dated: July 21, 2021                          YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

    OF COUNSEL:                                   Anne Shea Gaza (No. 4093)
    Timothy C. Bickham                            Robert M. Vrana (No. 5666)
    Hui Shen, Ph.D.                               Samantha G. Wilson (No. 5816)
    Craig A. Hoovler                              Beth A. Swadley (No. 6331)
    STEPTOE & JOHNSON LLP                         Rodney Square
    1330 Connecticut Avenue, NW                   1000 North King Street
    Washington, DC 20036                          Wilmington, DE 19801
    (202) 429-3000                                (302) 571-6600
                                                  agaza@ycst.com
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 112 of 328 PageID #: 25496




    tbickham@steptoe.com                     rvrana@ycst.com
    hshen@steptoe.com                        swilson@ycst.com
    choovler@steptoe.com                     bswadley@ycst.com

    Stephen Yang                             Attorneys for Autel Robotics USA LLC and
    STEPTOE & JOHNSON LLP                    Autel Aerial Technology Co., Ltd. (n/k/a
    1114 Avenue of the Americas              Autel Robotics Co., Ltd.)
    New York, NY 10036
    (212) 506-3907
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 113 of 328 PageID #: 25497




          Autel moves to preclude DJI from offering unsupported expert testimony from Drs. Janet

   and Braasche regarding two secondary considerations – copying and praise of others. At the same

   time, any factual evidence on alleged copying or praise that is not properly tied to the expert

   opinions (and none is) should also be excluded.

   I.     Dr. Janet’s and Dr. Braasch’s Unsupported Expert Opinions on Copying and Praise
          of Others Should Be Excluded.

           Expert testimony is admissible only if “the testimony is based on sufficient facts or data,”

   and “the expert has reliably applied the principles and methods to the facts of the case.” Fed. R.

   Evid. 702(b)-(d) (emphasis added); see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

   597 (1993); In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 749 (3d Cir. 1994). The validity reports

   of Drs. Janet and Braasche fail to provide facts relied upon in reaching their opinions, and do not

   tie their opinions to any such facts or analysis. In fact, Drs. Janet and Braasch each provides only

   one paragraph for each consideration (coping and praise) in their respective validity reports, which

   amount to nothing more than conclusory statements. Ex. A at ¶156 and ¶161; Ex. C at ¶54. Dr.

   Janet also mentions copying briefly in just one paragraph addressing only the ’049 patent. Ex. E

   at ¶157. Furthermore, DJI should not be allowed to bolster their glaring deficiencies at trial

   because Autel has not been provided an opportunity to analyze or rebut any new or supplemental

   opinions based on evidence not previously identified or relied on by DJI’s experts.

          Copying. In his validity report, Dr. Janet fails to identify any materials considered in

   reaching his unsupported conclusions about alleged copying, instead making a vague reference to

   his Opening Report on Infringement. Ex. A at ¶156. Dr. Janet’s supplemental infringement

   opinion for the ’049 patent is based solely on the allegation that products made by others look like

   DJI’s products and therefore must have been copied. Ex. E at ¶157. Similarly, Dr. Braasch

   mentions copying in passing, citing back to DJI’s infringement contentions. See Ex. C at ¶¶52-



                                                     1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 114 of 328 PageID #: 25498




   54. Neither Dr. Braasch’s infringement report nor the cited infringement contentions discuss

   copying.1 And more fundamentally, infringement and copying are different inquiries, such that

   similarities between a patent and an accused product do not, on their own, establish copying.

   Liqwd, Inc. v. L'Oreal USA, Inc., 941 F.3d 1133, 1136-37 (Fed. Cir. 2019). “Copying requires

   duplication of features of the patentee’s work based on access to that work, lest all infringement

   be mistakenly treated as copying.” Institut Pasteur & Universite Pierre Et Marie Curie v.

   Focarino, 738 F.3d 1337, 1347–48 (Fed. Cir. 2013) (emphasis added). Drs. Janet’s and Braasch’s

   opinions are legally insufficient, and are based on allegations (even if true) that cannot establish

   copying. Id. DJI should not be allowed to present unreliable and unsupported opinions at trial,

   especially as such unfounded and legally insufficient suggestions of copying can be highly

   prejudicial before a jury.2 FRE 403; Sonos, Inc. v. D&M Holdings Inc., C.A. No. 14-1330-WCB,

   2017 WL 5633204, at *3 (D. Del. Nov. 21, 2017) (internal citations omitted).

          Praise by others. Here, Dr. Janet provides no analysis of any of the “evidence” he claims

   to have “seen.” Ex. A at ¶161. In the lone paragraph in his validity report directed to praise by

   others, Dr. Janet provides only a string cite, but a string cite cannot constitute proper expert

   opinion. Fed. R. Evid. 702(b)-(d); Daubert, 509 U.S. at 597. Similarly, Dr. Braasch vaguely

   alludes to praise in the same sentence directed to copying, and merely cites the same infringement

   contentions, which not only is insufficient and improper as explained above, but crucially, also



   1
     Dr. Braasch cited to DJI’s “December 1, 2017 Infringement Contentions.” But DJI served final
   contentions on November 17, 2017 and Opening Expert Report on Infringement on December 22
   (Ex. D). DJI’s Final Infringement Contentions do not address copying. DJI’s Opening Expert
   Report on Infringement only addresses similarities between DJI’s and Autel’s products based on
   nothing more than Dr. Braasch’s “visual comparison” / “visual inspection.” Ex. D ¶¶62-67.
   2
     DJI’s Interrogatory Responses do not help it, as they do not identify a single piece of evidence
   on which DJI intends to rely to establish copying. Ex. B at DJI’s Supp. and 2nd Supp. Resp. to
   Rog. No. 7. DJI’s Second Supplemental Response cites back to its expert reports, which as
   explained do not provide adequate support.


                                                    2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 115 of 328 PageID #: 25499




   have nothing to do with praise by others. Ex. C at ¶¶52-54. Indeed, Dr. Braasch’s expert opinion

   in his validity report on praise by others is nothing more than a mention of the phrase “praise by

   others,” and as expert reports are not mere placeholders for trial testimony, Dr. Braasch cannot

   now supplement and expand his conclusory opinion for the first time at trial. See Brooke Grp. Ltd.

   v. Brown & Williamson Tobacco Corp., 509 U.S. 209 (1993) (“Expert testimony is useful as a

   guide to interpreting market facts, but it is not a substitute for them”).

   II.    Factual Evidence Related to Unsupported Expert Opinions Should Be Excluded

          Excluding Drs. Janet and Braasch’s unsupported opinions renders any alleged factual

   evidence of copying or praise irrelevant under at least FRE 401 and 402, and prejudicial under

   FRE 403. Finally, to the extent DJI is permitted to present the barebones opinions related to

   other secondary considerations, DJI should be limited to presenting the factual evidence actually

   relied on by its experts, which for some of the secondary consideration is none. This includes,

   for example, any alleged evidence of copying that is not legally probative of copying but instead

   highly prejudicial. For example, DJI has signaled its intent to introduce testimony suggesting

   Autel has copied and/or is copying DJI’s products. See Ex. F (Wang) at 159:13-19:




   See generally Ex. F (designations). Such allegations were not relied on by DJI’s experts, have

   no legal significance or relevance to the claims at issue, and could be unduly prejudicial if

   presented to the jury. Such factual evidence should also be excluded.



                                                      3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 116 of 328 PageID #: 25500




    Dated: July 21, 2021                         YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP

    OF COUNSEL:                                  /s/ Anne Shea Gaza
    Timothy C. Bickham                           Anne Shea Gaza (No. 4093)
    Hui Shen, Ph.D.                              Robert M. Vrana (No. 5666)
    Craig A. Hoovler                             Samantha G. Wilson (No. 5816)
    STEPTOE & JOHNSON LLP                        Beth A. Swadley (No. 6331)
    1330 Connecticut Avenue, NW                  Rodney Square
    Washington, DC 20036                         1000 North King Street
    (202) 429-3000                               Wilmington, DE 19801
    tbickham@steptoe.com                         (302) 571-6600
    hshen@steptoe.com                            agaza@ycst.com
    choovler@steptoe.com                         rvrana@ycst.com
                                                 swilson@ycst.com
    Stephen Yang                                 bswadley@ycst.com
    STEPTOE & JOHNSON LLP
    1114 Avenue of the Americas                  Attorneys for Autel Robotics USA LLC and
    New York, NY 10036                           Autel Aerial Technology Co., Ltd. (n/k/a
    (212) 506-3907                               Autel Robotics Co., Ltd.)
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com




                                             4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 117 of 328 PageID #: 25501




              LIST OF EXHIBITS TO AUTEL’S MOTION IN LIMINE NO. 2

    Exhibit    Description

    A          Excerpts of Rebuttal Report of Dr. Janet in Response to Expert Report of Dr.
               Barrett Regarding Invalidity dated January 19, 2018 (Filed Under Seal)

    B          DJI’s Supplemental Responses to Defendants’ Interrogatories dated November
               17, 2017 and November 27, 2019 (Filed Under Seal)

    C          Excerpts of Rebuttal Expert Report of Dr. Braasch in Response to Dr. Barrett’s
               Expert Report Regarding Invalidity dated January 19, 2018 (Filed Under Seal)

    D          Excerpts of Expert Report of Dr. Braasch dated December 22, 2017

    E          Excerpts of Supplemental Rebuttal Report of Dr. Janet in Response to the
               Second Supp. Expert Report of Barrett re Invalidity dated January 23, 2020

    F          Selected DJI’s Deposition Designations
                         EXHIBIT A
                     FILED UNDER SEAL




Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 118 of 328 PageID #: 25502
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 119 of 328 PageID #: 25503

   CONTAINS DJI HIGHLY CONFIDENTIAL INFORMATION


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

   SZ DJI Technology Co., Ltd. and          )
   DJI Europe B.V.,                         )
                                            )
          Plaintiffs,                       )   C.A. No. 16-706-LPS-CJB
                                            )
          v.                                )   JURY TRIAL DEMANDED
                                            )
   Autel Robotics USA LLC,                  )
   Autel Aerial Technology Co., Ltd., and   )
                                            )
                                            )
   Defendants.                              )
                                            )


                   REBUTTAL REPORT OF DR. J. A. JANÉT
                            IN RESPONSE TO
     EXPERT REPORT OF PROFESSOR RON BARRETT REGARDING INVALIDITY
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 120 of 328 PageID #: 25504
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 121 of 328 PageID #: 25505
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 122 of 328 PageID #: 25506
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 123 of 328 PageID #: 25507
                         EXHIBIT B
                     FILED UNDER SEAL




Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 124 of 328 PageID #: 25508
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 125 of 328 PageID #: 25509




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


   SZ DJI TECHNOLOGY CO., LTD.
   and DJI EUROPE B.V.,

                      Plaintiffs,

            v.                                             C.A. No. 16-706-LPS
   AUTEL ROBOTICS USA LLC and
   AUTEL AERIAL TECHNOLOGY CO., LTD.

                      Defendants.



              PLAINTIFFS’ SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
              DEFENDANTS’ FIRST AND SECOND SET OF INTERROGATORIES

            Plaintiffs SZ DJI Technology Co., Ltd. and DJI Europe B.V. (collectively, “DJI”), by their

   undersigned counsel, and pursuant to Federal Rule of Civil Procedure 33, hereby submits the

   following supplemental response to Defendants Autel Robotics USA LLC and Autel Aerial

   Technology Co. Ltd.’s (“Autel”) First and Second Set of Interrogatories to DJI.



                                      GENERAL OBJECTIONS

            DJI hereby incorporates by reference its general objections to Autel’s First Set of

   Interrogatories to DJI.




   RLF1 18491178v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 126 of 328 PageID #: 25510
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 127 of 328 PageID #: 25511
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 128 of 328 PageID #: 25512
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 129 of 328 PageID #: 25513
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 130 of 328 PageID #: 25514
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 131 of 328 PageID #: 25515
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 132 of 328 PageID #: 25516
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 133 of 328 PageID #: 25517
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 134 of 328 PageID #: 25518
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 135 of 328 PageID #: 25519
C a s e              1 : 1 6 - c v - 0 0 7 0 6 - L P S                              D o c u m e n
                        HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                                           /s/ Christine D. Haynes
  Of Counsel:                              Kelly E. Farnan (#4395)
                                           Christine D. Haynes (#4697)
  David M. Farnum, Esq.                    RICHARDS, LAYTON & FINGER, P.A.
  Sherry X. Wu, Esq.                       920 N. King Street
  ANOVA LAW GROUP, PLLC                    Wilmington, Delaware 19801
  21351 Gentry Drive Ste 150               (302) 651-7700
  Sterling, VA 20166                       Farnan@rlf.com
  david.farnum@anovalaw.com                Haynes@rlf.com
  sherry.wu@anovalaw.com
                                           Attorneys for SZ DJI Technology Co., Ltd. and DJI
                                           Europe B.V




                                               12
  RLF1 18491178v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 137 of 328 PageID #: 25521
                          HIGHLY
                          H      CON
                                   NFIDENTIAL – SUBJECT T
                                                        TO PROTECTIIVE ORDER


                                               VER
                                                 RIFICATION
                                                          N

            I hereby declare that I am
                                     m authorized
                                                d by Plaintifffs SZ DJI T
                                                                        Technology C
                                                                                   Co., Ltd. andd DJI

   Europe B.V.
          B (collectiively, “DJI”) to sign the foregoing P
                                                         PLAINTIFFS
                                                                  S’ FIRST SU
                                                                            UPPLEMEN
                                                                                   NTAL

        NSES AND OBJECTIO
   RESPON               ONS TO DE
                                EFENDANT
                                       TS’ FIRST AND SEC
                                                       COND SETS
                                                               S OF

   INTERR
        ROGATORIE
                ES and that the
                            t facts statted on DJI’ss behalf thereein are true aand correct tto the

   best of my
           m knowledg
                    ge, information and belieef.



            I declare undeer the penaltty of perjury
                                                   y that the foreegoing is truue and correcct.

            Executed
            E        thiss __ day of November,
                                     N         2017
                                               2




                                                        13
   RLF1 184911
             178v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 138 of 328 PageID #: 25522
                       HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                                   CERTIFICATE OF SERVICE

            I hereby certify that on November 17, 2017, true and correct copies of the foregoing

   document were served, via e-mail, on the following:


   Anne Shea Gaza                                  John Caracappa
   Robert M. Vrana                                 Timothy C. Bickham
   Samantha G. Wilson                              Scott M. Richey
   Young Conaway Stargatt & Taylor, LLP            Beau Goodrick
   1000 North King Street                          Michael E. Flynn-O'Brien
   Wilmington, DE 19801                            Steptoe & Johnson LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington DC 20036


                                                    /s/ Christine D. Haynes
                                                    Christine D. Haynes (#4697)
                                                    haynes@rlf.com




   RLF1 18491178v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 139 of 328 PageID #: 25523

                      HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


   SZ DJI TECHNOLOGY CO., LTD.
   and DJI EUROPE B.V.,

                       Plaintiffs,

            v.                                             C.A. No. 16-706-LPS
   AUTEL ROBOTICS USA LLC and
   AUTEL AERIAL TECHNOLOGY CO., LTD.

                       Defendants.



       PLAINTIFFS’ SECOND SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
           DEFENDANTS’ FIRST AND SECOND SET OF INTERROGATORIES

            Plaintiffs SZ DJI Technology Co., Ltd. and DJI Europe B.V. (collectively, “DJI”), by their

   undersigned counsel, and pursuant to Federal Rule of Civil Procedure 33, hereby submits the

   following second supplemental response to Defendants Autel Robotics USA LLC and Autel

   Aerial Technology Co. Ltd.’s (“Autel”) First and Second Set of Interrogatories to DJI.



                                      GENERAL OBJECTIONS

            DJI hereby incorporates by reference its general objections to Autel’s First Set of

   Interrogatories to DJI.




   RLF1 18523295v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 140 of 328 PageID #: 25524
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 141 of 328 PageID #: 25525
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 142 of 328 PageID #: 25526
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 143 of 328 PageID #: 25527
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 144 of 328 PageID #: 25528
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 145 of 328 PageID #: 25529
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 146 of 328 PageID #: 25530
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 147 of 328 PageID #: 25531
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 148 of 328 PageID #: 25532
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 149 of 328 PageID #: 25533
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 150 of 328 PageID #: 25534
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 151 of 328 PageID #: 25535
C a s e              1 : 1 6 - c v - 0 0 7 0 6 - L P S                         D o c u m e n

                     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


  26(e).




                                             /s/ Christine D. Haynes
  Of Counsel                                 Kelly E. Farnan (#4395)
                                             Christine D. Haynes (#4697)
  David M. Farnum, Esq.                      RICHARDS, LAYTON & FINGER, P.A.
  Sherry X. Wu, Esq.                         920 N. King Street
  ANOVA LAW GROUP, PLLC                      Wilmington, Delaware 19801
  21351 Gentry Drive Ste 150                 (302) 651-7700
  Sterling, VA 20166                         Farnan@rlf.com
  david.farnum@anovalaw.com                  Haynes@rlf.com
  sherry.wu@anovalaw.com
                                             Attorneys for Plaintiffs
                                             SZ DJI Technology Co., Ltd. and
                                             DJI Europe B.V.

  Dated: November 27, 2017




                                            14
  RLF1 18523295v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 153 of 328 PageID #: 25537

                      HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                                             VERIFICATION

            I hereby declare that I am authorized by Plaintiffs SZ DJI Technology Co., Ltd. and DJI

   Europe B.V. (collectively, “DJI”) to sign               the foregoing PLAINTIFFS’ SECOND

   SUPPLEMENTAL RESPONSES AND OBJECTIONS TO DEFENDANTS’ FIRST AND

   SECOND SETS OF INTERROGATORIES and that the facts stated on DJI’s behalf therein are

   true and correct to the best of my knowledge, information and belief.



            I declare under the penalty of perjury that the foregoing is true and correct.

            Executed this 27th day of November, 2017




                                                     15
   RLF1 18523295v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 154 of 328 PageID #: 25538

                      HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                                    CERTIFICATE OF SERVICE

            I hereby certify that on November 27, 2017, true and correct copies of the foregoing

   document were served, via e-mail, on the following:

   Anne Shea Gaza                                     John Caracappa
   Robert M. Vrana                                    Timothy C. Bickham
   Samantha G. Wilson                                 Scott M. Richey
   Young Conaway Stargatt & Taylor, LLP               Beau Goodrick
   1000 North King Street                             Michael E. Flynn-O'Brien
   Wilmington, DE 19801                               Steptoe & Johnson LLP
                                                      1330 Connecticut Avenue, NW
                                                      Washington DC 20036


                                                                /s/ Christine D. Haynes
                                                                Christine D. Haynes (#4697)
                                                                haynes@rlf.com




   RLF1 18523295v.1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 155 of 328 PageID #: 25539




                   EXHIBIT C
                FILED UNDER SEAL
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 156 of 328 PageID #: 25540
                 CONTAINS DJI HIGHLY CONFIDENTIAL INFORMATION



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


   SZ DJI TECHNOLOGY CO., LTD.
   and DJI EUROPE B.V.,

         Plaintiffs,

                       v.                       C.A. No. 16-706-LPS-CJB
   AUTEL ROBOTICS USA LLC, and AUTEL
   AERIAL TECHNOLOGY CO., LTD.,                 HIGHLY CONFIDENTIAL

         Defendants.


             REBUTTAL EXPERT REPORT OF MICHAEL S. BRAASCH
                            IN RESPONSE TO
     EXPERT REPORT OF PROFESSOR RON BARRETT REGARDING INVALIDITY
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 157 of 328 PageID #: 25541
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 158 of 328 PageID #: 25542
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 159 of 328 PageID #: 25543




   I declare under penalty of perjury that the foregoing is true and correct.

   Executed at Athens, Ohio, on the 19th day of January 2018.



          _____________________________
          Michael S. Braasch




                                                    22
                                EXHIBIT D


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 160 of 328 PageID #: 25544
Case 1:16-cv-00706-LPS          Document 624-8         Filed 08/20/21   Page 161




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


  SZ DJI TECHNOLOGY CO., LTD.
  and DJI EUROPE B.V.,

       Plaintiffs,

                     v.                     C.A. No. 16-706-LPS-CJB
  AUTEL ROBOTICS USA LLC, and AUTEL
  AERIAL TECHNOLOGY CO., LTD.,

       Defendants.


                     EXPERT REPORT OF MICHAEL S. BRAASCH
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 162 of 328 PageID #: 25546
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 163 of 328 PageID #: 25547
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 164 of 328 PageID #: 25548




   I declare under penalty of perjury that the foregoing is true and correct.

                                    22nd day of December 2017.
   Executed at Athens, Ohio, on the ______

          _____________________________
          Michael S. Braasch




                                                    46
                                 EXHIBIT E


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 165 of 328 PageID #: 25549
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 166 of 328 PageID #: 25550




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


    SZ DJI TECHNOLOGY CO., LTD. and DJI
    EUROPE B.V.,

                Plaintiffs,                        C.A. No. 16-706-LPS-CJB

                v.                                      (Consolidated)

    AUTEL ROBOTICS USA LLC, and AUTEL
    AERIAL TECHNOLOGY CO., LTD.

                Defendants.


    AUTEL ROBOTICS USA LLC, and AUTEL
    AERIAL TECHNOLOGY CO., LTD.

                Counterclaim Plaintiffs,

                v.

    SZ DJI TECHNOLOGY CO., LTD., DJI
    EUROPE B.V., and DJI TECHNOLOGY,
    INC.,

                Counterclaim Defendants.




            SUPPLEMENTAL REBUTTAL REPORT OF DR. J. A. JANÉT
                         IN RESPONSE TO THE
     SECOND SUPPLEMENTAL EXPERT REPORT OF PROFESSOR RON BARRETT
                       REGARDING INVALIDITY
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 167 of 328 PageID #: 25551




   used to reduce electromagnetic interference, not just spacing of components. Prof. Barrett has

   offered no reason why a POSITA reading the Oakley ’945 Publication and Miles would decide

   to use spacing rather than shielding to address any electromagnetic interference encountered with

   a UAV made according to the Oakley ’945 Publication. Further, Oakley ’945 does not disclose

   locating a magnetometer on a landing stand at all, much less one that is configured to bear

   weight of the UAV when the UAV is not airborne. Miles provides no obvious or compelling

   reason for a POSITA to place a magnetometer on the landing gear of the Oakley ’945

   Publication.

   156.   In my view, Prof. Barrett’s argument is a “hodge-podge” of references that do not, alone

   or in combination, form a coherent basis for invalidating the ’049 patent.

   157.   The non-obviousness of the ’049 patent is further confirmed by its acceptance and

   copying in the industry after DJI filed its Chinese priority patent applications and released the

   DJI Phantom UAV. Before DJI’s invention of a UAV with a magnetometer on an extension

   member that is a landing stand configured to bear the weight of a UAV when the UAV is not

   airborne, there are zero (0) prior art references or products with this feature. After DJI’s

   invention, the following products emerged with a magnetometer on an extension member that is

   a landing stand configured to bear the weight of a UAV when the UAV is not airborne or a

   magnetometer that is at least 3cm and/or no more than 0.5 m from the one or more electrical

   components including a flight control module:

                 3D Robotics ― Solo (see https://www.youtube.com/watch?v=qczQUKSmLV0
                  (4’16”-5’10”) and https://www.youtube.com/watch?v=5jzKOa2lz-g (1’35”-
                  1’58”)); Solo released in 2015 (see https://en.wikipedia.org/wiki/3D_Robotics)

                 Xiaomi ― Mi Drone (see http://www.xiaomi4k.com/xiaomi-mi-drone-4k-user-
                  manual/ (“Note: the compass is located on the landing gear.”); Mi Drone released
                  in 2016 (see




                                                    60
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 168 of 328 PageID #: 25552




                   https://www.theverge.com/circuitbreaker/2016/5/25/11767134/xiaomi-mi-drone-
                   release-date-price-specs-features)

                  GoPro ― Karma (see https://www.youtube.com/watch?v=oxCXe6itq1Q (0’29”-
                   0’30” showing a connector that is believed to connect with the compass); Karma
                   released in 2016 (see https://en.wikipedia.org/wiki/GoPro)

                  Yuneec ― Typhoon Q500 (see
                   https://www.youtube.com/watch?v=PxlLwVgjVnk (0’01”-0’22” showing
                   location of compass on landing gear); Typhoon Q500 released in 2014 (see
                   http://us.yuneec.com/about-us)

                  Autel X-Star and Evo (accused products)

                  DJI Phantom and Mavic Series

          B.       The Utility Patents-in-Suit Are Not Invalid in View of the Prior Art

   158.   As mentioned above, it is my opinion that none of the prior art relied upon by Prof.

   Barrett renders any of claims 16-18, 21-24, 26-28, and 30 of the ’049 patent invalid. Prof.

   Barrett asserts that the prior art references and combinations discussed in his report and attached

   Exhibits also render the remaining asserted claims invalid as anticipated and/or obvious. (Para.

   103). I disagree for at least the reasons I provide in this report. To the extent Prof. Barrett is

   allowed to elaborate on the reasons why he believes the opinions set forth in his Supplemental

   Opening Report are applicable to other claims, I reserve the right to provide further responses to

   Prof. Barrett’s opinions.

   VI.    CONCLUSION

   159.   For the reasons set forth in this report and attached appendices, it is my opinion that

   claims 16-18, 21-24, 26-28, and 30 of the ’049 patent are valid. In addition, for the reasons set

   forth in this and my prior reports, including my Rebuttal Report, I continue to be of the opinion

   that the rest of the asserted claims of the ’049 patent and the asserted claims of the ’617 and ’530

   patents are valid.




                                                     61
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 169 of 328 PageID #: 25553
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 170 of 328 PageID #: 25554




                   EXHIBIT F
                FILED UNDER SEAL
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 171 of 328 PageID #: 25555


                                                                         Page 1
              UNITED STATES INTERNATIONAL TRADE COMMISSION

                                  WASHINGTON, DC

        -----------------------------------x
        In the matter of                   :
                                           : Investigation No.:
                                           : 337-TA-1133
        CERTAIN UNMANNED AERIAL VEHICLES   :
        AND COMPONENTS THEREOF             :
        -----------------------------------x

                              HIGHLY CONFIDENTIAL

                 Videotaped deposition of ZHUANPENG CHENG

                                     VOLUME 1

                            Saturday, May 18, 2019

                                        AT:

                                    9:00 a.m.



                     Taken at:

                     Epiq HK
                     Room 1102-04
                     11/F Central Plaza
                     18 Harbour Road
                     Wan Chai, Hong Kong




        Court Reporter:
        KATHERINE SCHILLING, RPR
        CA CSR No. 14163
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 172 of 328 PageID #: 25556


                                                                         Page 2
   1                        A P P E A R A N C E S

   2          Appearing for the Respondents, DJI:
                   KELLY C. LU, ESQUIRE
   3               SMITH R. BRITTINGHAM IV, ESQUIRE
                   FINNEGAN, HENDERSON, FARABOW, GARRETT &
   4               DUNNER LLP - WASHINGTON, DC
                   901 New York Avenue, NW
   5               Washington, DC 20001
                   (202) 408-4213
   6               kelly.lu@finnegan.com
                   smith.brittingham@finnegan.com
   7

   8          Appearing for the Complainant, Autel Robotics:
                   TIMOTHY BICKHAM, ESQUIRE
   9               HUI SHEN, ESQUIRE
                   STEPTOE & JOHNSON
 10                1330 Connecticut Avenue, NW
                   Washington, DC 20036
 11                (202) 429-5517
                   tbickham@steptoe.com
 12                hshen@steptoe.com

 13

 14           ALSO PRESENT:

 15                  PAUL HISCHIER, Videographer

 16                  AMANDA LIN, Interpreter

 17                  JUNHUI LIANG, Autel Robotics

 18                  CHERRY WU, Autel Robotics

 19

 20

 21

 22

 23

 24

 25
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 173 of 328 PageID #: 25557
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 174 of 328 PageID #: 25558
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 175 of 328 PageID #: 25559


                                                                         Page 1
                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE

                   - - - - - - - - - - - - - - - - - -
                   IN THE MATTER OF                    )
                   SZ DJI TECHNOLOGY CO., LTD.         )
                   AND DJI EUROPE B.V.,                )
                                                       )
                                       Plaintiff,      )
                                                       )CIVIL ACTION NO:
                   v.                                  )CA 16-706-LPS
                                                       )
                   AUTEL ROBOTICS USA LLC AND          )
                   AUTEL AERIAL TECHNOLOGY CO., LTD., )
                                        Defendant.     )
                   - - - - - - - - - - - - - - - - - -
                                    DEPOSITION OF JIANG JUNTIAN

                                                  VOLUME I

                                       Monday, November 6th, 2017

                                              AT:   9:18 a.m.

                                                Taken at:

                                              DTI Epiq
                                      1102-1104 Central Plaza
                                          18 Harbour Road
                                              Wanchai
                                             Hong Kong



                         HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER



                   Job No. WDC-150495

                   Pages: 1 - 107

                   Court Reporter:

                   Brandy Stull, California CSR No. 13383
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 176 of 328 PageID #: 25560


                                                                         Page 2
              1                        A P P E A R A N C E S

              2   Appearing for the Plaintiffs SZ DJI TECHNOLOGY CO., LTD.
                  and DJI EUROPE, B.V.:
              3
                             DAVID FARNUM, ESQ.
              4              -and-
                             SHERRY WU, ESQ.
              5              ANOVA LAW GROUP
                             21495 Ridgetop Circle, Suite 300
              6              Sterling, Virginia
                             Telephone: 703.622.0573
              7              Email: dmfarnum@atffirm.com

              8
                  Appearing for the Defendants AUTEL ROBOTICS USA LLC and
              9   AUTEL AERIAL TECHNOLOGY CO. LTD. and THE WITNESS:

             10              TIMOTHY C. BICKHAM, ESQ.
                             STEPTOE & JOHNSON LLP
             11              1330 Connecticut Avenue, NW
                             Washington DC 20036
             12              Telephone: 202.429.5517
                             Email: tbickham@steptoe.com
             13

             14   Also present from DJI:     Jason Tang

             15
                  VIDEOGRAPHER:
             16
                             Chris Pang
             17

             18

             19

             20

             21

             22

             23

             24

             25
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 177 of 328 PageID #: 25561
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 178 of 328 PageID #: 25562
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 179 of 328 PageID #: 25563
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 180 of 328 PageID #: 25564


                                                                         Page 1
                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                   - - - - - - - - - - - - - - - - - -
                   IN THE MATTER OF                    )
                   SZ DJI TECHNOLOGY CO., LTD.         )
                   AND DJI EUROPE B.V.,                )
                                                       )
                                      Plaintiff,       )
                                                       )CIVIL ACTION NO:
                   v.                                  )CA 16-706-LP
                                                       )
                   AUTEL ROBOTICS USA LLC AND          )
                   AUTEL AERIAL TECHNOLOGY CO., LTD., )
                                        Defendant.     )
                   - - - - - - - - - - - - - - - - - -
                                 DEPOSITION OF ZENG LIANG

                                              VOLUME I

                                 Wednesday, November 8th, 2017

                                          AT:   9:18 a.m.

                                             Taken at:

                                          DTI Epiq
                                  1102-1104 Central Plaza
                                      18 Harbour Road
                                          Wanchai
                                         Hong Kong



                     HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER




                   Job No. WDC-150497        Pages: 1 - 76

                   Court Reporter:

                   Brandy Stull, California CSR No. 13383
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 181 of 328 PageID #: 25565


                                                                         Page 2
              1                        A P P E A R A N C E S

              2   Appearing for the Plaintiffs SZ DJI TECHNOLOGY CO., LTD.
                  and DJI EUROPE, B.V.:
              3
                             DAVID FARNUM, ESQ.
              4              ANOVA LAW GROUP
                             21495 Ridgetop Circle, Suite 300
              5              Sterling, Virginia
                             Telephone: 703.622.0573
              6              Email: dmfarnum@atffirm.com

              7
                  Appearing for the Defendants AUTEL ROBOTICS USA LLC and
              8   AUTEL AERIAL TECHNOLOGY CO. LTD. and THE WITNESS:

              9              TIMOTHY C. BICKHAM, ESQ.
                             STEPTOE & JOHNSON LLP
             10              1330 Connecticut Avenue, NW
                             Washington DC 20036
             11              Telephone: 202.429.5517
                             Email: tbickham@steptoe.com
             12

             13   Also present:    Jason Tang

             14
                  VIDEOGRAPHER:
             15
                             Chris Pang
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 182 of 328 PageID #: 25566
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 183 of 328 PageID #: 25567
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 184 of 328 PageID #: 25568
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 185 of 328 PageID #: 25569
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 186 of 328 PageID #: 25570


                                                                         Page 1
                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE




        SZ DJI TECHNOLOGY CO., LTD.
        and DJI EUROPE B.V.,

                     Plaintiffs,

        vs.                                               No. 16-706-LPS

        AUTEL ROBOTICS USA, LLC,
        and AUTEL AERIAL TECHNOLOGY CO., LTD.,

                  Defendants.
        _____________________________________________________




                                                           DEPOSITION OF

                                                         STEPHEN MCIRVIN


                                                            TAKEN ON
                                         THURSDAY, DECEMBER 14, 2017
                                                           9:30 A.M.


                                          NAEGELI DEPOSITION & TRIAL
                                        601 UNION STREET, SUITE 1624
                                           SEATTLE, WASHINGTON 98101
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 187 of 328 PageID #: 25571


                                                                         Page 2
   1                                   APPEARANCES

   2

   3    On behalf of the PLAINTIFFS:

   4    David M. Farnum, Esquire

   5    ANOVA LAW GROUP, P.L.L.C.

   6    21351 Gentry Drive, Suite 150

   7    Sterling, Virginia 20166

   8    (202)349-1490

   9    (202)318-8788 (fax)

 10     david.farnum@anovalaw.com

 11

 12     On behalf of the DEFENDANTS:

 13     Timothy C. Bickham, Esquire

 14     STEPTOE & JOHNSON, L.L.P.

 15     1330 Connecticut Avenue Northwest

 16     Washington, D.C. 20036

 17     (202)429-5517

 18     (202)429-3902 (fax)

 19     tbickham@steptoe.com

 20

 21

 22

 23

 24

 25
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 188 of 328 PageID #: 25572
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 189 of 328 PageID #: 25573


                                                                         Page 1
                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE




        SZ DJI TECHNOLOGY CO., LTD.
        and DJI EUROPE B.V.,

                     Plaintiffs,

        vs.                                               No. 16-706-LPS

        AUTEL ROBOTICS USA, LLC,
        and AUTEL AERIAL TECHNOLOGY CO., LTD.,

                  Defendants.
        _____________________________________________________




                                                           DEPOSITION OF

                                                              JEFF POWELL


                                                            TAKEN ON
                                         THURSDAY, DECEMBER 14, 2017
                                                           1:09 P.M.


                                          NAEGELI DEPOSITION & TRIAL
                                        601 UNION STREET, SUITE 1624
                                           SEATTLE, WASHINGTON 98101
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 190 of 328 PageID #: 25574


                                                                         Page 2
   1                                   APPEARANCES

   2

   3    On behalf of the PLAINTIFFS:

   4    David M. Farnum, Esquire

   5    ANOVA LAW GROUP, P.L.L.C.

   6    21351 Gentry Drive, Suite 150

   7    Sterling, Virginia 20166

   8    (202)349-1490

   9    (202)318-8788 (fax)

 10     david.farnum@anovalaw.com

 11

 12     On behalf of the DEFENDANTS:

 13     Timothy C. Bickham, Esquire

 14     STEPTOE & JOHNSON, L.L.P.

 15     1330 Connecticut Avenue Northwest

 16     Washington, D.C. 20036

 17     (202)429-5517

 18     (202)429-3902 (fax)

 19     tbickham@steptoe.com

 20

 21

 22

 23

 24

 25
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 191 of 328 PageID #: 25575
            Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 192 of 328 PageID #: 25576


                                                                                                  Page 1
                                                        UNITED STATES DISTRICT COURT
                                                    WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
                         _______________________________________________________

                         SZ DJI TECHNOLOGY CO., LTD and )
                         DJI EUROPE B.V.,               )
                                                        )
                                      Plaintiffs,       )
                                                        )                     No. 2:17-cv-00776-RAJ
                             vs.                        )
                                                        )
                         AUTEL ROBOTICS USA LLC; AUTEL )
                         (USA), INC.; AUTEL AERIAL      )
                         TECHNOLOGY CO., LTD.; and      )
                         AUTEL INTELLIGENT TECHNOLOGY   )
                         CO., LTD.,                     )
                                                        )
                                      Defendants.       )


                         _______________________________________________________


                                         Videotaped Deposition Upon Oral Examination

                                                                      of

                                                  YUN ZHANG
                         _______________________________________________________


                               **** THIS TRANSCRIPT MARKED HIGHLY CONFIDENTIAL ****

                                                                  9:33 a.m.

                                                                October 3, 2017

                                                      1001 Fourth Avenue, Suite 3900

                                                             Seattle, Washington



                             Karmen Knudson, RPR, CRR



Electronically signed by Karmen Knudson (201-369-034-4561)                               d2dad667-66b2-4d8e-b7d9-fed6a06ab9c7
            Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 193 of 328 PageID #: 25577


                                                                                       Page 2
                 1                                    APPEARANCES
                 2
                         FOR THE PLAINTIFFS:
                 3
                                             DAVID M. FARNUM
                 4                           Attorney at Law
                                             ANOVA LAW GROUP, PLLC
                 5                           21495 Ridgetop Circle
                                             Suite 300
                 6                           Sterling, VA 20166
                                             david.farnum@anovalaw.com
                 7
                 8       FOR THE DEFENDANTS:
                 9                           TIMOTHY C. BICKHAM
                                             Attorney at Law
               10                            STEPTOE & JOHNSON, LLP
                                             1330 Connecticut Avenue, NW
               11                            Washington, DC 20036
                                             tbickham@steptoe.com
               12
               13        COURT REPORTER:
               14                            KARMEN KNUDSON, RPR, CCR, CRR
                                             MOBURG, SEATON & WATKINS
               15                            2033 Sixth Avenue
                                             Suite 826
               16                            Seattle, Washington 98121
                                             info@moburgreporting.com
               17
               18        VIDEOGRAPHER:
               19                            CHARLES SEATON
                                             MOBURG, SEATON & WATKINS
               20                            2033 Sixth Avenue
                                             Suite 826
               21                            Seattle, Washington 98121
                                             info@moburgreporting.com
               22
               23
               24
               25



Electronically signed by Karmen Knudson (201-369-034-4561)                    d2dad667-66b2-4d8e-b7d9-fed6a06ab9c7
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 194 of 328 PageID #: 25578
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 195 of 328 PageID #: 25579
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 196 of 328 PageID #: 25580
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 197 of 328 PageID #: 25581
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 198 of 328 PageID #: 25582




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

    SZ DJI TECHNOLOGY CO., LTD. and DJI
    EUROPE B.V.,

                        Plaintiffs,

    v.

    AUTEL ROBOTICS USA LLC and AUTEL                C.A. No. 16-706-LPS
    AERIAL TECHNOLOGY CO., LTD.,                       (Consolidated)

          Defendants/Counterclaim Plaintiffs,

    v.

    DJI TECHNOLOGY INC., SZ DJI
    TECHNOLOGY CO., LTD., and DJI
    EUROPE B.V.,

                 Counterclaim Defendants.


           DJI’S OPPOSITION TO AUTEL’S MOTION IN LIMINE NO. 2
   TO EXCLUDE EXPERT OPINIONS AND EVIDENCE NOT RELIED ON BY EXPERTS
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 199 of 328 PageID #: 25583




   I.     INTRODUCTION

          DJI respectfully requests the Court deny Autel’s motion in limine No. 2, which seeks to

   preclude DJI from presenting any factual or expert testimony bearing on secondary

   considerations of non-obviousness at trial. As to the expert testimony of DJI’s expert witnesses,

   Dr. Jason Janet and Dr. Michael Braasch, Autel admits that its request is a disguised Daubert

   motion which is untimely, prejudicial, and unsupportable. Autel also separately moves to

   preclude DJI from presenting evidence relevant to secondary considerations of nonobviousness

   that is not cited in the expert reports of DJI’s witnesses. This portion of Autel’s motion should

   also be denied, as testimony relevant to secondary considerations of nonobviousness need not be

   presented in the form of expert testimony to be relevant—particularly so where the relevant

   evidence does not require extensive technical analysis in order to be understood by the jury.

   II.    ARGUMENT

          A.      Expert Testimony Relevant to Secondary Considerations of Nonobviousness

          Although the deadline for Daubert motions has long since passed, Autel admits that its

   purported “motion in limine” is in reality a Daubert motion seeking to exclude the testimony of

   DJI’s expert witnesses. See Mot. at 1-2 (seeking to exclude expert testimony pursuant to Fed. R.

   Evid. 702(b)-(d) and citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993)).

   Given that the deadline to file Daubert motions passed more than a year ago—indeed, Autel filed

   a separate Daubert motion regarding the testimony of DJI’s expert witness Michele M. Riley on

   February 18, 2020—this motion is irrefutably untimely despite Autel’s failure to acknowledge

   this fact. Autel has been in possession of the expert reports it now uses to challenge Drs. Janet

   and Braasch’s testimony for years and, to the extent they raised any genuine concerns, those

   should have been raised at the time Autel challenged Ms. Riley’s opinion. This failure is
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 200 of 328 PageID #: 25584




   dispositive. Allowing Autel to raise a Daubert challenge on the eve of trial would be highly

   prejudicial to DJI—particularly in light of Autel’s complete failure to justify its untimely motion.

          Autel’s motion is also unsupportable on the merits. The Federal Circuit “has repeatedly

   emphasized that the objective indicia constitute independent evidence of nonobviousness” and

   that they “may often be the most probative and cogent evidence of non-obviousness in the

   record.” Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1378-79 (Fed. Cir. 2012) (internal

   quotations omitted). Because of their central importance to the obviousness analysis as a check

   against hindsight bias, the Federal Circuit “requires considerations of these objective indicia.”

   Id. (“Obviousness requires a court to walk a tightrope blindfolded (to avoid hindsight)—an

   enterprise best pursued with the safety net of objective evidence.”)

          DJI’s experts’ analysis of the substantial similarities between the commercial

   embodiments and the accused products is highly probative of copying of DJI’s invention, a

   factor that weighs against a finding of obviousness. See, e.g., Sonos, Inc. v. D&M Holdings Inc.,

   CV 14-1330-WCB, 2017 WL 5633204, at *3 (D. Del. Nov. 21, 2017) (“Evidence of an alleged

   infringer’s copying or reverse engineering a competitor’s patented product is generally

   admissible . . . it is relevant to issues of inducement of infringement, willful infringement, or

   secondary considerations of obviousness.”). It is entirely appropriate for experts to focus on

   substantial similarities because direct evidence of copying is extremely rare. See Wyers v.

   Master Lock Co., 616 F.3d 1231, 1246 (Fed. Cir. 2010) (“[A]ccess to the patented product

   combined with substantial similarity to the patented product [is relevant evidence of copying].”).

          Autel’s motion ignores that DJI’s experts provide extensive analysis establishing the

   substantial similarity between its patented products and Autel’s infringing products, instead

   misdirecting focus to the portion of their reports where they provide their ultimate conclusions.




                                                     2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 201 of 328 PageID #: 25585




   Both experts are well-qualified to render an opinion—informed by their detailed analysis of DJI

   and Autel products—that the DJI products were copied.

          The same foundational analysis of how DJI’s products practice the asserted claims

   provides the basis for the experts’ opinions regarding industry praise for and commercial success

   of the patented inventions. Both experts link their previous analysis regarding the DJI products’

   use of the patented inventions to evidence showing praise for those products and their reception

   in the marketplace. Preventing DJI from presenting this evidence would deprive the jury from

   the benefit of highly probative and relevant evidence which the Federal Circuit has recognized

   provides an objective guidepost for evaluating whether a challenged invention is nonobvious.

          B.      Fact Testimony Relevant to Secondary Considerations of Nonobviousness

          Autel’s motion also seeks to limit the universe of evidence relevant to secondary

   considerations of nonobviousness which DJI may present at trial to only those documents which

   were cited in the expert reports of Drs. Janet and Braasch. Mot. at 3. Autel also seeks to exclude

   testimony which it contends is “not legally probative of copying but instead highly prejudicial”

   including evidence which “suggest[s] Autel has copied and/or is copying DJI’s products.” Id.

   But, as noted above, copying is undeniably relevant and must be considered whenever presented

   in the context of a nonobviousness inquiry. Moreover, copying need not be proven through

   direct evidence as Autel apparently contends, but rather may be shown through access to the

   patented invention and substantial similarity between the copied product and the product

   embodying the patented invention. Nor need it be presented in the form of expert testimony—

   particularly where the evidence does not require technical analysis in order for it to be presented

   in a form understandable to the jury. See, e.g., Transocean Offshore Deepwater Drilling Inc. v.

   Maersk Drilling USA, Inc., 699 F.3d 1340, 1351-52 (Fed. Cir. 2012) (holding that articles and

   fact witness testimony were substantial evidence supporting jury’s nonobviousness findings).



                                                    3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 202 of 328 PageID #: 25586




    Dated: July 27, 2021                       Respectfully submitted,

                                               /s/Amy M. Dudash
    Michael J. Lyons                           Amy M. Dudash (#5741)
    Ahren C. Hsu-Hoffman                       MORGAN, LEWIS & BOCKIUS LLP
    Thomas Y. Nolan                            1201 N. Market Street, Suite 2201
    MORGAN, LEWIS & BOCKIUS LLP                Wilmington, Delaware 19801
    1400 Page Mill Rd                          T. (302) 574-3000
    Palo Alto, California 94303                E. amy.dudash@morganlewis.com
    T. (650) 843-4000
    E. michael.lyons@morganlewis.com           Kelly E. Farnan (#4395)
    E. ahren.hsu-hoffman@morganlewis.com       Christine D. Haynes (#4697)
                                               RICHARDS, LAYTON & FINGER, P.A.
                                               920 N. King Street
    J. Kevin Fee                               Wilmington, Delaware 19801
    Hang Zheng                                 T. (302) 651-7700
    JiaZhen (Ivon) Guo                         E. Farnan@rlf.com
    MORGAN, LEWIS & BOCKIUS LLP                E. Haynes@rlf.com
    1111 Pennsylvania Ave., NW
    Washington, D.C. 20004-2541                Attorneys for Plaintiffs
    T. (202) 739-3000                          SZ DJI Technology Co. Ltd. and
    E. kevin.fee@morganlewis.com               DJI Europe B.V.
    E. hang.zheng@morganlewis.com




                                           4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 203 of 328 PageID #: 25587




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    SZ DJI TECHNOLOGY CO., LTD.               )
    AND DJI EUROPE B.V.,                      )
                                              )
                   Plaintiffs,                )
                                              )
      v.                                      ) C.A. No. 16-706-LPS
                                              ) (CONSOLIDATED)
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Defendants.                )

                                              )
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Counterclaim Plaintiffs,   )
                                              )
      v.                                      )
                                              )
    SZ DJI TECHNOLOGY CO., LTD.,              )
    DJI EUROPE B.V., AND DJI                  )
    TECHNOLOGY INC.,                          )
                                              )
                   Counterclaim Defendants.   )


        DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION IN LIMINE NO. 2
             TO EXCLUDE UNSUPPORTED DJI EXPERT OPINIONS AND
                  EVIDENCE NOT RELIED ON BY THE EXPERTS

    Dated: July 31, 2021                          YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

    OF COUNSEL:                                   Anne Shea Gaza (No. 4093)
    Timothy C. Bickham                            Robert M. Vrana (No. 5666)
    Hui Shen, Ph.D.                               Samantha G. Wilson (No. 5816)
    Craig A. Hoovler                              Beth A. Swadley (No. 6331)
    STEPTOE & JOHNSON LLP                         Rodney Square
    1330 Connecticut Avenue, NW                   1000 North King Street
    Washington, DC 20036                          Wilmington, DE 19801
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 204 of 328 PageID #: 25588




    (202) 429-3000                           (302) 571-6600
    tbickham@steptoe.com                     agaza@ycst.com
    hshen@steptoe.com                        rvrana@ycst.com
    choovler@steptoe.com                     swilson@ycst.com
                                             bswadley@ycst.com
    Stephen Yang
    STEPTOE & JOHNSON LLP                    Attorneys for Autel Robotics USA LLC and
    1114 Avenue of the Americas              Autel Aerial Technology Co., Ltd. (n/k/a
    New York, NY 10036                       Autel Robotics Co., Ltd.)
    (212) 506-3907
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 205 of 328 PageID #: 25589




          Because their opinions on secondary considerations were not supported by citations to

   evidence, Drs. Janet and Braasch cannot now give new or unsupported opinions to the jury. This

   leads to trial by ambush, forcing Autel’s witnesses to react hastily to new evidence and arguments.

   Evidence not relied on by the experts to support their conclusory opinions likewise should be

   excluded. See Leonard v. Stemtech Health Scis., Inc., 981 F. Supp. 2d 273, 280 (D. Del. 2013)

   (excluding evidence the expert “did not use [the evidence] in order to generate his conclusion”).

          DJI’s characterization of Autel’s motion as Daubert is incorrect. A motion in limine is

   indeed proper for excluding unsupported expert testimony and factual evidence not relied on by

   an expert. See Leonard, supra. DJI also ignores the case law in Autel’s motion when it argues that

   its experts’ opinions on validity are supported by the comparison of DJI’s products to products in

   the infringement report.1 See Institut Pasteur & Universite Pierre Et Marie Curie v. Focarino,

   738 F.3d 1337, 1347–48 (Fed. Cir. 2013) (“Copying requires duplication of features of the

   patentee’s work based on access to that work, lest all infringement be mistakenly treated as

   copying.”)

          DJI’s argument that factual evidence is relevant to secondary considerations and need not

   be introduced through an expert is immaterial. Of course factual evidence can be offered through

   a fact witness – but it cannot be new evidence. And it is relevant to only the issue of obviousness

   and admissible when it was relied on by an expert to reach his opinion on the issue. Otherwise it

   must be excluded to prevent trial by ambush and undue surprise. See, e.g., Leonard, supra; Fed.

   R. Evid. 401-403. Tellingly, DJI does not propose to limit the evidence to that relied on by its

   experts because that would leave DJI with nothing.



   1
    The product-to-product comparison is also subject to a motion in limine as there is a dispute on
   whether these products are commercial embodiments of any patents. Regardless, DJI’s experts
   never explained how it ties with their opinions. See Autel’s MIL Nos. 2, 3 and Replies.


                                                   1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 206 of 328 PageID #: 25590




    Dated: July 31, 2021                         YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP

    OF COUNSEL:                                  /s/ Anne Shea Gaza
    Timothy C. Bickham                           Anne Shea Gaza (No. 4093)
    Hui Shen, Ph.D.                              Robert M. Vrana (No. 5666)
    Craig A. Hoovler                             Samantha G. Wilson (No. 5816)
    STEPTOE & JOHNSON LLP                        Beth A. Swadley (No. 6331)
    1330 Connecticut Avenue, NW                  Rodney Square
    Washington, DC 20036                         1000 North King Street
    (202) 429-3000                               Wilmington, DE 19801
    tbickham@steptoe.com                         (302) 571-6600
    hshen@steptoe.com                            agaza@ycst.com
    choovler@steptoe.com                         rvrana@ycst.com
                                                 swilson@ycst.com
    Stephen Yang                                 bswadley@ycst.com
    STEPTOE & JOHNSON LLP
    1114 Avenue of the Americas                  Attorneys for Autel Robotics USA LLC and
    New York, NY 10036                           Autel Aerial Technology Co., Ltd. (n/k/a
    (212) 506-3907                               Autel Robotics Co., Ltd.)
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com




                                             2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 207 of 328 PageID #: 25591




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    SZ DJI TECHNOLOGY CO., LTD.               )
    AND DJI EUROPE B.V.,                      )
                                              )
                   Plaintiffs,                )
                                              )
      v.                                      ) C.A. No. 16-706-LPS
                                              ) (CONSOLIDATED)
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Defendants.                )

                                              )
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Counterclaim Plaintiffs,   )
                                              )
      v.                                      )
                                              )
    SZ DJI TECHNOLOGY CO., LTD.,              )
    DJI EUROPE B.V., AND DJI                  )
    TECHNOLOGY INC.,                          )
                                              )
                   Counterclaim Defendants.   )


                DEFENDANTS’ MOTION IN LIMINE NO. 3 TO EXCLUDE
              EVIDENCE AND TESTIMONY RELATED TO DJI’S PRODUCTS


    Dated: July 21, 2021                          YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

    OF COUNSEL:                                   Anne Shea Gaza (No. 4093)
    Timothy C. Bickham                            Robert M. Vrana (No. 5666)
    Hui Shen, Ph.D.                               Samantha G. Wilson (No. 5816)
    Craig A. Hoovler                              Beth A. Swadley (No. 6331)
    STEPTOE & JOHNSON LLP                         Rodney Square
    1330 Connecticut Avenue, NW                   1000 North King Street
    Washington, DC 20036                          Wilmington, DE 19801
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 208 of 328 PageID #: 25592




    (202) 429-3000                           (302) 571-6600
    tbickham@steptoe.com                     agaza@ycst.com
    hshen@steptoe.com                        rvrana@ycst.com
    choovler@steptoe.com                     swilson@ycst.com
                                             bswadley@ycst.com
    Stephen Yang
    STEPTOE & JOHNSON LLP                    Attorneys for Autel Robotics USA LLC and
    1114 Avenue of the Americas              Autel Aerial Technology Co., Ltd. (n/k/a
    New York, NY 10036                       Autel Robotics Co., Ltd.)
    (212) 506-3907
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 209 of 328 PageID #: 25593




           Autel moves to preclude DJI from offering evidence or testimony comparing DJI’s

   products to the accused products under the pretext of proving infringement. DJI’s products are not

   relevant to the issue of infringement and should not be referenced in that context. To the extent

   DJI asserts its products are relevant to the issue of copying in the context of secondary

   considerations, Autel has addressed that in its MIL No. 2.

           DJI’s expert reports make clear that DJI is planning on proving its case by improper

   product-to-product comparisons. Yet, DJI bears the burden of proving infringement of patent

   claims on an element by element basis in the context of utility patents and by comparing the claims

   protectable design features to the accused products in the context of design patents. But, “a court

   may not predicate an infringement determination on a comparison of an accused product with a

   patentee’s commercial embodiment of his claimed invention.” Card-Monroe Corp. v. Tuftco

   Corp., 270 F. Supp. 3d 967, 1017 (2017) (citing Spectrum Int’l, Inc. v. Sterilite Corp., 164 F.3d

   1372, 1381 (Fed. Cir. 1998)); Int’l Visual Corp. v. Crown Metal Mfg. Co., 991 F.2d 768, 772 (Fed.

   Cir. 1993) (“Infringement is determined on the basis of the claims, not on the basis of a comparison

   with the patentee’s commercial embodiment of the claimed invention.”); see also Warner-

   Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 40 (1997) (“framing the question for patent

   infringement as “[d]oes the accused product or process contain elements identical or equivalent to

   each element of the patented invention?”). DJI’s proposed testimony and evidence not only

   improperly bolsters its products by introducing irrelevant information into the case, but is highly

   prejudicial to Autel because of the risk of confusion to the jury.

      I.      Evidence and testimony comparing DJI’s products to the accused products
              should be excluded.

           DJI’s attempt to conduct a pictures-and-videos trial is highly prejudicial. DJI must come

   forward with evidence that falls within the well-established standards for proving infringement.



                                                     1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 210 of 328 PageID #: 25594




   DJI’s expert reports in conjunction with DJI’s recent productions of documents make clear that

   DJI plans to put on a show comparing its products to the accused products and then vaguely

   attempting to tie that analysis to the claims. See, e.g., Ex. A (Janet Inf. Rpt.) at p. 9, Figs. 1-2,

   pages 18-51; Ex. B (Braasch Inf. Rpt.) at ¶¶31, 43-44, 51; see also Autel’s MIL No. 1, Ex. H

   (sample documents form DJI’s June 10, 2021 production).

          For example, Dr. Braasch notes that he arrived at his opinion by comparing the design of

   the Autel X-Star with “the design elements shown in the D’514 patent and embodied in the DJI

   Phantom.” See Ex. B at ¶44; see also id. at ¶43, Tables 3-6. Dr. Braasch concludes “[b]ecause the

   DJI Phantom is an embodiment of the D’514 patent, it can be used in a direct comparison with the

   Autel UAV.” See Ex. B at ¶51. In fact, Table 7 explicitly lines up the DJI Phantom 1 with the

   Autel products.




                                See Ex. B, Braasche Infringement Report, at p. 26

          Also, Dr. Janet’s report, in Section V and Section VI, compares the accused products with

   DJI’s products as the titles of the subsections within Section V line up exactly with corresponding

   subsections in Section VI. See Ex. A at pp. 18-51, 53. Not only is DJI’s analysis improper, it is

   also highly prejudicial. If jurors fixate on the apparent similarities between DJI products and

   Autel’s products, they may assume that DJI’s products are covered by the patents and that all

   features are relevant. Instead, their focus should be on the alleged inventions of each of the asserted

   patents. See Gillette Co. LLC v. Dollar Shave Club, Inc., C.A. No. 15-1158-LPS-CJB, 2019 WL

   1254773, at *2 (D. Del. Mar. 19, 2019) (finding that the expert’s testimony comparing “a broader


                                                     2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 211 of 328 PageID #: 25595




   asserted claim to a commercial embodiment of a narrower, unasserted claim” risked “confusing

   the jury and unfairly prejudicing Plaintiff . . . as Plaintiff is not contending that Defendants copied

   Plaintiff's commercial embodiment, only that they allegedly copied Plaintiff's patent).

      II.       Evidence and testimony generally featuring DJI’s products should be excluded.

             DJI disclosed to Autel, as proposed exhibits, many pictures and videos of employees in

   various staged situations having what appears to be a fantastic time playing with DJI drones. See

   Autel’s MIL No. 1, Ex. H (DJI’s June 10, 2021 production). This type of evidence does not

   however make the existence of any relevant fact more or less probable. FRE 401; FRE 402.

   Instead, it improperly influences the jury and may lead to confusion. FRE 403; ICU Med., Inc. v.

   RyMed Techs., Inc., 752 F. Supp. 2d 486, 493 (D. Del. 2010). Moreover, some of the evidence that

   falls within this category was introduced by DJI years after the close of discovery and on the eve

   of trial, together with its late disclosure of witnesses with alleged relevant knowledge – issues

   addressed in Autel’s MIL No. 1. See D.I. 390 (fact discovery closed on Sep., 29, 2017). See, e.g,

   B. Braun Melsungen AG v. Terumo Med. Corp., 749 F. Supp. 2d 210, 221 (D. Del. 2010) (J. Stark).

      III.      In Phase II, evidence and testimony featuring DJI’s products should be limited.

             If the case proceeds to Phase II, DJI should only be permitted to introduce evidence

   probative of issues related to alleged willfulness and alleged copying. DJI should not be, however,

   permitted to introduce comparisons of DJI’s products with Autel’s products if DJI is unable to

   present any evidence probative of actual copying. Autel has explained in MIL No. 2, albeit in the

   context of secondary considerations, that DJI’s evidence of alleged copying is based on speculation

   and visual similarities of the products; but no more. DJI should not be permitted to present any of

   such evidence without a proper proffer showing the relevance to copying under the proper legal

   framework. Infringement and copying are different inquiries. See Liqwd, Inc. v. L'Oreal USA,

   Inc., 941 F.3d 1133, 1136-37 (Fed. Cir. 2019).


                                                     3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 212 of 328 PageID #: 25596




    Dated: July 21, 2021                         YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP

    OF COUNSEL:                                  /s/ Anne Shea Gaza
    Timothy C. Bickham                           Anne Shea Gaza (No. 4093)
    Hui Shen, Ph.D.                              Robert M. Vrana (No. 5666)
    Craig A. Hoovler                             Samantha G. Wilson (No. 5816)
    STEPTOE & JOHNSON LLP                        Beth A. Swadley (No. 6331)
    1330 Connecticut Avenue, NW                  Rodney Square
    Washington, DC 20036                         1000 North King Street
    (202) 429-3000                               Wilmington, DE 19801
    tbickham@steptoe.com                         (302) 571-6600
    hshen@steptoe.com                            agaza@ycst.com
    choovler@steptoe.com                         rvrana@ycst.com
                                                 swilson@ycst.com
    Stephen Yang                                 bswadley@ycst.com
    STEPTOE & JOHNSON LLP
    1114 Avenue of the Americas                  Attorneys for Autel Robotics USA LLC and
    New York, NY 10036                           Autel Aerial Technology Co., Ltd. (n/k/a
    (212) 506-3907                               Autel Robotics Co., Ltd.)
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com




                                             4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 213 of 328 PageID #: 25597




              LIST OF EXHIBITS TO AUTEL’S MOTION IN LIMINE NO. 3

    Exhibit    Description

    A          Expert Report of Dr. J. A. Janet for Patent Infringement dated December 22,
               2017 (Filed Under Seal)

    B          Expert Report of Dr. Michael S. Braasch dated December 22, 2017

    C          Example Documents from DJI’s June 10, 2021 production (photos of Lexie Ma
               with DJI in 2014, 2015 and 2016 produced on 6-10-2021 and labeled
               DJIATL_2000001, DJIATL_2000002, DJIATL_2000004 and
               DJIATL_2000014)
                         EXHIBIT A
                     FILED UNDER SEAL




Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 214 of 328 PageID #: 25598
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 215 of 328 PageID #: 25599




                              81,7('67$7(6',675,&7&2857
                                 ',675,&72)'(/$:$5(
   
   6='-,7HFKQRORJ\&R/WGDQG         
   '-,(XURSH%9                      
                                              
          3ODLQWLIIV                            &$1R/36
                                              
          Y                                    -85<75,$/'(0$1'('
                                              
                                                        HIGHLY CONFIDENTIAL
   $XWHO5RERWLFV86$//&                
   $XWHO$HULDO7HFKQRORJ\&R/WGDQG   
                                        
                                              
   'HIHQGDQWV                          
                                              
   
                 5(32572)'5-$-$1e7)253$7(17,1)5,1*(0(17
                                                   
                                                   
                                                   
                               




                                                   
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 216 of 328 PageID #: 25600
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 217 of 328 PageID #: 25601
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 218 of 328 PageID #: 25602
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 219 of 328 PageID #: 25603
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 220 of 328 PageID #: 25604
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 221 of 328 PageID #: 25605
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 222 of 328 PageID #: 25606
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 223 of 328 PageID #: 25607
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 224 of 328 PageID #: 25608
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 225 of 328 PageID #: 25609
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 226 of 328 PageID #: 25610
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 227 of 328 PageID #: 25611
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 228 of 328 PageID #: 25612
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 229 of 328 PageID #: 25613
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 230 of 328 PageID #: 25614
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 231 of 328 PageID #: 25615
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 232 of 328 PageID #: 25616
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 233 of 328 PageID #: 25617
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 234 of 328 PageID #: 25618
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 235 of 328 PageID #: 25619
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 236 of 328 PageID #: 25620
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 237 of 328 PageID #: 25621
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 238 of 328 PageID #: 25622
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 239 of 328 PageID #: 25623
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 240 of 328 PageID #: 25624
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 241 of 328 PageID #: 25625
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 242 of 328 PageID #: 25626
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 243 of 328 PageID #: 25627
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 244 of 328 PageID #: 25628
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 245 of 328 PageID #: 25629
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 246 of 328 PageID #: 25630
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 247 of 328 PageID #: 25631
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 248 of 328 PageID #: 25632
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 249 of 328 PageID #: 25633
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 250 of 328 PageID #: 25634
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 251 of 328 PageID #: 25635
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 252 of 328 PageID #: 25636
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 253 of 328 PageID #: 25637
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 254 of 328 PageID #: 25638
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 255 of 328 PageID #: 25639
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 256 of 328 PageID #: 25640
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 257 of 328 PageID #: 25641
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 258 of 328 PageID #: 25642
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 259 of 328 PageID #: 25643
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 260 of 328 PageID #: 25644
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 261 of 328 PageID #: 25645
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 262 of 328 PageID #: 25646
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 263 of 328 PageID #: 25647
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 264 of 328 PageID #: 25648
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 265 of 328 PageID #: 25649
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 266 of 328 PageID #: 25650
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 267 of 328 PageID #: 25651
                                EXHIBIT B


Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 268 of 328 PageID #: 25652
Case 1:16-cv-00706-LPS          Document 624-8         Filed 08/20/21   Page 269




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


  SZ DJI TECHNOLOGY CO., LTD.
  and DJI EUROPE B.V.,

       Plaintiffs,

                     v.                     C.A. No. 16-706-LPS-CJB
  AUTEL ROBOTICS USA LLC, and AUTEL
  AERIAL TECHNOLOGY CO., LTD.,

       Defendants.


                     EXPERT REPORT OF MICHAEL S. BRAASCH
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 270 of 328 PageID #: 25654
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 271 of 328 PageID #: 25655
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 272 of 328 PageID #: 25656
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 273 of 328 PageID #: 25657
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 274 of 328 PageID #: 25658
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 275 of 328 PageID #: 25659
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 276 of 328 PageID #: 25660
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 277 of 328 PageID #: 25661
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 278 of 328 PageID #: 25662
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 279 of 328 PageID #: 25663
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 280 of 328 PageID #: 25664
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 281 of 328 PageID #: 25665
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 282 of 328 PageID #: 25666
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 283 of 328 PageID #: 25667
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 284 of 328 PageID #: 25668
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 285 of 328 PageID #: 25669
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 286 of 328 PageID #: 25670
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 287 of 328 PageID #: 25671
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 288 of 328 PageID #: 25672
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 289 of 328 PageID #: 25673
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 290 of 328 PageID #: 25674
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 291 of 328 PageID #: 25675
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 292 of 328 PageID #: 25676
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 293 of 328 PageID #: 25677
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 294 of 328 PageID #: 25678
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 295 of 328 PageID #: 25679
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 296 of 328 PageID #: 25680
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 297 of 328 PageID #: 25681
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 298 of 328 PageID #: 25682
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 299 of 328 PageID #: 25683
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 300 of 328 PageID #: 25684
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 301 of 328 PageID #: 25685
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 302 of 328 PageID #: 25686
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 303 of 328 PageID #: 25687
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 304 of 328 PageID #: 25688
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 305 of 328 PageID #: 25689
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 306 of 328 PageID #: 25690
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 307 of 328 PageID #: 25691
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 308 of 328 PageID #: 25692
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 309 of 328 PageID #: 25693
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 310 of 328 PageID #: 25694
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 311 of 328 PageID #: 25695
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 312 of 328 PageID #: 25696
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 313 of 328 PageID #: 25697
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 314 of 328 PageID #: 25698




   I declare under penalty of perjury that the foregoing is true and correct.

                                    22nd day of December 2017.
   Executed at Athens, Ohio, on the ______

          _____________________________
          Michael S. Braasch




                                                    46
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 315 of 328 PageID #: 25699




                      EXHIBIT C
     Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 316 of 328 PageID #: 25700




Annotation added by Autel: this photograph was produced by DJI on June 10, 2021 at BATES No. DJIATL_2000001
     Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 317 of 328 PageID #: 25701




Annotation added by Autel: this photograph was produced by DJI on June 10, 2021 at BATES No. DJIATL_2000002
     Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 318 of 328 PageID #: 25702




Annotation added by Autel: this photograph was produced by DJI on June 10, 2021 at BATES No. DJIATL_2000004
     Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 319 of 328 PageID #: 25703




Annotation added by Autel: this photograph was produced by DJI on June 10, 2021 at BATES No. DJIATL_2000014
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 320 of 328 PageID #: 25704




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    SZ DJI TECHNOLOGY CO., LTD. and DJI
    EUROPE B.V.,

                          Plaintiffs,

    v.

    AUTEL ROBOTICS USA LLC and AUTEL                C.A. No. 16-706-LPS
    AERIAL TECHNOLOGY CO., LTD.,                       (Consolidated)

            Defendants/Counterclaim Plaintiffs,

    v.

    DJI TECHNOLOGY INC., SZ DJI
    TECHNOLOGY CO., LTD., and DJI
    EUROPE B.V.,

                   Counterclaim Defendants.


                DJI’S OPPOSITION TO AUTEL’S MOTION IN LIMINE NO. 3
         TO EXCLUDE EVIDENCE AND TESTIMONY RELATED TO DJI’S PRODUCTS
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 321 of 328 PageID #: 25705




   I.      INTRODUCTION

           DJI respectfully requests the Court deny Autel’s motion in limine No. 3 which seeks to

   preclude DJI from offering evidence or testimony comparing DJI’s patent-embodying products

   to Autel’s products. First, DJI requests the Court deny Autel’s motion because Autel misstates

   the law regarding the use of product-to-product comparisons for the purposes of proving

   infringement. Second, a product-to-product comparison is relevant to the issues of willfulness,

   copying, and other secondary indicia of nonobviousness. Third, a product-to-product

   comparison is necessary to support DJI’s lost profits claim. Finally, evidence including DJI’s

   products is relevant to give the jury context for this suit.

   II.     ARGUMENT

           A.      A Product-to-Product Comparison as Support for a Finding of Infringement

           Autel contends that product-to-product comparisons cannot be used to demonstrate

   infringement. This is not correct. The Federal Circuit has expressly approved of comparing the

   accused product to its commercial embodiment to demonstrate infringement so long as the

   commercial embodiment meets the claim limitations. See Adams Respiratory Therapeutics, Inc.

   v. Perrigo, Co., 616 F.3d 1283, 1289 (Fed. Cir. 2010) (“When a commercial product meets all of

   the claim limitations, then a comparison to that product may support a finding of infringement.”).

   With design patents specifically, the “Federal Circuit has repeatedly held that where there is no

   significant distinction between the drawings of the design patent and a physical embodiment of

   that design created by the patentee, it is not error to allow a comparison of an embodiment of the

   patented design to the accused products.” Keystone Retaining Wall Sys., Inc. v. Rockwood

   Retaining Wall, Inc., CIV.00-496 (RHK/SRN), 2001 WL 36102284, at *8 (D. Minn. Oct. 9,

   2001); L.A. Gear, Inc., v. Thom McAn Shoe Co., 988 F.2d 1117, 1125 (Fed. Cir. 1993) (“When

   the patented design and the design of the article sold by the patentee are substantially the same, it

                                                      1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 322 of 328 PageID #: 25706




   is not error to compare the patentee’s and the accused articles directly.”); Braun Inc., v.

   Dynamics Corp. of Am., 975 F.2d 815, 821 (Fed. Cir. 1992) (“[I]n finding design patent

   infringement, a trier of fact may . . . rely exclusively or primarily on a visual comparison of the

   patented design, as well as the device that embodies the design, and the accused device's

   design.”) (emphasis added). In addition, the design patent literally includes images of the

   Phantom, the commercial embodiment of the patent. By Autel’s arguments, the design patent

   itself would be excluded because it invites a comparison to Autel’s product.

          B.      A Product-to-Product Comparison as Support for Willfulness and Copying

          The Court should deny Autel’s motion to preclude DJI from comparing its products with

   Autel’s products because Autel erroneously claims such evidence is not probative of issues

   related to willfulness and copying. Mot. at 3. A product-to-product comparison is relevant to

   both willfulness and secondary considerations of nonobviousness. See, e.g., Sonos, Inc. v. D&M

   Holdings Inc., CV 14-1330-WCB, 2017 WL 5633204, at *3 (D. Del. Nov. 21, 2017) (“Evidence

   of an alleged infringer’s copying or reverse engineering a competitor’s patented product is

   generally admissible . . . it is relevant to issues of inducement of infringement, willful

   infringement, or secondary considerations of obviousness.”). The Federal Circuit has also

   affirmed the relevance of commercial embodiments as evidence relevant to willful infringement

   and copying. See, e.g., Riggs Marketing, Inc. v. Mitchell, 194 F.3d 1338, 1999 WL 399710, at

   *4 (Fed. Cir. 1999) (unpublished) (“[I]ntroduction of Mitchell’s commercial embodiment was

   relevant to Mitchell’s charge that RMI willfully infringed its patent, inasmuch as it might show

   that RMI copied Mitchell’s design.”); Wyers v. Master Lock Co., 616 F.3d 1231, 1246 (Fed. Cir.

   2010) (“[A]ccess to the patented product combined with substantial similarity to the patented

   product [is relevant evidence of copying].”). DJI should be permitted to present evidence of the



                                                     2
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 323 of 328 PageID #: 25707




   substantial similarities between the commercial embodiments and accused products because

   these are probative of willfulness and secondary considerations of nonobviousness.

          C.      A Product-to-Product Comparison is Needed to Assess Lost Profits

          The Court should also deny Autel’s motion because a comparison between DJI’s and

   Autel’s competing products is needed to support DJI’s claim for lost profits. The Federal Circuit

   has held lost sales of a product that directly competed with the infringing product are reasonably

   foreseeable. See Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d 1538, 1546 (Fed. Cir. 1995) (en

   banc) (“Being responsible for lost sales of a competitive product is surely foreseeable . . . Such

   lost sales should therefore clearly be compensable.”).

          D.      DJI’s Products Provide Contextualizing Background Information

          Lastly, the Court should deny Autel’s broad motion to exclude any reference to DJI’s

   products because background information on DJI’s business and products is relevant to give the

   jury context for this suit. DJI’s Phantom and its iconic design played a leading role in the

   development of the modern drone industry. The videos Autel seeks to exclude also do not

   introduce any new evidence relating to the technical features of the commercial embodiments or

   the accused products. Therefore, Autel’s assertions that such evidence is irrelevant and

   confusing to the jury are insufficient grounds to exclude relevant evidence offered as background

   to help the jury contextualize the claims in this case. See Ventriloscope v. MT Tool & Mfg., 16 C

   5298, 2019 WL 12528939, at *2 (N.D. Ill. Feb. 22, 2019) (“[T]he Court cannot say that any

   evidence of or any reference to Plaintiff’s products . . . are categorically irrelevant and

   prejudicial, even with a proper limiting instruction or if this evidence is offered for the purpose

   of providing background information about Plaintiff’s business.”).




                                                     3
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 324 of 328 PageID #: 25708




    Dated: July 27, 2021                       Respectfully submitted,

                                               /s/Amy M. Dudash
    Michael J. Lyons                           Amy M. Dudash (#5741)
    Ahren C. Hsu-Hoffman                       MORGAN, LEWIS & BOCKIUS LLP
    Thomas Y. Nolan                            1201 N. Market Street, Suite 2201
    MORGAN, LEWIS & BOCKIUS LLP                Wilmington, Delaware 19801
    1400 Page Mill Rd                          T. (302) 574-3000
    Palo Alto, California 94303                E. amy.dudash@morganlewis.com
    T. (650) 843-4000
    E. michael.lyons@morganlewis.com           Kelly E. Farnan (#4395)
    E. ahren.hsu-hoffman@morganlewis.com       Christine D. Haynes (#4697)
                                               RICHARDS, LAYTON & FINGER, P.A.
                                               920 N. King Street
    J. Kevin Fee                               Wilmington, Delaware 19801
    Hang Zheng                                 T. (302) 651-7700
    JiaZhen (Ivon) Guo                         E. Farnan@rlf.com
    MORGAN, LEWIS & BOCKIUS LLP                E. Haynes@rlf.com
    1111 Pennsylvania Ave., NW
    Washington, D.C. 20004-2541                Attorneys for Plaintiffs
    T. (202) 739-3000                          SZ DJI Technology Co. Ltd. and
    E. kevin.fee@morganlewis.com               DJI Europe B.V.
    E. hang.zheng@morganlewis.com




                                           4
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 325 of 328 PageID #: 25709




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    SZ DJI TECHNOLOGY CO., LTD.               )
    AND DJI EUROPE B.V.,                      )
                                              )
                   Plaintiffs,                )
                                              )
      v.                                      ) C.A. No. 16-706-LPS
                                              ) (CONSOLIDATED)
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Defendants.                )

                                              )
    AUTEL ROBOTICS USA LLC AND                )
    AUTEL AERIAL TECHNOLOGY CO.,              )
    LTD.,                                     )
                                              )
                   Counterclaim Plaintiffs,   )
                                              )
      v.                                      )
                                              )
    SZ DJI TECHNOLOGY CO., LTD.,              )
    DJI EUROPE B.V., AND DJI                  )
    TECHNOLOGY INC.,                          )
                                              )
                   Counterclaim Defendants.   )


       DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION IN LIMINE NO. 3
      TO EXCLUDE EVIDENCE AND TESTIMONY RELATED TO DJI’S PRODUCTS


    Dated: July 31, 2021                          YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

    OF COUNSEL:                                   Anne Shea Gaza (No. 4093)
    Timothy C. Bickham                            Robert M. Vrana (No. 5666)
    Hui Shen, Ph.D.                               Samantha G. Wilson (No. 5816)
    Craig A. Hoovler                              Beth A. Swadley (No. 6331)
    STEPTOE & JOHNSON LLP                         Rodney Square
    1330 Connecticut Avenue, NW                   1000 North King Street
    Washington, DC 20036                          Wilmington, DE 19801
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 326 of 328 PageID #: 25710




    (202) 429-3000                           (302) 571-6600
    tbickham@steptoe.com                     agaza@ycst.com
    hshen@steptoe.com                        rvrana@ycst.com
    choovler@steptoe.com                     swilson@ycst.com
                                             bswadley@ycst.com
    Stephen Yang
    STEPTOE & JOHNSON LLP                    Attorneys for Autel Robotics USA LLC and
    1114 Avenue of the Americas              Autel Aerial Technology Co., Ltd. (n/k/a
    New York, NY 10036                       Autel Robotics Co., Ltd.)
    (212) 506-3907
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 327 of 328 PageID #: 25711




          DJI justifies product-to-product comparisons by relying on an ANDA case where the claim

   required an extended release product have a Cmax “equivalent” to the Cmax of an instant release

   product, so the patentee had to show infringement through bioequivalence. Adams Respiratory

   Therapeutics, Inc. v. Perrigo Co., 616 F.3d 1283, 1286-87 (Fed. Cir. 2010). Such necessity does

   not exist here, and DJI cannot rely on an inapplicable exception to skirt the rule. On design patents,

   “[t]he infringement analysis must compare the accused product to the patented design, not to a

   commercial embodiment,” Lanard Toys Ltd. v. Dolgencorp LLC, 958 F.3d 1337, 1341 (Fed. Cir.

   2020) (emphasis added), and DJI’s approach “risks relying on unclaimed and therefore irrelevant

   features as grounds for similarity or difference.” Sun Hill Indus., Inc. v. Easter Unlimited, Inc., 48

   F.3d 1193, 1196 (Fed. Cir. 1995). The jury may wrongly believe DJI’s entire product, not just its

   ornamental features, is protected, and DJI prematurely assumes its product is actually protected.

   As DJI insists its design patent already “literally includes . . . the commercial embodiment of the

   patent,” any product-to-product comparison is not only prejudicial, but also unnecessary.

          Regarding willfulness and copying, Autel does not call for a blanket prohibition on

   product-to-product comparisons. But DJI must not substitute these comparisons for actual

   evidence of willfulness and copying. DJI does not even address Autel’s proposal, which DJI’s

   cited cases actually support. See Wyers v. Master Lock Co., 616 F.3d 1231, 1246 (Fed. Cir. 2010).

          Finally, DJI’s vague assertions regarding lost profits and “contextualizing” background

   information” all but confirm its intention to mislead the jury and improperly discharge its burden.

   Product-to-product comparisons do not satisfy any prerequisites for damages. And, tellingly, DJI’s

   assertion that its product and its “iconic design played a leading role” in the drone industry is

   precisely why such evidence should be excluded. Lack of veracity aside, such evidence offers no

   probative value, but is highly biased and self-serving, and will only confuse and mislead the jury.




                                                     1
Case 1:16-cv-00706-LPS Document 624-8 Filed 08/20/21 Page 328 of 328 PageID #: 25712




    Dated: July 31, 2021                         YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP

    OF COUNSEL:                                  /s/ Anne Shea Gaza
    Timothy C. Bickham                           Anne Shea Gaza (No. 4093)
    Hui Shen, Ph.D.                              Robert M. Vrana (No. 5666)
    Craig A. Hoovler                             Samantha G. Wilson (No. 5816)
    STEPTOE & JOHNSON LLP                        Beth A. Swadley (No. 6331)
    1330 Connecticut Avenue, NW                  Rodney Square
    Washington, DC 20036                         1000 North King Street
    (202) 429-3000                               Wilmington, DE 19801
    tbickham@steptoe.com                         (302) 571-6600
    hshen@steptoe.com                            agaza@ycst.com
    choovler@steptoe.com                         rvrana@ycst.com
                                                 swilson@ycst.com
    Stephen Yang                                 bswadley@ycst.com
    STEPTOE & JOHNSON LLP
    1114 Avenue of the Americas                  Attorneys for Autel Robotics USA LLC and
    New York, NY 10036                           Autel Aerial Technology Co., Ltd. (n/k/a
    (212) 506-3907                               Autel Robotics Co., Ltd.)
    syang@steptoe.com

    Anna M. Targowska
    STEPTOE & JOHNSON LLP
    227 West Monroe Street
    Suite 4700
    Chicago, IL 60606
    (312) 577-1300
    atargowska@steptoe.com

    Fan Liang
    BROAD & BRIGHT
    Room 1508, 15th Floor
    Tower C, Ocean Office Park
    No. 5 jinghuananjie, Chaoyang District
    Beijing 100020, China
    +86 10 8513 1852
    alex_liang@broadbright.com




                                             2
